Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 1 of 81 Page ID #:1



 1   KRISTEN J. NESBIT, SBN 242426
     E-Mail knesbit@fisherphillips.com
 2   CRISTINA MEDINA, SBN 322657
     E-Mail cmedina@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     444 South Flower Street, Suite 1500
 4   Los Angeles, California 90071
     Telephone: (213) 330-4500
 5   Facsimile: (213) 330-4501
 6   Attorneys for Defendants
     CYGNUS HOME SERVICE, LLC
 7

 8                       UNITED STATES DISTRICT COURT
 9            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11   ROBERTO BARANDIARAN, an               CASE NO.:
12
     individual,
                                           [Removed from Los Angeles Superior
13
                       Plaintiff,          Court, Case No. 20STCV17804]

14
             v.
                                           DEFENDANT        CYGNUS HOME
15
     CYGNUS HOME SERVICE, LLC, a           SERVICE, LLC’S NOTICE AND
     MINNESOTA corporation; LISA           PETITION OF REMOVAL OF
16
     CLINE, an individual and DOES 1       ACTION PURSUANT TO 28 U.S.C. §§
     through 100, inclusive,               1332(a), 1441, AND 1446
17                     Defendants.
18
                                           [Filed concurrently with Civil Cover
                                           Sheet, Certificate of Interested Parties,
19
                                           Corporate Disclosure Statement, Notice
                                           of Related Cases, and Declarations of
20
                                           Jared Kemper and Cristina Medina]

21
                                           Complaint Filed: May 11, 2020
                                           Trial Date:   None Yet Set
22

23

24

25

26

27

28
                                         1
        DEFENDANT’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §§
                             1332(A), 1441, AND 1446
     FP 38233054.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 2 of 81 Page ID #:2



 1           TO PLAINTIFF, HIS COUNSEL OF RECORD AND TO THE CLERK
 2   OF THE COURT FOR THE UNITED STATES DISTRICT COURT FOR
 3   THE CENTRAL DISTRICT OF CALIFORNIA:
 4           PLEASE TAKE NOTICE THAT, Defendant CYGNUS HOME SERVICE,
 5   LLC (hereinafter referred to as “CHS”) by and through its counsel of record Fisher
 6   & Phillips LLP, hereby submit this Notice of Removal and Petition to Remove this
 7   action from the Superior Court of the State of California, County of Los Angeles,
 8   to the United States District Court for the Central District of California (Western
 9   Division) pursuant to 28 U.S.C. §§ 1332, 1441(b) and 1446. The grounds for
10   removal are as follows:
11   I.      STATEMENT OF JURISDICTION
12           1.      This matter is a civil action over which this District Court has original
13   jurisdiction based on diversity of citizenship pursuant to 28 U.S.C. § 1332(a). This
14   action is one that may be removed to this Court pursuant to the provisions of 28
15   U.S.C. § 1441(b), in that it is a civil action between citizens of different states and
16   the matter in controversy exceeds the sum of $75,000.00, exclusive of interest and
17   costs, as set forth below. See 28 U.S.C. §§ 1332, 1441(b).
18   II.     VENUE
19           2.      This action was filed in the California Superior Court for the County
20   of Los Angeles. Thus, venue properly lies in the United States District Court for
21   the Central District of California. See 28 U.S.C. §§ 84(c), 1391, and 1441.
22   III.    PROCEDURAL HISTORY AND TIMELINESS OF REMOVAL
23           3.      On May 11, 2020, Plaintiff Roberto Barandiaran (“Plaintiff”) filed a
24   civil action in the Los Angeles County Superior Court entitled Robert Barandiaran
25   v. Schwan’s Food Service, Inc., et al., Case No. 20STCV17804. See Declaration of
26   Cristina Medina (“Medina Decl.”), ¶ 3, Exhibit A. In his initial Complaint,
27   Plaintiff named Schwan’s Food Service, Inc., Schwan’s Consumer Brands, Inc.,
28   and Lisa Cline as Defendants. On June 23, 2020, Plaintiff’s counsel stated to
                                            2
           DEFENDANT’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §§
                                1332(A), 1441, AND 1446
     FP 38233054.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 3 of 81 Page ID #:3



 1   defense counsel that Plaintiff dismissed Schwan’s Food Service, Inc. and Schwan’s
 2   Consumer Brands, Inc. from the lawsuit. Medina Decl., ¶ 5. Plaintiff’s First
 3   Amended Complaint (“FAC”) removed Schwan’s Food Service, Inc. and Schwan’s
 4   Consumer Brands, Inc. as defendants, and added CHS as a defendant. Medina
 5   Decl., ¶ 5. Schwan’s Food Service, Inc. and Schwan’s Consumer Brands, Inc. have
 6   never been properly served with the FAC. Medina Decl., ¶ 5.
 7         4.        On June 23, 2020, Plaintiff Roberto Barandiaran (“Plaintiff”) filed and
 8   e-served the First Amended Complaint in the Los Angeles County Superior Court
 9   entitled Roberto Barandiaran v. Cygnus Home Service, LLC., et al., Case No.
10   20STCV17804 (“State Lawsuit”). See Medina Decl., ¶ 4, Exhibit B. Plaintiff has
11   not properly served the individual defendant Lisa Cline (“Cline”) with the State
12   Lawsuit. See Medina Decl., ¶ 6.
13           5.      The FAC alleges seven causes of action for: (1) failure to pay
14   minimum wages; (2) failure to compensate for all hours worked; (3) failure to pay
15   overtime wages; (4) failure to provide meal periods; (5) failure to provide rest
16   periods; (6) failure to provide accurate wage statements; and (7) violation of
17   business professions code section 17200 et seq. See Medina Decl., ¶ 4, Exhibit B.
18           6.      Defendant CHS filed an Answer to the FAC on July 22, 2020. Medina
19   Decl., ¶ 7, Exhibit C.
20           7.      As of the date of this Notice of Removal, no other processes,
21   pleadings, and/or orders have been served upon Defendant CHS in the State
22   Lawsuit. Medina Decl., ¶ 9.
23           8.      This Notice of Removal is timely filed because it is filed within thirty
24   days of service of the initial pleading setting forth the claim for relief upon which
25   the State Lawsuit is based. See 28 U.S.C. § 1446(b)(3); see also Murphy Bros. v.
26   Michetti Pipe Stringing, Inc., 526 U.S. 344 (11th Cir. 1999). In addition, this
27   Notice of Removal has been filed within one year of commencement of the State
28   Lawsuit as required by 28 U.S.C. § 1446(b). Therefore, this Notice of Removal
                                         3
        DEFENDANT’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §§
                             1332(A), 1441, AND 1446
     FP 38233054.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 4 of 81 Page ID #:4



 1   has been timely filed.
 2   IV.     GROUNDS FOR REMOVAL
 3           A.      Complete Diversity of Citizenship Exists Between Plaintiff and
 4                   Defendants.
 5                   1.     Citizenship of Plaintiff
 6           9.      For diversity purposes, a person is a “citizen” of the state in which he
 7   is domiciled. 28 U.S.C. § 1332 (a)(1); see also Kanotor v. Wellesley Galleries,
 8   Ltd., 704 F.2d 1088 (9th Cir. 1983); Kramer v. Warner-Lambert Co., 265 F.3d 853,
 9   857 (9th Cir. 2001) (confirming that a person’s domicile is the place he resides with
10   the intention to remain). Residence is prima facie evidence of domicile.
11   Mondragon v. Capital One Auto Fin., 736 F.3d 880, 886 (9th Cir. 2013); State
12   Farm Mut. Auto. Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994); Marroquin
13   v. Wells Fargo, LLC, No. 11CV163-L BLM, 2011 WL 476540, at *1 (S.D. Cal.
14   Feb. 3, 2011). In fact, it is presumed that a natural person’s residence is also his or
15   her domicile, and a party resisting this presumption bears the burden of producing
16   contrary evidence. Lew v. Moss, 797 F.2d 747, 751 (9th Cir. 1986).
17           10.     In his FAC, Plaintiff alleges that he “was and is at all relevant times
18   herein an individual residing in the County of Los Angeles, State of California.”
19   See Medina Decl., ¶ 4, Exhibit B, FAC ¶ 1. Nothing in the FAC or other pleadings
20   suggest otherwise. Accordingly, Plaintiff is domiciled in and is a citizen of the State
21   of California.
22                   2.    Citizenship of Defendant CHS
23           11.     Defendant CHS is a limited liability company organized under the
24   laws of Minnesota, with a principal place of business in Marshall, Minnesota. The
25   sole member of Defendant CHS is Cygnus Holdings, LLC. Cygnus Holdings, LLC
26   is a limited liability company organized under the laws of South Dakota, with its
27   principal place of business in Sioux Falls, South Dakota. The sole member of
28   Cygnus Holdings, LLC is the Paul M. Schwan 1992 GST Family Trust, a trust
                                         4
        DEFENDANT’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §§
                             1332(A), 1441, AND 1446
     FP 38233054.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 5 of 81 Page ID #:5



 1   organized under the laws of South Dakota. See Declaration of Jared Kemper
 2   (“Kemper Decl.”), ¶ 3.
 3           12.     Defendant CHS was incorporated in Minnesota and maintains its
 4   principal place of business in Minnesota. Kemper Decl., ¶ 4. At the time of the
 5   filing of this action, Defendant CHS was and continues to be a limited liability
 6   company. Kemper Decl., ¶ 3. In determining the citizenship of an LLC, courts look
 7   to the citizenship of each member of the company.              Johnson v. Columbia
 8   Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006); Great S. Fire Proof
 9   Hotel Co. v. Jones, 177 U.S. 449, 456–57 (1900) (refusing to extend the corporate
10   citizenship rule to a “limited partnership association” although it possessed “some
11   of the characteristics of a corporation”); Strotek Corp. v. Air Transp. Ass'n of Am.,
12   300 F.3d 1129, 1133 n. 2 (9th Cir.2002) (unincorporated associations are not legal
13   entities independent of their members). Therefore, for purposes of diversity
14   jurisdiction, Defendant CHS is a citizen of Minnesota and South Dakota.
15                   3.    Citizenship of Lisa Cline
16           13.     Defendant Lisa Cline (“Cline”) has not been properly served with the
17   State Lawsuit. See Medina Decl., ¶ 6. Ms. Cline is a former employee of CHS. See
18   Kemper Decl. ¶ 5. Ms. Cline was domiciled in Minnesota during her entire
19   employment with CHS. See Id. Ms. Cline’s last known domicile is in Minnesota.
20   See Id. Therefore, for purposes of diversity jurisdiction, Defendant Lisa Cline is a
21   citizen of Minnesota.
22                   4.    Citizenship of Doe Defendants
23           14.     The FAC also names as Defendants DOES 1 through 100 (“DOE
24   Defendants”). The one-hundred “Doe” Defendants named in the FAC are not
25   considered in assessing diversity.      See, e.g., Newcombe v. Adolf Coors Co.
26   157 F.3d 686, 690-91 (9th Cir. 1998) (“28 U.S.C. §1441(a) explicitly provides that
27   the citizenship of defendants sued under fictitious names shall be disregarded for
28   purposes of removal. As such, the district court was correct in only considering
                                         5
        DEFENDANT’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §§
                             1332(A), 1441, AND 1446
     FP 38233054.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 6 of 81 Page ID #:6



 1   the domicile of the named defendants.”). Accordingly, the citizenship of the
 2   alleged DOE Defendants does not impact the diversity analysis for removal.
 3           15.     Because Plaintiff is a citizen of California and Defendants CHS and
 4   Lisa Cline are citizens of Minnesota, complete diversity of citizenship exists in this
 5   matter.
 6           B.      The Amount in Controversy Requirement is Satisfied.
 7           16.     Diversity jurisdiction exists where the parties are diverse of
 8   citizenship and the amount in controversy exceeds the sum or value of $75,000,
 9   exclusive of interest and costs. 28 U.S.C. §1332(a). The amount in controversy
10   can be determined from the complaint or from other sources, including statements
11   made in the notice of removal. See Kanter v. Warner-Lambert Co., 265 F.3d 853,
12   857 (9th Cir. 2001) (examining complaint and notice of removal for citizenship
13   determination); Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004);
14   (“[W]e reiterate that the amount-in-controversy inquiry in the removal context is
15   not confined to the face of the complaint.”).
16           17.     The $75,000 threshold necessary for diversity jurisdiction is not
17   particularly burdensome. In fact, when seeking removal of a state action to federal
18   court based on diversity jurisdiction, “a defendant’s notice of removal need include
19   only a plausible allegation that the amount in controversy exceeds the jurisdictional
20   threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S.Ct. 547,
21   554 (2014). The failure of the Complaint to specify the total amount of damages
22   or other monetary relief sought by Plaintiff does not deprive this Court of
23   jurisdiction. See, e.g., Saulic v. Symantec Corp., No. SA-CV-07-610-AHS(PLAx),
24   2007 WL 5074883, *5 (C.D. Cal. Dec. 26, 2007); Parker-Williams v. Charles
25   Tini & Associates, Inc., 53 F.Supp.3d 149, 152 (D.D.C. 2014). A defendant need
26   only to establish by a preponderance of evidence that the claims exceed the
27   jurisdictional minimum. Rodriguez v. AT & T Mobility Servs. LLC, 728 F.3d 975,
28   982 (9th Cir. 2013); Singer v. State Farm Mutual Auto. Ins. Co., 116 F.3d 373, 376
                                         6
        DEFENDANT’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §§
                             1332(A), 1441, AND 1446
     FP 38233054.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 7 of 81 Page ID #:7



 1   (9th Cir. 1997).
 2           18.     Defendant CHS adamantly denies Plaintiff’s allegations, denies any
 3   liability, and denies Plaintiff has suffered any damages. Nevertheless, in assessing
 4   the amount in controversy for diversity jurisdiction purposes, a court must assume
 5   that a jury will return a verdict for the plaintiff on all claims made in the complaint.
 6   Bank of California Nat. Ass'n v. Twin Harbors Lumber Co., 465 F.2d 489, 491 (9th
 7   Cir. 1972); Roth v. Comerica Bank, 799 F.Supp.2d 1107, 1117 (C.D. Cal. 2010);
 8   Kenneth Rothchild Trust v. Morgan Stanley Dean Witter, 199 F.Supp.2d 993, 1001
 9   (C.D. Cal. 2002). This includes any possible award of attorneys’ fees where, as
10   here, a statute at issue awards attorneys’ fees to the prevailing party.           See,
11   Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005) (“The amount in
12   controversy includes the amount of damages in dispute, as well as attorney’s fees,
13   if authorized by statute or contract.”) (citations omitted); Galt G/S v. JSS
14   Scandinavia, 142 F.3d 1150, 1155 (9th Cir. 1998).
15           19.     In determining the $75,000 threshold, a court may also consider the
16   aggregate value of claims for compensatory and punitive damages. See e.g., Bell
17   v. Preferred Life Society, 320 U.S. 238, 240 (1943) (“Where both actual and
18   punitive damages are recoverable under a complaint each must be considered to the
19   extent claimed in determining jurisdictional amount.”); Romo v. FFG Ins. Co., 397
20   F. Supp. 2d 1237, 1240 (C.D. Cal. 2005) (“In an amount in controversy inquiry for
21   diversity purposes, punitive damages, where authorized, are counted toward the
22   requirement”). Essentially, the ultimate inquiry is what amount is put in
23   controversy by the plaintiff’s complaint, not what the amount of a defendant’s
24   liability (if any) will ultimately be.
25           20.     In the instant case, Plaintiff alleges seven causes of action seeking
26   recovery of damages for injuries or damages he allegedly began “regularly”
27   incurring beginning in or around September 2014, when he was hired, through the
28   date his employment ended. See Medina Decl. ¶ 4, Exhibit B, FAC ¶¶ 17-30.
                                         7
        DEFENDANT’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §§
                             1332(A), 1441, AND 1446
     FP 38233054.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 8 of 81 Page ID #:8



 1   Specifically, Plaintiff seeks recovery of unpaid wages, unpaid overtime wages,
 2   unpaid premium wages, waiting time penalties, liquidated damages, restitution,
 3   unpaid business expenses, nominal, actual, compensatory, punitive, exemplary,
 4   prejudgment interest, post-judgment interest, attorney’s fee, cost of suit, and
 5   general damages for “substantial loss related to the use and enjoyment of [unpaid]
 6   wages.” Medina Decl., ¶ 4, Exhibit B, FAC ¶¶ 35, 40, Prayer ¶¶1–6.
 7            21.    The Ninth Circuit, district courts have the discretion to calculate fee
 8   awards using either the lodestar method or the “percentage-of-the-fund” method.
 9   Fischel v. Equitable Life Assurance Soc’y of U.S., 307 F.3d 997, 1006 (9th Cir.
10   2002) (citations omitted). As such, even where “the Court lacks the information
11   required to calculate [attorneys’] fees, it is difficult to believe that the amount in
12   controversy [] could be lower than $75,000 when the [attorneys’] fees are factored
13   in along with” other available damages. Parker-Williams, supra, 53 F.Supp.3d at
14   p. 152. Simply put, it is more than likely that Plaintiff’s attorney’s fees, alone, will
15   exceed $75,000 if this matter goes to trial.
16            22.    In any event, the attorneys’ fees will, in addition to Plaintiff’s
17   individual claims satisfy the amount in controversy as to his individual claims.
18            23.    Thus, based on the nature of the allegations, Plaintiff has placed in
19   controversy an amount exceeding $75,000.00, exclusive of costs and interest.
20   Accordingly, the State Lawsuit may be removed to the United States District Court
21   for the Central District of California because, at the time this action was filed and
22   at the present time, diversity jurisdiction exists.
23   V.       PROCEDURAL PREREQUISITES
24            24.    Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), the United States
25   District Court for the Central District of California is the appropriate court to which
26   to remove this action from the Los Angeles Superior Court, where the action was
27   filed.
28            25.    As required by 28 U.S.C. § 1446(d), a written notice of this Notice of
                                           8
          DEFENDANT’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §§
                               1332(A), 1441, AND 1446
     FP 38233054.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 9 of 81 Page ID #:9



 1   Removal in the United States District Court for the Central District of California
 2   will be served on Plaintiff’s counsel of record Kharatian Law, APC. A copy of the
 3   Notice to Adverse Party of Removal of Action to Federal Court is attached hereto
 4   as Exhibit D (without exhibits because the exhibit is this Notice). In addition, a
 5   copy of this Notice of Removal will be filed with the Clerk of the Court in the
 6   Superior Court for the State of California, County of Los Angeles. A copy of the
 7   Notice to State Court of Removal of Action to Federal Court is attached hereto as
 8   Exhibit F (without exhibits because the exhibit is this Notice).
 9           26.     This notice is executed pursuant to Rule 11 of the Federal Rules of
10   Civil Procedure.
11           27.     In filing this notice, Defendant CHS does not waive any defenses.
12           28.     In filing this notice, Defendant CHS does not admit any of the
13   allegations made in Plaintiff’s State Lawsuit.
14   VI.     CONCLUSION
15           29.     Based on the foregoing, Defendant CHS prays that the above-
16   described action pending in the Superior Court of California, Los Angeles be
17   removed to the United States District Court for the Central District of California.
18

19    Dated: July 23, 2020                         Respectfully submitted,
20                                                 FISHER & PHILLIPS LLP
21

22                                           By:    /s/Cristina Medina
                                                   KRISTEN J. NESBIT
23                                                 CRISTINA MEDINA
                                                   Attorneys for Defendants
24                                                 CYGNUS HOME SERVICE, LLC
25

26

27

28
                                         9
        DEFENDANT’S NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §§
                             1332(A), 1441, AND 1446
     FP 38233054.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 10 of 81 Page ID #:10




                      EXHIBIT A
                   Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 11 of 81 Page ID #:11
Electronically       tiySuperio?Coun
Electronically FILED ySuperiot'Couri    of California,
                                     of California,    County
                                                    County     of Los
                                                           of Los Angeles on on 05/11/20%LiNifferri R.
                                                                      Angeles                       R. Caner, Executive
                                                                                                       Caner,Executive OuicerClerk of Court,
                                                                                                                        Officer/Clerk        by C.byMonroe,
                                                                                                                                       of COun,             Deputy ClerkClerk
                                                                                                                                                     C. Monroe.Deputy
                                                                                                                                                                                                                       SUM-100
                                   SUMMONS
                                   SUMMONS                                                                                                                                          FOR
                                                                                                                                                                                    FOR COURT
                                                                                                                                                                                        COURT USE ONLY
                                                                                                                                                                                (SOLO PARA
                                                                                                                                                                                      PARA USO
                                                                                                                                                                                                  ONLY
                                                                                                                                                                                               DELA
                                                                                                                                                                                           050 CE LA CORTE)
                                                                                                                                                                                                     CORTE)
                               (CITACION JUDICIAL)
                                          JUDICIAL)                        I
           NOTICE TO DEFENDANT:
                   AL DEMANDADO):
           (AVISO AL
           (Al/ISO    DEMANDADO):
            SCH WAN'SFOOD
            SCHWAN'S     FOODSERVICE,
                              SERVICE,  INC.,
                                      INC.,   a GEORGIA
                                            a GEORGIA    corporation;
                                                      corporation; (See(See
            Attachment)
            Attachment)
           YOU ARE BEING SUED BY PLAINTIFF:
           (LO ESTA DEMANDANDO EL DEMANDANTE):
                                   DEMANDANTE):
                                 an individual,
                   BARANDIA.RAN, an
           ROBERTO BARANDJA.RAN,     individual,


            NOTICE!
            NOTICE! You    Youhave
                                 havebeenbeen     sued.
                                               sued,   TheThe
                                                            court court
                                                                     maymay  decide decide
                                                                                       against against    you without
                                                                                                   you without    your being yourheard
                                                                                                                                   being     heard
                                                                                                                                          unless   youunless
                                                                                                                                                           respondyou   respond
                                                                                                                                                                     within          within
                                                                                                                                                                               30 days.   Read30 the
                                                                                                                                                                                                   days.    Read the information
                                                                                                                                                                                                       information
            below.
            below.
                You have
                You   have30  30CALENDAR
                                  CALENDARDAYS        DAYSafter afterthisthis   summons
                                                                             summons        andandlegallegal
                                                                                                         paperspapers     are served
                                                                                                                  are served     on you to onfile
                                                                                                                                               you a to    file aresponse
                                                                                                                                                      written      written response
                                                                                                                                                                             at this courtatandthishave
                                                                                                                                                                                                     court    and have a copy
                                                                                                                                                                                                          a copy
            servedon
            served     onthe
                           theplaintiff.
                                 plaintiff.
                                          A Aletter
                                                 letter
                                                      or or phone
                                                         phone     callcall
                                                                          willwill
                                                                                notnot     protect
                                                                                      protect    you.you.
                                                                                                       YourYour
                                                                                                              writtenwritten    response
                                                                                                                         response    must bemust        be inlegal
                                                                                                                                                 in proper      proper
                                                                                                                                                                     form legal   form
                                                                                                                                                                             if you  wantif you   wanttothe
                                                                                                                                                                                             the court       hearcourt
                                                                                                                                                                                                                    yourto hear your
            case.
            case.There
                     There  may
                              may bebea court
                                          a courtformform
                                                        that that
                                                              you you
                                                                    can usecanfor use your
                                                                                         forresponse.     You
                                                                                              your response.         You can can find these
                                                                                                                                        thesecourtcourtformsforms and
                                                                                                                                                                    andmore
                                                                                                                                                                          more information
                                                                                                                                                                                   information at the
                                                                                                                                                                                                    atCalifornia
                                                                                                                                                                                                        the CaliforniaCourts Courts
            Online Self-Help
            Online    Self-HelpCenter
                                    Center (,w.'w.courtinfo.ca.gov/selfhelp),
                                                (www.courtinfo.ca.goviselfhelp), your               your county
                                                                                                           countylaw lawlibrary,
                                                                                                                           library,ororthethecourthouse
                                                                                                                                                courthouse    nearest  you. If
                                                                                                                                                                  nearest        youIfcannot
                                                                                                                                                                              you.              pay thepay
                                                                                                                                                                                       you cannot          filing
                                                                                                                                                                                                                thefee,  askfee, ask
                                                                                                                                                                                                                     filing
            the
            the court
                  courtclerk
                          clerkfor
                                 fora afee waiver
                                         fee   waiver form.   If you
                                                          form.   If youdo not
                                                                             do notfile file
                                                                                        youryourresponse    on time,
                                                                                                     response      on you
                                                                                                                        time, may  lose
                                                                                                                                 you  may thelose
                                                                                                                                               casetheby default,
                                                                                                                                                            case byand     your wages,
                                                                                                                                                                       default,     and yourmoney,    and property
                                                                                                                                                                                                 wages,      money, and property
            may
            may be  betaken
                        takenwithout
                                 without   further
                                         further       warning
                                                    warning    from fromthe the
                                                                             court.court.
                 There
                 Thereare areother
                                otherlegal
                                        legalrequirements.
                                                requirements.   YouYou  maymay  wantwant
                                                                                       to calltoancall
                                                                                                     attorney   right away.
                                                                                                        an attorney       rightIfaway.
                                                                                                                                   you do  Ifnot
                                                                                                                                              youknow
                                                                                                                                                    do not   an know
                                                                                                                                                                attorney,
                                                                                                                                                                        an you    may want
                                                                                                                                                                            attorney,     youtomay callwant
                                                                                                                                                                                                        an attorney
                                                                                                                                                                                                                to call an attorney
            referral service.
            referral   service.IfIfyouyoucannot
                                            cannot   afford  an an
                                                        afford   attorney,
                                                                      attorney, you you
                                                                                      may may be eligible   for free
                                                                                                     be eligible    forlegal
                                                                                                                         freeservices    from a nonprofit
                                                                                                                                legal services                    legal services
                                                                                                                                                     from a nonprofit         legalprogram.
                                                                                                                                                                                     servicesYou   program. You can           locate
                                                                                                                                                                                                                         can locate
             these   nonprofitgroups
             these nonprofit      groups  at at
                                              thethe   California
                                                   California    Legal Legal     Services
                                                                           Services      Web siteWeb site (www.lawhelpcalifomia.org), the                       CaliforniaCourts
                                                                                                                                                         the California       CourtsOnline
                                                                                                                                                                                        Online     Self-Help
                                                                                                                                                                                                Self-Help         Center
                                                                                                                                                                                                              Center
            (www.courtinfo.ca.goviselfhelp), or by
            (vw.'w.coud/nfo.ca.gov/selmelp).                    by contacting
                                                                     contactingyour    yourlocal
                                                                                               localcourt
                                                                                                       courtor or
                                                                                                               county
                                                                                                                  county bar bar
                                                                                                                               association.   NOTE:
                                                                                                                                   association.       NOTE:The court
                                                                                                                                                                   Thehas    a statutory
                                                                                                                                                                         court             lien for waived
                                                                                                                                                                                 has a statutory       lien forfees     and fees and
                                                                                                                                                                                                                   waived
            costs
            costson  onany
                         anysettlement
                               settlement  Or arbitration
                                                or arbitrationaward awardof of $10,000
                                                                                    $10,000 or more  moreininaacivil
                                                                                                                   civilcase.
                                                                                                                          caseThe  Thecourt's
                                                                                                                                         court'slienlien
                                                                                                                                                      must     be paid
                                                                                                                                                            must        beforebefore
                                                                                                                                                                    be paid      the court
                                                                                                                                                                                         thewill
                                                                                                                                                                                               courtdismiss    the case.the case.
                                                                                                                                                                                                       will dismiss
            1AVISOI
            1A  l,'ISOI Lo   han Cemandado.
                         Lo hen    demanded°. Si         Sino
                                                            noresp
                                                                 respondeonCe dentro
                                                                                   denim de   de 3030 C/as,
                                                                                                       dlas, la code
                                                                                                                  code puede Cecid/rdecidir en  an susu contra
                                                                                                                                                           contra sin
                                                                                                                                                                    sin escuchar
                                                                                                                                                                         escuchar su   su version.
                                                                                                                                                                                            version. Lea Lea laía information
                                                                                                                                                                                                                   information aa
            continuaciOn.
               Tiene
                Tiene 30 0/ASWAS OE  DE CALENOARIO
                                           CALENDARIO despite's   despues de que le           le entreguen este  esta citation
                                                                                                                         citation yy papeles legales
                                                                                                                                                   legates pare  pars presentar
                                                                                                                                                                       presenter una respuesta por           pot escrito
                                                                                                                                                                                                                  escrito en en es/a
                                                                                                                                                                                                                                 esta
            code      haterque
            torte yyhacer       queSese en/re
                                          entregue gue una copia a!       al demandante.
                                                                              demandante. Una       Unam'trffi
                                                                                                          coati 0 o uria
                                                                                                                     una Ilamada
                                                                                                                            llamado telefOnica
                                                                                                                                        telefonica no    no lo/0protegen.
                                                                                                                                                                  protegen. Su  Sit respuesta por   por oscr/to
                                                                                                                                                                                                          escrito tiene que ester estar
            en fonnato
            en   for mate legal
                            legal correcto
                                   co,recto si    s/ desea que procesen
                                                                      procesen su     su caso
                                                                                           caso Ent en lalatorte.
                                                                                                            code.Es  Esposible
                                                                                                                          posible queque haya
                                                                                                                                            haya un on formulario
                                                                                                                                                          formulario que que usted
                                                                                                                                                                                us/ed pueda
                                                                                                                                                                                        pueda userusar pare
                                                                                                                                                                                                          pars su su respuesta.
                      encontrar es/os
            Puede encontrar         estos formulafios
                                              formularios de    de la
                                                                    la code
                                                                         code yy màs mas informaciOn
                                                                                             information en el     el Centro de Ayuda de las Cortes          Cones de California (wvwtsucorte.ca.gov
                                                                                                                                                                                         (www.sucorte.ca.gov),           ), en la
            biblioteca de leyes de su condado o an
            bibliofeca                                           en la     carte que
                                                                       /a code       que lele queCe
                                                                                               quede mas        cerca. Si
                                                                                                         mas cema.        Si nono puede
                                                                                                                                  puede pagerpagerIa   la cuota
                                                                                                                                                            cuota dedepresentac/On,
                                                                                                                                                                        presentaciOn, p/Ca   pida al al secretario de    de IS
                                                                                                                                                                                                                            la code
            que le Ce Ce unun formulario
                               formular/o de   de exencian
                                                    exenciOnde     depagopagode  decuotas.
                                                                                       coo/as. Si     no presenta so
                                                                                                   S/no                 su respuesta
                                                                                                                             respuesta aa tiempo,
                                                                                                                                               tiempo, puede puede pettier
                                                                                                                                                                     pettierelelcasocasoporporincump        I/mien/a yy (a
                                                                                                                                                                                                 incumplimiento                code le
                                                                                                                                                                                                                           la corte
            poth-a qu/tar
            padre    guitar suso sue/do, C/nero            b/enes sin mas aCvedenc/a.
                                              dinero y bienes                        advertencia.
               Hay otros requ/sitos
               Hay                          leqales. Es
                             requisite's legates.        Es recomendable
                                                              recomendable que         que (lame a    a un
                                                                                                         un abogaCn         inmeC/atamente. Si
                                                                                                             abogarin inmediatamente.                          conoce a un
                                                                                                                                                      Si no conoce           un abogado, puede  puodo llama,
                                                                                                                                                                                                          llama,aa on   un servicio
                                                                                                                                                                                                                            servicio de
            remisi6n
            remisiOn aa abogados.
                            abogados. Si   Si no puede pagar   pager aa un abogado, as            es posible que cump(a con        con/oslos mquisitos
                                                                                                                                               requisitos pars  pareobtener
                                                                                                                                                                       obtenersen.'icios
                                                                                                                                                                                   servicios (egales
                                                                                                                                                                                                legates gratuitos de on        un
            programa de servicios
                               servicios legates
                                             legates sin sin fines
                                                              fines dede (0cm.
                                                                            lucro. PueCe
                                                                                      Puede encontrar
                                                                                                  encontrar estos
                                                                                                                estos grupos
                                                                                                                         grupos sinsinfines
                                                                                                                                         fines de lucro
                                                                                                                                                      lucro en  en el
                                                                                                                                                                    el sirtio  web de
                                                                                                                                                                       sitio web     de California
                                                                                                                                                                                         California LegalLegal Services,
            frnntlawhelpcalifornia.org ), an
            (www.lawhelpcalifornia.org),              en elel Centro de Ayuda   AyuCa de    de las
                                                                                                 las Cortes                         (wvAv.sucorte.ca.gov ) a poniandose
                                                                                                                    California. (www.sucorte.ca.gov)o
                                                                                                      Cones de California,                                               poniOnCoseen       ancontacto
                                                                                                                                                                                                con/ado con la code o el         el
            colegio de abogados
            colegio         abogados locales.
                                          locales. AAVISO:V/SO: Por        ley, (a
                                                                    For ley,      la corte             derecho aa reclamar
                                                                                      carte tiene Cerecho             reclamar las  las cuotas
                                                                                                                                         coo/as y los   los costos exentos por imponer   importer un gravamen sobre        score
            cualquier recuperatiOn
            cualquier     recuperation de     de $10,000
                                                   $10,000 06 mas  mas de  de valor
                                                                                 valorrecib/Ca
                                                                                         recibida mediante
                                                                                                      med/ante on    un acueaio
                                                                                                                          atuerclo 0o unauna concesiOn
                                                                                                                                                concesion de arbitraje an         en un
                                                                                                                                                                                      un caso
                                                                                                                                                                                           caso de de Cerecho
                                                                                                                                                                                                       derecho civil. Tiene Tiene que
            pager
            pager el el gravamen
                         gravamen de    de la code
                                                code an/es
                                                         antes de de que
                                                                       que la  la code
                                                                                   codepueCa
                                                                                           pueda Cesechar
                                                                                                      desechar el   el caso.

          The
          The name
               nameand
                    andaddress of the
                         address   of court   is: is:
                                      the court                                                                                                                  ISE NUMBER:
                                                                                                                                                               CASE
                                                                                                                                                               (NOmem
                                                                                                                                                                 Ume,o do! Casa
                                                                                                                                                                       delCase):
          (El nombre y
          (El        y direcciOn
                       direction dede la   torte es):
                                       Ia torte                          GlendaleCourthouse
                                                                         Glendale Courthouse
           600 EE Broadway,
           600    Broadway,Glendale,
                            Glendale,CACA 91206
                                        91206                                                                                                                     20S -rcv1
                                                                                                                                                                  20STCVI   7804
                                                                                                                                                                            7804


          The  name,address,
          The name,  address,andand  telephone
                                 telephone     number
                                           number       of plaintiffs
                                                  of plaintiffs       attorney,
                                                                attorney,              withoutwithout an
                                                                                  or plaintiff
                                                                          or plaintiff                   attorney, is:
                                                                                                      an attorney,
          (El nombre, la direct/On
          (El            direcci6n y  elnUrnero
                                    yel  nOmero de
                                                de telAfono   del abogado del
                                                   telAfono del              del demandante, o    o del
                                                                                                    del Cemandante
                                                                                                        demandante que no tiene abogado, es):
                                                                                                                                         es):
           Jores Kharatian,
           Jores Kharatian,Esq.,
                            Esq.,Kharatian
                                  Kharatian  Law,
                                           Law, AltAlt   595
                                                    595 F.   E. Colorado
                                                           Colorado Blvd., Blvd., Suite
                                                                           Suile 210    210 Pasadena,
                                                                                     Pasadena,        CA 626-759-9900
                                                                                               CA 626-759-9900
                                           Sherri R.Carter
                                           Sherri ft  Carter  Executive
                                                            Executive     OfficerfI Clerk
                                                                       Officer             of Court
                                                                                     Clerk of Court
           DATE:                                                                                                         Clerk, by
                                                                                                                         Clerk, by                                                                                      , Deputy
                                                                                                                                                                                                                          Deputy
           (Fecha)
                            05/1112020
                            05f 1112020
                                                                                                                                                                     C. Monroe                                           (Adjunto)
                                                                                                                         (Secretario)
          (I-or proof of
          (For proof  or service
                         serwce of                       Proof of Service
                                 of this summons, use Proof       Serviceof   Summons (form POS-010).)
                                                                           of Summons          P()S-UIU))
          (Para prueba do de entrega
                             entrega de
                                      de esta
                                          este c/tat/On
                                               citation use
                                                        use el            Proof of Service
                                                            el formulario Proof    Serviceof
                                                                                           ofSummons,
                                                                                              Summons, (POS-010)).
                                                               NOTICE TO THE PERSON SERVED: You are
                                                                                                areserved
                                                                                                    served
                                                                  C
                                                               1. n      as as
                                                                             anan individual defendant
                                                                                              defendant
                                                               2. n C       as
                                                                            as the
                                                                                theperson
                                                                                    personsued under
                                                                                            sued     the fictitious
                                                                                                 under              namename
                                                                                                         the fictitious  of of (specify):
                                                                                                                               (specify):


                                                                              on behalf
                                                                                 behalfof(spec/fy):
                                                                                        of (specify): 5 c                1.4.44 tars                 coop çtRut  ca,rpc.
                                                               3
                                                                                                                        cP's                         CooP satVt Ca l r

                                                                    under ED
                                                                    under       C                416.10
                                                                                            CCP 416.
                                                                                            CCP          (corporation)
                                                                                                     10 (corporation)                                           C
                                                                                                                                                                C           CCP 416.60
                                                                                                                                                                            CCP 416.60(minor)
                                                                                                                                                                                       (minor)
                                                                                EJ          CCP 416.20
                                                                                            CCP  416.20(defunct corporation)
                                                                                                         (defunct  corporation)                        '
                                                                                                                                                       '
                                                                                                                                                                1-C7CCP          (conservatee)
                                                                                                                                                                         416.70 (conservatee)
                                                                                                                                                                     CCP 416.70
                                                                                I—I
                                                                                C CCP      416.40(association
                                                                                     CCP 416.40   (association   or partnership)
                                                                                                              or partnership)                                   1-C7 CCP 416.90(authorized
                                                                                                                                                                     CCP 416.90  (authorized  person)
                                                                                                                                                                                           person)

                                                                                I-C1 other (specify):
                                                                                     other (specify):
                                                               4.          i by personal
                                                                                personaldelivery
                                                                                         deliveryonon (date):
                                                                                                      (date):                                       ,
                                                                                                                                                           Wxgj                                                          Pagel
                                                                                                                                                                                                                         Page lof of 1I
           Form  Adopted(or
           Form Adopted    forMandatory
                              MandatoryuseUse                                                                                                I
              Judicial
              JudidalCouncil
                       coundl of California
                                 California
                                                                                                              SUMMONS                                                                        Code     CivilProcedure
                                                                                                                                                                                             code ofofdull  Procedure412.2O.  405485
                                                                                                                                                                                                                      gg 412.20.
                                                                                                                                                                                                                www.courtinto.ca.gov
                                                                                                                                                                                                                wmv.cou,linib.ca .eov
            SUM-180
             suM-loo [Rev.     July 1,
                         (Rev.July. 2000]
                                       20091
          Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 12 of 81 Page ID #:12

                                                                                                                                     SUM-200(A)
                                                                                                                                     SUM-200(A)



L—
     SHORT TITLE:
      Barandiaran v. Schwan's Food Service, Inc. et al.


                                                             INSTRUCTIONS FOR USE
                                                                                                     CASE NUMBER:




    + This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
        If      attachmont itisucod,
        If this attachment     used, incort
                                      incort the
                                              tho following
                                                   following statement
                                                             statement in the plaintiff or defendant box on the summons'
                                                                                                                summonw "Additional
                                                                                                                         'Additional Parties
        Attachment form is attached."

    List  additional parties (Check only
    List additional                 only one
                                         one box. Use
                                                  Use a separate page
                                                                 page for
                                                                      for each
                                                                          each type
                                                                               type of
                                                                                    of party.):
                                                                                       party.):

      C         Plaintiff          i::i
                                   ED Defendant    ri    Cross-Complainant     fl Cross-Defendant
                                                                               0
     SCHWAN'S
     SCH WAN'S CONSUMER
                   CONSUMER BRANDS,
                            BRANDS, INC.,
                                    INC., aa GEORGIA
                                             GEORGIA corporation;
                                                     corporation; LISA
                                                                  LISA KLEIN
                                                                       KLEIN and
                                                                             and DOES
                                                                                 DOES 1I through
     100, inclusive




                                          •   -. '..    ..   .   '




                                                                                                                       Page      2     of
                                                                                                                                       or       2
                                                                                                                                            Page I of 1
 ForrnAdoptedfe.MandaloryUse
 Fccrn Adopted for Mandatory Use
   Jiddaf
   Judicialcoundl
            CouncilofofCalifornia
                       California                 ADDITIONAL PARTIES
                                                              PARTIES ATTACHMENT
                                                                        ATTACHMENT                          -
SUM.200(A) [Rev.
             Rev. January
                   Jarviary 1.
                             1.2007)
                               2007)                    Attachment to Summons
                  Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 13 of 81 Page ID #:13
Electronically FILED
Electronically  FILEDby
                      bySupe   çCourl of
                         Supe It
                              ;Colin  of California,
                                         California, County
                                                     County of
                                                            of Los
                                                               Los Angeles
                                                                   Angeles on
                                                                           on 05/1112020 12:16 PM
                                                                              05/11202012:16                Carter. Executive Officer/Clerk of Court.
                                                                                               PM Sherri R. Carter.                            Court, by C. Monroe, Deputy Clerk
                                                                                                                                                            Monroe,Deputy
                                                                                      20STCV17804
                                                                                      205TCV17804

                                                 for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Barbara Meiers
                                        Assigned for




                                  Kharatian, Esq.
                            JoresKharatian,
                         1 Jores              Esq. (SBN:
                                                   (SBN: 306150)
                                                          306150)
                            lores@kharatianknv.com
                            .Jores@kharatianlaw.  corn
                             KHARAT1AN LAW, APC
                         2 KI-JARATIAN
                             595 E. Colorado
                             595    Colorado Blvd.,
                                              Blvd., Suite 210
                             Pasadena, CA 91101
                         3 Pasadena,        91101
                             Telephone: (626) 759-9900
                             Facsimile: (888)
                         4 Facsimile:    (888)636-5090
                                               636-5090

                             AttorneysFor
                          5 Attorneys  for Plaintiff
                                           Plaintiff
                             ROBERTO
                             ROBERTOBARANDIARAN
                                         BARANDIARAN
                          6

                          711                               SUPERIOR COURT OF THE STATE OF CALIFORNIA

                          8 11                FOR THE COUNTY OF LOS ANGELES — CENTRAL DISTRICT                     -




                          9

                              ROBERTO BARANDIARAN,
                        10 11 ROBERTO
                        10                         an individual,
                                      BARANDIARAN, an                                                        CASE NO.:                 20STCV1
                                                                                                                                       20STCV1 7804
                                                                                                                                               7804

                        I1
                        II                            Plaintiff,
                                                      Plaintiff.                                             COMPLAINT FOR:

                        12
                        1211 v.                                                                                               TO PAY
                                                                                                                  (1) FAILURE TO PAY MINIMUM
                                                                                                                      WAGES (LABOR CODE §§ 1194,
                            SCHWAN'S FOOD SERVICE, INC.,
                        13 SCI-IWANS                       INC., a                                                    1197);
                            GEORGIA corporation; SO-IWAN'S
                                                    SO-I WAN'S
                        14 CONSUMER BRANDS,          INC., a GEORGIA
                                           BRANDS, INC.,                                                          (2) FAILURE TO COMPENSATE FOR
                            corporation; LISA KLEIN and DOES II
                            corporation; LISA                                                                         ALL HOURS WORKED (LABOR
                        15  through 100, inclusive,
                        15 through                                                                                    CODE §
                                                                                                                           § 1198);
                        16
                        1611                          Defendants.                                                 (3) FAILURE TO PAY OVERTIME
                                                                                                                      WAGES (LABOR CODE §§ 510,
                        17                                                                                            1194,1198
                                                                                                                      1194, 1198 ET SEQ.);
                        18                                                                                        (4) FAILURE TO PROVIDE MEAL
                                                                                                                      PERIODS (LABOR CODE §§ 226.7,
                        19                                                                                            512);
                        20                                                                                        (5) FAILURE TO PROVIDE REST
                                                                                                                      PERIODS (LABOR CODE §
                                                                                                                                          § 226.7);
                        21

                        22                                                                                        (6) FAILURE TO PROVIDE
                                                                                                                      ACCURATE WAGE
                        23                                                                                            STATEMENTS (LABOR CODE §
                                                                                                                                             §
                                                                                                                      226);
                        24
                                                                                                                  (7) VIOLATION OFOF BUSINESS
                                                                                                                                     BUSINESS &
                        25                                                                                            PROFESSIONS CODE SECTION
                                                                                                                      17200
                                                                                                                      17200 ET SEQ
                        26

                        27                                                                                   UNLIMITED CIVIL CASE

                        28                                                                                   DEMAND FOR JURY TRIAL
                                                                                                             DEMAND FOR



                                                                                                  COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 14 of 81 Page ID #:14



   11
   2ii        PLAINTIFF,
              PLAINTIFF, ROBERTO
                         ROBERTOBARANDIARAN
                                 BARANDIARAN("PLAINTIFF"
                                             ("PLAINTIFF" or "BARANDIARAN"), an
                                                          or "BARANDIARAN"), an

   3 individual,
     individual,hereby
                 herebysubmits
                        submitsthis Complaint
                                 this         for for
                                      Complaint       Damages
                                                   Damages     against
                                                           against SCHWAN'S FOODFOOD
                                                                       SCH WAN'S      SERVICE,
                                                                                 SERVICE,

   44 INC.,
       INC., aa Georgia
                 Georgia corporation
                         corporation("SFS"); SCHWAN'S
                                      ("SFS");          CONSUMER
                                                      CONSUMER
                                               SCHWAN'S        BRANDS, INC. INC.
                                                                  BRANDS,        ("SCB"),
                                                                             ("SCB"), a   a

   5 GEORGIA
     GEORGIAcorporation
             corporationand
                         andDOES
                             DOESI through 100,100,
                                    I through   inclusive     (hereinafter,
                                                          (hereinafter,
                                                    inclusive           all DEFENDANTS  will bewill be
                                                                              all DEFENDANTS

   6
   6 referred
     referredtotocollectively
                  collectivelyasas
                                 "DEFENDANTS"), ), and
                                   "DEFENDANTS"and     each
                                                    each      of them,
                                                         of them,       and alleges
                                                                   and alleges         as follows:
                                                                               as follows:

   77                               PARTIES,  JURISDICTION,
                                    PARTIES, JURISDICTION, VENUE
                                                            VENUE

   8          (1)
              (I)    PLAINTIFF
                     PLAINTIFF was
                               wasand
                                   andisisatat
                                             allallrelevant times
                                                     relevant  times herein
                                                                  herein     an individual
                                                                         an individual residing in the in the
                                                                                             residing

   9 I County ofLos
       Countyof  LosAngeles,
                     Angeles,  State
                             State    of California.
                                   of California.

  10
  10          (2)    SFS
                     SFSisisand
                             andatatallalltime
                                            timerelevant hereto
                                                  relevant      waswas
                                                            hereto     a Georgia
                                                                    a Georgia      corporation,
                                                                              corporation, existing, doing doing
                                                                                                  existing,

  11 business,
     business,and
               andemploying individuals
                    employing           in the
                               individuals  in County of Los
                                               the County     Los Angeles,
                                                           of Angeles,       State
                                                                       State of     of California.
                                                                                California.

  12          (3)    SCB
                     SCB isis and
                               andatatall
                                       alltime
                                            timerelevant hereto
                                                  relevant      waswas
                                                           hereto      a Georgia
                                                                    a Georgia      corporation,
                                                                              corporation, existing, doing doing
                                                                                                  existing,

  13 business,
  13 business,and
               andemploying individuals
                    employing           in the
                               individuals  in County of Los
                                               the County     Los Angeles,
                                                           of Angeles,       State
                                                                       State of     of California.
                                                                                California.

  14
  14          (4)    LISA
                     LISA KLEIN ("KLEIN") is
                                           is was
                                              was and
                                                  and isisat
                                                           atall
                                                              allrelevant   times
                                                                  relevanttimes herein an an
                                                                                  herein      individual
                                                                                          individual

  15 residing
     residingininthe
                  theCounty
                      Countyofof
                               Los Angeles,
                                 Los        State
                                     Angeles,         of California
                                                  of California
                                               State

  16
  16          (5)    The
                     The true
                          truenames
                               namesand capacities,
                                      and           whether
                                          capacities,       individual,
                                                       whether               corporate,
                                                                        corporate,
                                                                 individual,              associate,
                                                                                   associate,         or otherwise
                                                                                              or otherwise

  17 of
     of the
        the DEFENDANTS
            DEFENDANTSnamed
                       namedherein as DOES
                              herein           1-100,
                                           1-100,
                                      as DOES          inclusive,
                                                  inclusive,      are unknown
                                                             are unknown to PLAINTIFF at this at this
                                                                               to PLAINTIFF

  18 time
     time and
          andtherefore
              thereforesaid DEFENDANTS
                         said          are are
                              DEFENDANTS   suedsued
                                                by such fictitious
                                                     by such        names.names.
                                                                fictitious       PLAINTIFF
                                                                           PLAINTIFF        will seek
                                                                                     will seek

  19 leave
  19 leavetotoamend
               amendthis Complaint
                      this         to insert
                           Complaint         the true
                                       to insert      names
                                                 the true         and capacities
                                                            and capacities
                                                          names                    of said DEFENDANTS
                                                                           of said DEFENDANTS   when  when

  20 the
     the same
         samebecome
              becomeknown to PLAINTIFF.
                      known             PLAINTIFF
                             to PLAINTIFF.        is informed
                                           PLAINTIFF           and and
                                                      is informed       believes
                                                                   believes      and thereupon
                                                                            and thereupon

  21 alleges
     allegesthat
             thateach
                  eachofof
                         thethe
                              fictitiously-named DEFENDANTS
                                 fictitiously-name           is responsible
                                                   d DEFENDANTS             for thefor
                                                                  is responsible       the wrongful
                                                                                    wrongful acts   acts

  22  alleged herein
  22 alleged  herein and
                      andisis
                            therefore liable
                              therefore      to PLAINTIFF
                                          liable               as alleged
                                                          as alleged
                                                 to PLAINTIFF              hereinafter.
                                                                     hereinafter.

  23
  23          (6)    PLAINTIFF
                     PLAINTIFF is
                               is informed
                                   informedand
                                            andbelieves,
                                                believes,andand
                                                             based thereupon
                                                                based              alleges,
                                                                             alleges,
                                                                        thereupon     that at all   at all times
                                                                                              thattimes

  24 relevant
     relevanthereto,
              hereto,DEFENDANTS,
                      DEFENDANTS,andand
                                     each of them,
                                        each        werewere
                                               of them,      the agents,
                                                        the agents,       employees,
                                                                    employees,          agents, agents
                                                                               managingmanaging

     supervisors, conspirators,
  25 supervisors,  conspirators,parent corporation,
                                   parent           joint joint
                                           corporation,         employers,
                                                          employers,        alter
                                                                     alter ego, and/or and/or
                                                                                  ego,joint    joint ventures
                                                                                            ventures of the   of the

  26 other
     other DEFENDANTS,
           DEFENDANTS,and
                       andeach of of
                            each  them, andand
                                     them,  in doing      the things
                                                     the things
                                                in doing        alleged herein,herein,
                                                                      alleged   were acting   least at least
                                                                                       wereatacting

  27 in part
  27    part within
             withinthe
                    thecourse
                        courseand scope
                                and         of said
                                        of said
                                     scope          agency,
                                                agency,      employment,
                                                        employment,       conspiracy,
                                                                    conspiracy,         joint employment,
                                                                                joint employment, alter   alter

  28  ego status,
  28 ego  status, and/or
                   and/orjoint  venture
                            joint       and and
                                  venture         the the
                                             withwith     permission
                                                      permission and consent of each of each
                                                                       and consent            of the othe
                                                                                        the other

                                                       -2-
                                                  COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 15 of 81 Page ID #:15




    11 I DEFENDANTS.
    2          (7)      PLAINTIFF  is informed
                        PLAINTIFF is    informed and   believes, and
                                                  and believes,   and based
                                                                       based thereupon
                                                                               thereupon alleges,
                                                                                          alleges, that
                                                                                                    that

    3 DEFENDANTS, and each
      DEFENDANTS, and each of them, including
                           of them,            those DEFENDANTS
                                    including those  DEFENDANTS named
                                                                named DOES
                                                                      DOES 1-100,
                                                                           1-100, acted
                                                                                  acted in

       concertwith
    4 concert  withone
                    oneanother
                        anothertotocommit
                                    committhe
                                            thewrongful
                                                wrongfulacts
                                                         actsalleged  therein,and
                                                              allegedtherein,  andaided,
                                                                                   aided, abetted,
                                                                                          abetted, incited,

    5 compelled, and/or coerced
                        coerced one
                                one another
                                    another in
                                             in the
                                                the wrongful acts alleged herein, and/or attempted to do
                                                    wrongful acts

       so.
    6 SO.     PLAINTIFF  is further
              PLAINTIFF is   furtherinformed
                                      informedand
                                               andbelieves,
                                                   believes, and
                                                              andbased   thereupon alleges,
                                                                  based thereupon  alleges, that
                                                                                            that the
                                                                                                  the

    7 DEFENDANTS,  andeach
      DEFENDANTS, and each of
                           ofthem,
                              them, including
                                    including those  DEFENDANTSnamed
                                               those DEFENDANTS named as
                                                                      as DOES 1-100, formed

       andexecuted
    8 and  executedaaconspiracy
                      conspiracy or
                                 or common
                                    common plan pursuant to
                                           plan pursuant to which they would commit the
                                                                                    the unlawful
                                                                                        unlawful acts
                                                                                                 acts

       allegedherein,
    9 alleged  herein,with
                       withallallsuch
                                   suchacts
                                        actsalleged  hereindone
                                             allegedherein  doneas
                                                                 as part
                                                                     part of
                                                                          ofand
                                                                             andpursuant
                                                                                 pursuant to
                                                                                           to said
                                                                                               said conspiracy,
                                                                                                    conspiracy,

  10 intended
       intendedtotoand
                    and actually
                        actually causing
                                 causing PLAINTIFF
                                         PLAINTIFF harm.

   11
   II          (8)      Whenever
                        Whenever and
                                 and wherever
                                     whereverreference
                                              referenceisismade     thisComplaint
                                                           madeininthis Complaint to
                                                                                   to any
                                                                                      any act
                                                                                          act or
                                                                                              or failure to

   12 act
   12  actby    DEFENDANT
           byaaDEFENDANT oror co-DEFENDANT,
                            co-DEFENDANT,   such
                                          such    allegations
                                               allegations    andreferences
                                                            and    referencesshall
                                                                              shallalso
                                                                                    alsobe
                                                                                         be deemed
                                                                                             deemed

  13
  13 totomean
          mean the
                the acts
                     acts and/or  failures to act
                          and/or failures     act by
                                                  by each           acting individually,
                                                     each DEFENDANT acting individually, jointly and
                                                                                                 and

   14 I severally.

   15
   Is                         ALTER EGO,
                              ALTER EGO,AGENCY,
                                         AGENCY,AND
                                                 ANDJOINT
                                                     JOINT EMPLOYER
                                                          EMPLOYER

  16           (9)      PLAINTIFF
                        PLAINTIFF isisinformed  andbelieves,
                                       informedand  believes,and based thereon alleges,
                                                              andbased         alleges, that
                                                                                         thatthere
                                                                                              thereexi  ts such
                                                                                                    exits

   17    unityofof
   17 aaunity      interestand
                 interest   andownership
                                ownership between  KLEIN,SFS
                                           between KLEIN, SFS and
                                                               and SCB
                                                                   SCB and
                                                                       and DOES 1-100 that
                                                                           DOES 1-100  that the
                                                                                             the

  18 individuality  andseparateness
     individuality and               of DEFENDANTS
                        separateness of             haveceased
                                        DEFENDANTS have  ceased to exist.

   19          (10)     PLAINTIFF
                        PLAINTIFF isisinformed
                                        informedand  believes,and
                                                 andbelieves,  andbased
                                                                   based thereon
                                                                          thereon alleges. that despite
                                                                                  alleges. that despite the
                                                                                                        the

   20 formation ofpurported
      formation of purportedcorporate  existence,DOES
                             corporateexistence, DOES1-100
                                                      1-100are,
                                                            are,ininreality,
                                                                     reality,one  andthe
                                                                              oneand  thesame
                                                                                          sameas
                                                                                               as SFS
                                                                                                  SFS and

      SCB,including,
  21 SCB,  including,but
                      but not limited to:
                          not limited

   22                (a) KLEIN,
                         KLEIN,SFS
                                SFSand SCB are
                                    andSCB are completely dominated and controlled by DOES 1-100, who
                                               completely dominated

   23 personally
       personallyviolated
                  violatedthe
                            thelaws
                                 lawsas
                                      asset   forthininthis
                                         set forth      thisComplaint,
                                                             Complaint,and
                                                                        andwho
                                                                           whohave  hidden and
                                                                               have hidden and currently hide

   24 behind
       behindSFS
              SFS and   SCB totocircumvent
                   and SCB       circumventstatutes
                                            statutes or  accomplish some
                                                     or accomplish  some other
                                                                         other wrongful or  inequitable
                                                                                        or inequitable

   25 I purpose.
        purpose.

   26                (b) DOES 1-100 derive actual and
                         DOES 1-100                   significant monetary
                                                  and significant monetary benefits
                                                                           benefits by andthrough
                                                                                    byand  throughKLEIN,
                                                                                                   KLEIN,

   27 SFS
       SFSand  SCB'sunlawful
           andSCB's           conduct,and
                     unlawfulconduct,  andby
                                           byusing
                                              usingSFS
                                                    SFS and SCB as
                                                        and SCB as the         source for
                                                                   the funding source for their own

   28 I personal expenditures.

                                                         -3-
                                                     COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 16 of 81 Page ID #:16



   1
   I               (c) PLAINTIFF
                       PLAINTIFFisisinformed
                                      informedand
                                               andbelieves
                                                   believesthat
                                                            thatKLEIN,
                                                                 KLEIN,SFS
                                                                        SFSand
                                                                            andSCB
                                                                                SCBand
                                                                                    andDOES
                                                                                        DOES1-1
                                                                                             1-100,
                                                                                                00,

   2 while
      while  really
           really   one
                  one   and
                      and thethe same,were
                               same,   weresegregated
                                            segregatedtotoappear
                                                           appearas
                                                                  as though
                                                                      though separate
                                                                             separate and distinct for purposes
                                                                                          distinct for purposes

   3 of circumventingaa statute
     of circumventing   statute or accomplishing
                                   accomplishing some
                                                 some other wrongful or
                                                                     or inequitable
                                                                         inequitable purpose.
                                                                                     purpose.

   4               (d) PLAINTIFF
                       PLAINTIFF isis informed
                                       informed and
                                                 and believes
                                                     believes that
                                                              that DEFENDANTS
                                                                   DEFENDANTS do
                                                                              do not
                                                                                 not comply
                                                                                     comply with all

   5 requisite
   S  requisitecorporate
                corporateformalities
                          formalitiestotomaintain
                                          maintaina alegal
                                                       legaland
                                                             andseparate
                                                                 separate corporate
                                                                          corporate existence.
                                                                                    existence.

   6               (e) PLAINTIFF
                       PLAINTIFFisisinformed
                                      informedand
                                               andbelieves,
                                                   believes,and
                                                             andbased
                                                                 basedthereon
                                                                       thereonalleges,
                                                                               alleges, that
                                                                                         that the
                                                                                               the business
                                                                                                    business

   7 affairs ofKLEIN,
     affairs of KLEIN,SFS
                       SFSand
                           andSCB
                               SCBand
                                   andDOES
                                      DOES1-100
                                           1-100are,
                                                 are,and
                                                     and at
                                                         at all
                                                            all times
                                                                 times relevant
                                                                        relevant were,
                                                                                 were, so
                                                                                       so mixed
                                                                                          mixed and
                                                                                                and

   8 intermingled
       intermingledthat
                     thatthe
                           thesame
                                samecannot
                                     cannotreasonably
                                             reasonably be
                                                         besegregated,
                                                            segregated, and
                                                                        and the
                                                                            the same
                                                                                same are     inextricable
                                                                                     are in inextricable

   9 confusion
      confusionKLEIN,
                KLEIN,  SFS
                      SFS   and
                          and   SCB
                              SCB   are,and
                                  are,   andatatallalltimes
                                                        timesrelevant
                                                               relevanthereto
                                                                        heretowere,
                                                                               were,used
                                                                                     used by
                                                                                          by DOES
                                                                                             DOES 1-100
                                                                                                   1 -100 as
                                                                                                          as

  10 a mere
       mere shell
            shell and
                  andconduit
                      conduit for
                               for the
                                   the conduct
                                       conductof
                                               of certain
                                                  certain of
                                                          of DEFENDANTS'  affairs,and
                                                             DEFENDANTS' affairs,  andare,
                                                                                       are,and
                                                                                           and were,
                                                                                               were, the

  11 alter ego of
               of DOES 1-100. The
                              The recognition
                                   recognitionof
                                               ofthe
                                                  theseparate
                                                      separate existence
                                                               existence of
                                                                         of KLEIN, SFS and
                                                                            KLEIN, SFS and SCB do not

  12  promotejustice,
  12 promote  justice, in
                        inthat
                           that ititwould
                                     wouldpermit
                                           permitDEFENDANTS
                                                  DEFENDANTStotoinsulate
                                                                 insulate themselves
                                                                           themselves from
                                                                                       from liability
                                                                                             liability to

  13 PLAINTIFF  forviolations
     PLAINTIFF for  violationsofofthe
                                    theGovernment
                                        GovernmentCode,
                                                   Code,Labor
                                                        LaborCode,
                                                              Code, and other
                                                                        other statutory
                                                                              statutory violations.
                                                                                        violations. The

  14 corporate
      corporateexistence
                existenceofofKLEIN,
                              KLEIN, SFSand
                                    SFS  andSCB
                                             SCBand
                                                 andDOES
                                                     DOES1-100
                                                          1-100should
                                                                shouldbe
                                                                       bedisregarded
                                                                          disregarded in
                                                                                      in equity
                                                                                         equity and
                                                                                                and

  15   for the ends
               ends of justicebecause
                    ofjustice because such
                                      such disregard
                                           disregardis
                                                     isnecessary
                                                        necessarytotoavoid
                                                                      avoidfraud
                                                                             fraudand
                                                                                   andinjustice
                                                                                        injusticetotoPLAINTIFF
                                                                                                      PLAINTIFF

  16  herein.
  16 herein.

  17            (II)   Accordingly,
                (II) Accordingly,   KLEIN,
                                  KLEIN, SFSSFS
                                             andand
                                                 SCBSCB constitute
                                                      constitute   thealter
                                                                 the    alterego
                                                                              egoofofDOES
                                                                                      DOES1-100,
                                                                                           1-100,and
                                                                                                  and the
                                                                                                      the

  18 fiction  oftheir
     fiction of  theirseparate
                       separate corporate
                                corporate existence
                                          existence must
                                                    must be
                                                         be disregarded.
                                                            disregarded.

  19            (12) AsAsa aresult
                              resultofof theaforementioned
                                       the   aforementionedfacts,
                                                            facts, PLAINTIFF
                                                                   PLAINTIFFisisinformed
                                                                                  informedand
                                                                                           andbelieves,
                                                                                               believes, and
                                                                                                         and

  20 based
      based thereon
             thereon alleges
                     allegesthat
                             thatDEFENDANTS
                                  DEFENDANTSare
                                             arePLAINTIFF's
                                                 PLAINTIFF'sjoint
                                                             jointemployers
                                                                   employersbybyvirtue
                                                                                 virtueofofajoint
                                                                                          a joint

  21 enterprise,
      enterprise, and
                  and that
                       that PLAINTIFF
                            PLAINTIFFwas
                                      was an
                                           an employee
                                               employee of
                                                        of KLEIN,
                                                           KLEIN,SFS
                                                                  SFS and
                                                                       and SCB
                                                                           SCB and
                                                                                and DOES
                                                                                    DOES 1-100.
                                                                                         1-100.

  22 PLAINTIFF  performedservices
     PLAINTIFF performed  servicesfor
                                   foreach
                                      each and every one of
                                               everyone  of DEFENDANTS,  and to
                                                            DEFENDANTS, and   to the
                                                                                  the mutual benefit

  23 of all DEFENDANTS,
     of all DEFENDANTS,and
                        andall
                           allDEFENDANTS
                               DEFENDANTSshared
                                          sharedcontrol
                                                controlof
                                                        ofPLAINTIFF
                                                          PLAINTIFFasasan
                                                                        anemployee,
                                                                           employee, either

  24 directly
      directlyororindirectly,
                    indirectly,
                              in in themanner
                                  the   mannerininwhich
                                                   whichDEFENDANTS'
                                                         DEFENDANTS'  businesswas
                                                                    business   wasand
                                                                                   andisisconducted.
                                                                                           conducted.

  25                                      GENERAL ALLEGATIONS

  26            (13) In In
                         or or about
                            about    September9,9,2014,
                                  September        2014,PLAINTIFF,
                                                         PLAINTIFF,was
                                                                    was hired
                                                                         hired by
                                                                                by DEFENDANTS
                                                                                   DEFENDANTS as
                                                                                              as an
                                                                                                 an

  27 Associate
      AssociateTerritory
                TerritoryManager
                          Managerwith
                                  withanananticipated
                                           anticipatedand
                                                       andtargeted
                                                            targeted start
                                                                      start date
                                                                             date of
                                                                                  ofSeptember
                                                                                     September 22,
                                                                                               22, 2014.
                                                                                                   2014.

  28 Thereafter
      Thereafterininororabout
                         aboutFebruary
                               February 27,
                                         27,2017
                                             2017 PLAINTIFF
                                                  PLAINTIFFposition
                                                            positionwas
                                                                     waschanged
                                                                         changed to
                                                                                 to that
                                                                                     that of
                                                                                          ofaa Service
                                                                                               Service

                                                         -4-
                                                    COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 17 of 81 Page ID #:17




   1   Coordinator.
   II Coordinator.

   2
   21         (14)    PLAINTIFF's  jobduties
                      PLAINTIFF's job  duties and
                                              and responsibilities  included, without limitation,
                                                   responsibilities included,         limitation, ensuring
                                                                                                  ensuring

   3 daily execution and
                     andresolution
                         resolutionof
                                   ofall
                                      allcustomer
                                          customercommitments
                                                   commitmentsfor   theDEFENDANTS.
                                                               forthe   DEFENDANTS.PLAINTIFF
                                                                                    PLAINTIFF in

    4 his
       hisposition
           positionasasa aService  Coordinatorwas
                           ServiceCoordinator  wasessentially
                                                   essentially to
                                                                toact
                                                                   actaaas
                                                                         asaaliaison
                                                                               liaisonbetween  customers,
                                                                                       betweencustomers,

    5 managers,
       managers,and  routesalespersons
                 androute  salespersons to
                                        to ensure          operaiional problems are solved.
                                           ensure that any operational

    6         (15)   DEFENDANTS
              (IS) DEFENDANTS    controlled,
                              controlled,     directed,
                                          directed,  andand supervisedthe
                                                         supervised     themanner
                                                                            mannerand  method in which
                                                                                   and method

    7 I PLAINTIFF
        PLAINTIFFcarried
                  carriedout
                          outhis
                              hisjob
                                  jobduties
                                      duties and
                                             and responsibilities.

    8         (16) DEFENDANTS
                     DEFENDANTS  also
                              also    decided
                                   decided    thehours
                                            the   hoursand
                                                        anddays
                                                            days PLAINTIFF workseach
                                                                 PLAINTIFFworks  each week.
                                                                                      week.

    9         (17) PLAINTIFF
                     PLAINTIFF
                             diddid
                                 notnot have
                                     have        authoritytotohire
                                             theauthority
                                           the                 hireororfire
                                                                         fireothers  and DEFENDANTS did
                                                                              others and

  10 not give particular weight to PLAINTIFF's  suggestionsor
                                   PLAINTIFF's suggestions or recommendations
                                                              recommendations as  tothe
                                                                              as to  thehiring
                                                                                         hiringor
                                                                                               orfiring
                                                                                                  firing

  11 of others or
     of others or as
                  as to the advancement and promotion
                            advancement and promotion of
                                                      of others.

  12          (18)
              (IS)                 PLAINTIFFwas
                      Accordingly, PLAINTIFF wasaanon-exempt
                                                   non-exempt employee
                                                              employee entitled to   the protections
                                                                                 to the  protections

  13 afforded by the Labor Code
                           Codeand
                                andIndustrial
                                    Industrial Welfare
                                               WelfareCommission Orderapplicable
                                                       CommissionOrder applicableto
                                                                                  tohis
                                                                                     hisindus
                                                                                            .try and
                                                                                         indutry

   14  occupation.
   14 occupation.

   15         (19)  PLAINTIFFtypically
              (19) PLAINTIFF   typicallyworked
                                         workedforforDEFENDANT   five(5)
                                                      DEFENDANTfive    (5)days
                                                                           daysper
                                                                                perweek
                                                                                    week Monday
                                                                                         Monday

   16  throughFriday
   16 through         ("Workweek")and
               Friday("Workweek")  andany
                                       anyweeks
                                           weeks in
                                                  in which
                                                     which there  was aa holiday
                                                            there was    holiday or
                                                                                 or PLAINTIFF took aa
                                                                                    PLAINTIFF took

  17 I day
       day off  forany
           off for      reasons during the
                    anyreasons                      PLAINTIFF was
                                       the Workweek PLAINTIFF  was required
                                                                    required to
                                                                              to make
                                                                                 make up such day on
                                                                                      up such

   18 I Saturday.
        Saturday.

   19                PLAINTIFF
              (20) PLAINTIFF    regularly
                             regularly    worked
                                       worked  forfor          in in
                                                      DEFENDANTS
                                                   DEFENDANTS        excessoften
                                                                  excess    of ten(10)
                                                                                   (10)hours
                                                                                        hoursper
                                                                                             per day.

  20          (21)  DEFENDANTS did
              (21) DEFENDANTS  did not   keep accurate
                                    not keep   accurate records
                                                        recordsof
                                                                of the beginning or
                                                                   the beginning or end
                                                                                    end of

  21 PLAINTIFF's       periodsand
                  workperiods
     PLAINTIFF's work          and meal
                                   meal periods.
                                        periods.

  22          (22) Indeed,   DEFENDANTScompensated
                     Indeed,DEFENDANTS               PLAINTIFFatatset
                                         compensated PLAINTIFF     setsalary   irrespective of
                                                                       salary irrespective     the
                                                                                            of the

  23 hours he actually worked and
              actually worked                         of pay for such hours.
                              and the respective rate of

  24          (23) AsAs                  DEFENDANTS'payment
                        a consequenceofofDEFENDANTS'
                     a consequence                              PLAINTIFFset
                                                     paymenttotoPLAINTIFF setsalary
                                                                              salary irrespective
                                                                                      irrespective

  25 lofofthe
           thehours
               hours he
                     he actually worked, DEFENDANTS
                        actually worked, DEFENDANTS failed
                                                     failed to
                                                             to pay PLAINTIFFnot
                                                                pay PLAINTIFF notless
                                                                                  lessthan
                                                                                       than the
                                                                                             the legal
                                                                                                  legal

   26  minimumwage
   26 minimum  wagefor
                    forallallhours
                              hoursworked  and failed
                                    workedand   failedtotopay
                                                           pay PLAINTIFF
                                                               PLAINTIFFatatthe  applicable overtime
                                                                             theapplicable  overtime rate
                                                                                                     rate

  27 I for
       for all
           all overtime
               overtime hours
                        hours worked.

   28               DEFENDANTS
              (24) DEFENDANTS   regularlyfail
                              regularly    fail
                                              toto providePLAINTIFF
                                                 provide             uninterruptedmeal
                                                           PLAINTIFFuninterrupted meal periods
                                                                                       periods of
                                                                                               of


                                                       -5-
                                                   COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 18 of 81 Page ID #:18



   11   not less
            less than
                  thanthirty
                       thirty (30)
                               (30) minutes
                                    minutes for
                                             for every
                                                 every five
                                                        five (5)
                                                             (5) hours worked each
                                                                              each workday before the end
                                                                                                      end of
                                                                                                          of his

   2 fifth (5th) and
     fifth (5th) and tenth (10th) hours
                                  hours of
                                        of work.
                                           work.

   3           (25)    Work conditions and
                       Work conditions and DEFENDANTS'
                                           DEFENDANTS' inflexible              practices regularly
                                                                   scheduling practices
                                                        inflexiblescheduling              regularly

   4 deprived PLAINTIFF ofmeaningful
              PLAINTIFF of meaningfulopportunity
                                     opportunitytototake
                                                     take full,  uninterrupted,and
                                                           full,uninterrupted,            meal periods.
                                                                                   timely meal
                                                                               and timely      periods.

   5           (26) PLAINTIFF
                      PLAINTIFF was
                              was notnot relieved
                                      relieved  ofof
                                                  allall dutiesand
                                                      duties    andDEFENDANTS  continuetotoexercise
                                                                    DEFENDANTScontinue      exercise

      controlover
   6 control  overhis
                   hisactivities
                       activitieseven
                                  evenwhen
                                       whenhe  attemptsto
                                            heattempts          meal periods.
                                                           take meal
                                                        totake

   7           (27)  DEFENDANTSregularly
               (27) DEFENDANTS   regularlyimpeded
                                            impededand
                                                    and discouraged
                                                         discouraged PLAINTIFF from taking
                                                                     PLAINTIFF from        full,
                                                                                    taking full,

   8 uninterrupted, and
                    and timely
                         timely meal periods
                                     periods by
                                             by requiring                     meal periods.
                                                                      through meal
                                                requiring him to work through

   9           (28) DEFENDANT
                     DEFENDANT  further
                              further   regularlyfailed
                                      regularly    failedtotoauthorize  and permit
                                                              authorizeand                    to take
                                                                                   PLAINTIFF to
                                                                            permit PLAINTIFF      take

  10   full,uninterrupted
  10 full,   uninterruptedten
                           ten(10)
                               (10)minute
                                    minuterest
                                           rest periods
                                                periods for
                                                         for every
                                                             every four  (4) hours
                                                                    four (4)       or major
                                                                             hours or        fraction thereof
                                                                                      major fraction  thereof

  11    worked.
  It I worked.

  12           (29)   PLAINTIFF
               (29) PLAINTIFF   was
                              was   regularlycalled
                                  regularly    calledback
                                                      backtotoduty  byDEFENDANTS
                                                               dutyby             before receiving
                                                                       DEFENDANTSbefore   receiving

  13 ten (10) minutes of
                      ofnet
                         net rest
                             rest time
                                  time even
                                       even when
                                            when he              take rest periods.
                                                              to take
                                                 he attempted to

  14           (30) DEFENDANTS
                     DEFENDANTSregularly
                                 regularlyimpeded
                                            impededand
                                                    and discouraged
                                                         discouraged PLAINTIFF
                                                                     PLAINTIFF from taking full,
                                                                               from taking

      uninterrupted,and
  15 uninterrupted,  andtimely
                         timelyrest
                                restperiods
                                     periods by
                                             by requiring
                                                 requiringhim
                                                          himto
                                                              towork
                                                                workthrough  rest periods.
                                                                     throughrest  periods.

  16           (31)  PLAINTIFF
               (31) PLAINTIFF   regularlyinformed
                              regularly    informedKLEIN,
                                                    KLEIN,whom  wasPLAINTIFF's
                                                           whomwas              supervisor and
                                                                    PLAINTIFF'ssupervisor  and

  17 immediate manager of
                       of the lack of
                                   of meal and rest
                                               rest periods,
                                                    periods, overtime
                                                             overtime and unpaid and
                                                                      and unpaid     off the
                                                                                 andoff            work
                                                                                             clock work
                                                                                         the clock

  18 to no avail.

  19                                       FIRST CAUSE OF ACTION

  20                           FAILURE TO COMPENSATE FOR ALL HOURS
                               FAILURE

  21                                         (Lab. Code §
                                                        § 1197 etseq.)
                                                               et seq.)

  22                                                   All Defendants)
                                              (Against All Defendants)

  23           (32)    Plaintiff  realleges and
                       Plaintiff realleges  and incorporates
                                                 incorporates by
                                                              by reference
                                                                 reference all of the allegations contained in the
                                                                               ofthe

  24 preceding paragraphs
               paragraphsof
                          of this
                              this Complaint
                                   Complaint as
                                             as though   fully set forth herein.
                                                 though fully

  25           (33) At At
                       all all times
                           times     relevant
                                  relevant    herein,DEFENDANT
                                           herein,    DEFENDANT      requiredtotocompensate
                                                                wasrequired
                                                               was                           PLAINTIFF
                                                                                  compensate PLAINTIFF

     for all
  26 for all hours
             hours worked
                   worked upon reporting
                               reporting for
                                         for work at the
                                             work at the appointed time stated
                                                                        statedby DEFENDANT, pursuant
                                                                               byDEFENDANT, pursuant

  27 totoIndustrial
           IndustrialWelfare
                      Welfare Commission
                             Commission  Orders,and
                                        Orders,      LaborCode
                                                 andLabor          200,226,
                                                                §§200,
                                                           Code§§            500,510,
                                                                        226,500,      and 1197.
                                                                                 510, and 1 197.

  28           (34) At At
                       all all times
                           times     relevant
                                  relevant    hereto,DEFENDANT
                                            hereto,              failedtotocompensate
                                                      DEFENDANTfailed       compensate PLAINTIFF for all
                                                                                       PLAINTIFF for all

                                                          Iris
                                                          -6-
                                                      COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 19 of 81 Page ID #:19




    1
    1 hours worked by
                   by not compensating him
                                       him for work
                                               work performed. DEFENDANTS failed
                                                    performed. DEFENDANTS failed to compensate

      PLAINTIFF for all hours worked as required under the foregoing provisions of
    2 PLAINTIFF                                                                 of the California Labor

    3 Code and IIWC
                 WC Wage Orders by, among
                                    among other
                                          other things:
                                                things: failing
                                                        failing to
                                                                to pay
                                                                   pay overtime
                                                                       overtime at
                                                                                at one
                                                                                   one and
                                                                                       and one
                                                                                           one half
                                                                                               half(1
                                                                                                    (11
                                                                                                      2
                                                                                                      '//2))

    4 or double the regular rate of
                                 of pay as provided by California Labor Code §§ 510, 1194,
                                                                                     1 194, and applicable

    5 IIWC
        WC Wage Orders;
                Orders; requiring, permitting or suffering PLAINTIFF to work off
                                                                             off the clock; requiring,

    6 permitting or suffering PLAINTIFF to work through meal and rest breaks; illegally and inaccurately

       recordingtime
    7 recording   timeininwhich
                           whichPLAINTIFF
                                 PLAINTIFFworked;
                                          worked; failing
                                                   failing to
                                                            to properly
                                                                properly maintain
                                                                         maintain PLAINTIFF's
                                                                                  PLAINTIFF's records;
                                                                                              records;

        failingtotoprovide
    8 failing       provideaccurate
                            accurateitemized
                                      itemizedwage
                                               wagestatements
                                                    statementstotoPLAINTIFF
                                                                  PLAINTIFF for
                                                                             for each
                                                                                 each pay
                                                                                      pay period;
                                                                                          period; improperly

    9 rounding time worked; and other methods to be discovered.

   10          (35)    Under the aforementioned Wage Order and California law, PLAINTIFF is entitled to

   11 recover compensation for all hours worked, but not paid,
                                                         paid, for
                                                               for the
                                                                    the three
                                                                         three (3)
                                                                               (3) years
                                                                                   years preceding
                                                                                         preceding the
                                                                                                    the Filing
                                                                                                        Filing

   12 of
      of this Complaint, plus reasonable attorneys' fees
                                                    fees and costs of
                                                                   of suit pursuant to Labor Code § 218.5,

   13 and penalties pursuant to Labor Code § 226.

   14
   14          (36)    In violation of state
                       In violation    state law.
                                              law, DEFENDANT
                                                   DEFENDANT has knowingly
                                                                 knowingly and willfully
                                                                               willfully refused
                                                                                         refused to

   15 perform
   :15 performtheir
               theirobligations
                     obligations to
                                  to compensate
                                     compensate PLAINTIFF for
                                                          for all wages earned and
                                                                               and all
                                                                                   all hours
                                                                                       hours worked.
                                                                                             worked. As

   16 a adirect
          directresult,
                 result,PLAINTIFF
                         PLAINTIFFhas
                                   hassuffered,
                                       suffered,and
                                                 andcontinues
                                                     continuesto
                                                               tosuffer,
                                                                  suffer,substantial
                                                                          substantial losses
                                                                                       losses related
                                                                                              related to the use

       andenjoyment
   17 and  enjoymentof
                     ofsuch
                        suchwages,
                             wages, lost
                                     lostinterest
                                          interest on
                                                   on such
                                                       such wages,
                                                            wages, and
                                                                   and expenses
                                                                        expenses and
                                                                                 and attorney's
                                                                                     attorney's fees
                                                                                                fees in
                                                                                                     in

        seekingtotocompel
   18 seeking       compelDEFENDANT
                           DEFENDANTtotofully
                                         fullyperform
                                               performits
                                                       itsobligation
                                                           obligationunder
                                                                     under state
                                                                            state law,
                                                                                   law, all
                                                                                        all to
                                                                                            to its
                                                                                               its respective

   19
   19 damage
      damage in amounts
                amounts according
                        according to
                                  to proof at time of trial. DEFENDANT
                                                             DEFENDANT committed the acts
                                                                       committed the acts alleged
                                                                                          alleged

   20 herein knowingly and willfully, with the wrongful and deliberate intention of
                                                                                 of injuring PLAINTIFF,

   21 from
      from improper
           improper motives
                    motives amounting
                            amounting to  malice, and
                                       to malice, and in
                                                       in conscious
                                                           conscious disregard
                                                                      disregard of  PLAINTIFF's
                                                                                of PLAINTIFF's

   22  rights.PLAINTIFF
   22 rights.  PLAINTIFF isisthus
                               thusentitled
                                    entitledtotorecover
                                                  recovernominal,
                                                          nominal,actual,
                                                                   actual,compensatory,
                                                                           compensatory, punitive,
                                                                                          punitive, and
                                                                                                    and

   23 exemplary damages in amounts according to proof
   23                                           proof at time of
                                                              of trial.

   24
   24          (37) DEFENDANT's
                     DEFENDANT'sconduct
                                 conductdescribed
                                         describedherein
                                                   herein violates
                                                           violates Labor
                                                                    Labor Code
                                                                          Code §§
                                                                               §§ 200,
                                                                                  200, 226,
                                                                                       226, 500,
                                                                                            500,

   25 1197
       1 197and
             and1198,
                 1198,and
                       andIndustrial
                           IndustrialWelfare
                                     WelfareCommission
                                             Commission Orders.
                                                        Orders. Therefore,
                                                                 Therefore, pursuant
                                                                            pursuant to
                                                                                     to Labor
                                                                                        Labor Code
                                                                                              Code

   26
   26 §§218.5, 226, 558,
         18.5,226,  558, 1194,
                         1 194, and
                                and 1194.2,            is entitled to recover damages for the nonpayment
                                    1 194.2, PLAINTIFF is

   27 of
      of wages of all hours worked that were improperly
                                             improperly deducted by DEFENDANT's
                                                        deducted by             policies. penalties,
                                                                    DEFENDANT's policies,

   28
   28 reasonable attorney's fees,
      reasonable attorney's  fees, expenses,
                                   expenses, and
                                             and costs
                                                 costs of
                                                       of suit.           requests relief
                                                                PLAINTIFF requests
                                                          suit. PLAINTIFF          relief as
                                                                                          as hereinafter
                                                                                             hereinafter

                                                         -7-
                                                     COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 20 of 81 Page ID #:20



   1 I provided.
       provided.

   2                                     SECOND
                                         SECONDCAUSE
                                                CAUSEOF
                                                      OFACTION
                                                         ACTION

   3                               FAILURE TO
                                   FAILURE TOPAY
                                              PAYOVERTIME
                                                  OVERTIMEWAGES
                                                           WAGES

   4                                  (Lab. Code
                                            Code§§
                                                 §§510,
                                                    510,1194, 1198
                                                          1194,    et seq.)
                                                                1198   et seq.)

   5
   S                                         (Against All
                                             (Against All Defendants)
                                                          Defendants)

   6          (38)
              (38)    PLAINTIFF realleges
                                reallegesand
                                          andincorporates by reference
                                               incorporates  by reference
                                                                       all ofall
                                                                              theofallegations
                                                                                    the allegations   contained
                                                                                               contained
   7 in the
        the preceding
            precedingparagraphs
                      paragraphsof this Complaint
                                    of this       as though
                                            Complaint  as though   fully
                                                            fully set    setherein.
                                                                      forth  forth herein.

   8          (39)
              (39)    Pursuant
                      PursuanttotoCalifornia
                                   CaliforniaLabor
                                              LaborCode §§ 510,
                                                     Code       1194,
                                                           §§ 510,    and applicable
                                                                   1194,   and applicable IWC Orders,
                                                                                     IWC Wage Wage Orders,

   9   DEFENDANTS
       DEFENDANTSare
                  arerequired
                      requiredto to
                                  compensate
                                    compensate  PLAINTIFF
                                             PLAINTIFF      forovertime,
                                                       for all  all overtime,
                                                                         whichwhich  is calculated
                                                                               is calculated at    at

  10
  10 one
     oneand
         andone-half
             one-half(11
                       2/ ) times
                       (1
                       V2)  times the
                                   theregular
                                       regularrate of of
                                                rate  paypay
                                                          for for
                                                               all all hours
                                                                   hours     worked
                                                                         worked      in excess
                                                                                in excess       of (8)
                                                                                          of eight  eight (8) hours
                                                                                                       hours
  11
  11 per
     per day
         dayand/or
             and/orforty (40)
                     forty    hours
                           (40)     perper
                                hours   week, and and
                                           week,       forfirst
                                                  for the  the eight
                                                                first eight (8) hours
                                                                      (8) hours on the on the seventh
                                                                                       seventh
  12 consecutive
  12 consecutiveworkday,
                 workday,with
                          withdouble time
                                double  time
                                           for for  all hours
                                                all hours     worked
                                                          worked      in excess
                                                                 in excess       of twelve
                                                                           of twelve        (12)inhours
                                                                                     (12) hours    any in any
  13 workday
  13 workday and
              andfor
                  forallallhours
                            hoursworked
                                  workedin excess of eight
                                           in excess   of eight (8) hours
                                                           (8) hours on theon the seventh
                                                                            seventh        consecutive
                                                                                    consecutive day of day of
  14  work in
  14 work   in any
               any workweek.
                   workweek.

  15
  15          (40)
              (40)    PLAINTIFF is
                                is aa non-exempt
                                      non-exempt employee
                                                  employeeentitled to the
                                                             entitled  to protections
                                                                          the protections  of California
                                                                                      of California
  16   Labor
       Labor Code
             Code§§§§510,
                      510,1194, andand
                            1194,      applicable
                                    applicable IWC IWC
                                                    WageWage  Orders.
                                                         Orders.      DEFENDANTS
                                                                 DEFENDANTS         failed to
                                                                            failed to
  17  compensate PLAINTIFF
  17 compensate   PLAINTIFFfor
                            forall
                                allovertime
                                    overtimehours
                                              hours worked
                                                  worked     as required
                                                         as required underunder  the foregoing
                                                                          the foregoing         provisions
                                                                                        provisions
  18 of the
  18    the California
            CaliforniaLabor
                       LaborCode
                             Codeand 1WC
                                   and   Wage
                                       IWC Wage  Orders
                                              Orders      by, among
                                                     by, among  other other
                                                                      things:things:
                                                                              failing failing
                                                                                      to pay to pay
  19 overtime
  19 overtimeatatone
                  oneand
                       and
                         oneone
                             halfhalf
                                  (I 12  (l) or double
                                      '//2)     doublethe
                                                       theregular rate
                                                            regular rate
                                                                       of of
                                                                          paypay as provided
                                                                              as provided     by California
                                                                                          by California LaborLabor
  20  Code §§
  20 Code  §§ 510,
              510, 11194,
                     194, and
                           andapplicable IWC
                                applicable IWC Wage
                                             Wage     Orders;
                                                  Orders;      requiring,
                                                          requiring,       permitting
                                                                     permitting         or suffering
                                                                                or suffering
  21   PLAINTIFF to
                 to work
                    work off
                         off the
                             theclock;
                                 clock;requiring,
                                        requiring,permitting
                                                   permittingor or suffering
                                                                suffering    PLAINTIFF
                                                                          PLAINTIFF    to work
                                                                                    to work     through
                                                                                            through
  22  meal and
  22 meal  and rest
               rest breaks;
                     breaks;illegally  and
                               illegally   inaccurately
                                         and  inaccurately  recording
                                                        recording      time
                                                                  time in    in which
                                                                          which       PLAINTIFF
                                                                                PLAINTIFF        worked;
                                                                                           worked;
  23  failingtotoproperly
  23 failing      properly maintain
                           maintain PLAINTIFF's
                                     PLAINTIFF'srecords;
                                                 records;failing  to calculate
                                                            failing  to calculate
                                                                               shiftshift differential
                                                                                     differential pay aspay
                                                                                                         partas part
  24 of the
        the regular
             regularrate
                     rateofofpay; failing
                               pay;       to to
                                    failing  provide
                                                provide accurate
                                                     accurate     itemized
                                                              itemized wage wage  statements
                                                                            statements        to PLAINTIFF
                                                                                       to PLAINTIFF  for   for

  25 each
      each pay
           pay period;
               period;improperly
                       improperlyrounding time
                                   rounding  time worked;
                                               worked; and and
                                                           otherother methods
                                                                 methods        to be discovered.
                                                                         to be discovered.
  26          (41)
              (41)    In violation
                      In violation of
                                   of California
                                      Californialaw,
                                                 law,DEFENDANTS
                                                      DEFENDANTS  have
                                                                have   knowingly
                                                                     knowingly andand  willfully
                                                                                   willfully
  27  refused to perform
  27 refused     performtheir
                         theirobligations
                               obligationsto to compensate
                                             compensate    PLAINTIFF
                                                        PLAINTIFF for allfor all wages
                                                                           wages  earnedearned   and all hours
                                                                                         and all hours

  28  worked. As
  28 worked.   Asaa proximate
                    proximate result,
                               result,PLAINTIFF
                                       PLAINTIFFhave suffered,
                                                  have         and and
                                                        suffered,       continue
                                                                   continue        to suffer,
                                                                            to suffer,        substantial
                                                                                       substantial

                                                        -8-
                                                    COMPLAIN1
                                                    COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 21 of 81 Page ID #:21




   1        related to the use and enjoyment of such wage, lost interest on such wage, and expenses and
   1 losses related

    2 attorneys'   feesininseeking
       attorneys'fees        seekingtotocompel
                                         compelDEFENDANTS
                                                DEFENDANTStotofully  perform their
                                                               fullyperform   their obligations
                                                                                    obligations under
                                                                                                under state

           all to their respective damages in amounts according to proof
    3 law, all                                                     proof at the time of
                                                                                     of trial, and within

    4 the jurisdiction of the Court.

    5                DEFENDANTS'
               (42) DEFENDANTS'   conduct
                                conduct   describedherein
                                        described   hereinviolates
                                                           violatesCalifornia  Labor Code
                                                                    California Labor Code §§
                                                                                          §§ 510.
                                                                                             510,

      1 194, 1998
    6 1194,       and applicable
             1998 and applicable IlWC
                                   WC Wage
                                      Wage Orders.            pursuant to California Labor Code §
                                                   Therefore, pursuant
                                           Orders. Therefore,                                   §§

       200,203,
    7 200,  203,226,
                 226,558,  1 194,1197.1,
                      558,1194,   1 197.1,and
                                           andother
                                               otherapplicable  provisionsunder
                                                     applicableprovisions under the
                                                                                 the California
                                                                                     California Labor Code

                                                                               of wages owed to him
    8 and IWC Wage Orders, PLAINTIFF is entitled to recover the unpaid balance of
                                               attorneys' fees, expenses, and costs of
    9 by DEFENDANTS, plus interest, penalties, attorneys'                           of suit.

   10
   10                                     THIRD
                                          THIRD CAUSE
                                                CAUSE OF
                                                      OF ACTION
                                                         ACTION

   ii
   11                             FAILURE
                                  FAILURE TO
                                          TO PROVIDE
                                             PROVIDEMEAL
                                                     MEALPERIODS
                                                          PERIODS

   12                                       (Lab. Code §§226.7, 512)
                                                       §226.7, 512)                                 t

   13
   13                                       (Against All
                                                     All Defendants)
                                                         Defendants)

   14          (43)   PLAINTIFF
                      PLAINTIFF realleges and incorporates
                                realleges and incorporates by reference all of
                                                                            of the allegations contained

   15 in the preceding paragraphs of this Complaint as though fully set forth herein.
   15                                                                                               a

   16
   16          (44) Pursuant
                      Pursuant
                             to to Labor
                                 Labor         section512,
                                         Codesection
                                       Code            512,nonoemployer
                                                                employershall  employan
                                                                         shallemploy  anemploy&e
                                                                                         employee for a

   17 work period of more than five (5) hours without a meal break of not less than thirty (30) minutes in
   17

   18 which the employee is relieved
   18                       relieved of
                                     of all
                                        all of
                                            of his
                                               his or
                                                   or her
                                                      her duties. Furthermore, no employer shall employ an
                                                          duties. Furthermore,

                                 of more than ten (10) hours per day without providing the employee with
   19 employee for a work period of
   19
                           of not less than thirty (30) minutes in which the employee is relieved of all of
   20 a second meal period of

   21 his or her duties. Plaintiff
                         Plaintiffwas  not provided
                                   was not provided with
                                                    with requisite meal periods
                                                         requisite meal periods as contemplated
                                                                                   contemplated under the

   22  law.
   22 law.

   23          (45)   Pursuant to Labor
                      Pursuant to Labor Code
                                        Code section
                                             section 226.7, if an employer fails to provide an employee

   24 with a meal period or rest period as provided in the applicable Wage Order of the Industrial Welfare

   25              the employer
       Commission,the
   25 Commission,       employer shall
                                  shall pay
                                        pay the
                                             the employee one additional
                                                 employee one additional hour
                                                                         hour of pay        employee's
                                                                                 pay at the employee's

                                            work day that the meal period or rest period is not provided.
   26 regular rate of compensation for each work

   27          (46)   By       failure to
                      By their failure to provide PLAINTIFF with
                                          provide PLAINTIFF with the
                                                                 the meal
                                                                     meal periods   contemplated by
                                                                           periods contemplated

   28 California  law,and
       Californialaw,  andfailing
                           failingtotoprovide  compensation for
                                       providecompensation   forsuch
                                                                 suchunprovided  meal periods,
                                                                      unprovided meal periods, as
                                                                                               as alleged
                                                                                                  alleged

                                                        -9-
                                                    COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 22 of 81 Page ID #:22



   I above, DEFENDANTS willfully violated the provisions of
   1                                                                           512 and
                                                         of Labor Code section 512 and applicable
                                                                                       applicable
   2 Wage
      WageOrders.
          Orders.
   3          (47) Because
                     Because
                           ofof DEFENDANTSunlawful
                             DEFENDANTS    unlawfulconduct,
                                                    conduct,PLAINTIFF
                                                             PLAINTIFFhas
                                                                       hassuffered
                                                                           suffered damages
                                                                                    damages in
   4 Jan
      an amount,
          amount, subject
                  subject to
                           to proof,
                              proof, to
                                      to the
                                          the extent
                                               extent he
                                                      he was
                                                         was not
                                                              notpaid
                                                                  paid additional
                                                                        additional pay
                                                                                   pay owed
                                                                                       owed for
                                                                                             for missed
                                                                                                 missed meal
                                                                                                        meal
   5 I periods.

   6          (48)    PLAINTIFF
                      PLAINTIFF is
                                 is entitled
                                    entitled to
                                              to recover
                                                 recover the full amount
                                                         the full amount of his unpaid
                                                                                unpaid additional
                                                                                       additional pay for
   7 missed meal periods. Pursuant
                          Pursuant to
                                    to Code
                                       Code of
                                            ofCivil
                                               Civil Procedure
                                                     Procedure section
                                                               section 1021.5,
                                                                       1021.5, PLAINTIFF is entitled to
   8 recover the reasonable
                 reasonable attorneys' fees and costs of
                            attorneys' fees           of suit.
   9          (49)    Pursuant
                      Pursuant to  Civil Code
                                to Civil Code section
                                               section 3287(a),
                                                        3287(a), PLAINTIFF
                                                                 PLAINTIFF is
                                                                           is entitled
                                                                              entitled to
                                                                                        to recover
                                                                                            recover
  10
  10 prejudgment interest on the additional pay owed for missed meal periods.

  11                                    FOURTH CAUSE OF ACTION
                                                        ACTION
  12                              FAILURE TOPROVIDE
                                  FAILURE TO PROVIDEREST
                                                    RESTPERIODS
                                                         PERIODS
  13                                           (Lab. Code
                                                     Code § 226.7)

  14                                        (Against All
                                                     All Defendants)
                                                         Defendants)
  15
  15          (50)    PLAINTIFF
                      PLAINTIFF realleges and incorporates by reference all of
                                                                            of the
                                                                               the allegations
                                                                                   allegations contained
                                                                                               contained
  16
  16 in the preceding paragraphs of
                                 of this Complaint as though fully set forth herein.

  17
  17          (51)
              (SI)    California
                      California law and applicable
                                         applicable Wage
                                                    Wage Orders require
                                                                require that
                                                                        that employers
                                                                             employers "authorize
                                                                                       "authorize and
  18 1 permit"
  18           employees to
       permit" employees to take
                            take ten
                                 ten (10)
                                     (10) minute
                                          minute rest
                                                 rest periods
                                                      periods in
                                                              in about
                                                                 about the
                                                                       the middle
                                                                           middle of
                                                                                  ofeach
                                                                                     each four
                                                                                          four (4)
                                                                                               (4) hour work
  19 1 period "or major fraction thereof." Accordingly,
  19                                       Accordingly, employees
                                                        employees who
                                                                  who work
                                                                      work shifts
                                                                           shifts of
                                                                                  of three-and-a-half
                                                                                      three-and-a-half (3
  20 1
     2
     '//2)
         ) to
           to six (6) hours must be provided ten (10) minutes of
                                                              of paid rest period, employees who work shifts

  21 of
     of more than six (6) and up to ten (tO)
                                        (10) hours
                                             hours must be provided with twenty (20)
                                                                                (20) minutes
                                                                                     minutes of
                                                                                             of paid rest
  22 period,
      period,and
              andemployees
                  employeeswho
                            whowork
                                work shifts
                                      shiftsof
                                             ofmore
                                               morethan
                                                    thanten
                                                         ten(10)
                                                             (10)hours
                                                                  hours must
                                                                        must be
                                                                              be provided
                                                                                  provided thirty
                                                                                            thirty (30)
  23 minutes of paid rest period. Plaintiff
                                  Plaintiffwas
                                            was not
                                                 notprovided
                                                     provided with
                                                              with requisite
                                                                    requisite rest
                                                                               rest periods
                                                                                    periods as
                                                                                            as contemplated
                                                                                                contemplated
  24
  24 under the law.

  25          (52)    Pursuant
                      Pursuant to Labor Code section 226.7, if
                                                            if an employer fails
                                                                           fails to
                                                                                 to provide
                                                                                    provide an
                                                                                            an employee
                                                                                               employee
  26
  26 with a meal period or rest period as provided in the applicable Wage
                                                                     Wage Order of
                                                                                of the
                                                                                   the Industrial Welfare
                                                                                                  Welfare
  27 Commission,
      Commission,the
                  theemployer
                      employer shall
                                shall pay
                                       pay the
                                            theemployee
                                                employee one
                                                         one additional
                                                             additional hour of
                                                                             of pay at
                                                                                    at the
                                                                                        the employee's
                                                                                            employee's
  28 regular rate of compensation for each work day that the meal period or rest period is not provided.

                                                      -10-
                                                      gL
                                                   COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 23 of 81 Page ID #:23




    1          (53)
               (53)      its failure
                      By its  failuretotoprovide
                                          providePLAINTIFF  withthe
                                                  PLAINTIFFwith     rest
                                                                  the    periods
                                                                      rest       contemplated
                                                                           periods            by California
                                                                                    contemplated  by California

    2  law, and
    2 law,   and failing
                  failing to provide compensation
                          to provide  compensationfor for
                                                       such unprovided
                                                          such         rest periods,
                                                               unprovided            as alleged
                                                                             rest periods,      above, above
                                                                                             as alleged

      DEFENDANT willfully
    3 DEFENDANT           violated the
                willfully violated  theprovisions
                                        provisionsofofLabor
                                                       LaborCode section
                                                              Code       226.7
                                                                    section    and applicable
                                                                            226.7             Wage Wage
                                                                                   and applicable

    4 Orders.
    4 Orders.

    5          (54) Because
                     Because of DEFENDANTS' unlawful
                             of DEFENDANTS'  unlawfulconduct,
                                                      conduct,PLAINTIFF hashas
                                                                PLAINTIFF   suffered damages
                                                                                suffered     in
                                                                                         damages in

    6 an
      an amount,
         amount,subject
                 subject   proof,
                        to to     to the
                              proof,     extent
                                     to the  extent he not
                                                he was waspaid
                                                           not additional pay owed
                                                               paid additional  payfor missed
                                                                                    owed   for rest
                                                                                                missed re

    7 periods.
      periods.

    8          (55)   PLAINTIFF      entitledtotorecover
                      PLAINTIFF isisentitled             thethe
                                                   recover    fullfull
                                                                    amount of his
                                                                       amount     unpaid
                                                                              of his     additional
                                                                                     unpaid         pay for
                                                                                             additional  pay for

      missedrest
    9 missed restperiods.
                  periods.Pursuant to Code
                            Pursuant       of Civil
                                       to Code      Procedure
                                               of Civil Procedure     1021.5,1021.5.
                                                              sectionsection  PLAINTIFF  is entitled
                                                                                     PLAINTIFF     is to
                                                                                                      entitled to

   10 recover
      recoverreasonable
              reasonableattorneys' feesfees
                           attorneys'   and costs of suit.of suit.
                                            and costs

  11
  11           (56)   Pursuant
                      Pursuant to toCivil  Codesection
                                     CivilCode  section3287(a), PLAINTIFF
                                                         3287(a),         is entitled
                                                                   PLAINTIFF          to recover
                                                                              is entitled  to recover

   12 prejudgment
      prejudgmentinterest onon
                   interest      additional
                             thethe         pay pay
                                    additional  owedowed
                                                     for missed rest periods.
                                                          for missed  rest periods.

   13                                     FIFTH CAUSEOF
                                          FIFTH CAUSE OFACTION
                                                         ACTION

   14                  FAILURE
                       FAILURE TO PROVIDEACCURATE
                               TOPROVIDE  ACCURATE WAGE
                                                  WAGE   STATEMENTS
                                                       STATEMENTS

   15                                           (Lab. Code §
                                                (Lab. Code § 226)

   16                                       (Against All Defendants)
                                            (Against All Defendants)

   17          (57)   PLAINTIFF realleges
                      PLAINTIFF  reallegesand incorporates
                                            and            by' reference
                                                 incorporates   byreference     theofallegations
                                                                         all ofall               contained
                                                                                      the allegations   contained

   18 in the
         thepreceding
             precedingparagraphs of this
                        paragraphs       Complaint
                                     of this       as though
                                             Complaint       fully set
                                                        as though      forth
                                                                    fully setherein.
                                                                              forth herein.

   19          (58) AtAt
               (58)    allall relevanttimes,
                           relevant           PLAINTIFF was
                                       times, PLAINTIFF wasanan
                                                              employee of DEFENDANT
                                                                employee            covered
                                                                          of DEFENDANT      by by
                                                                                        covered

   20 Labor
      Labor Code
            Codesection
                 section226.
                          226.

   21          (59)
               (59)   Pursuant
                      PursuanttotoLabor
                                   LaborCode section
                                          Code       226(a),
                                               section       PLAINTIFF
                                                        226(a),        was entitled
                                                                PLAINTIFF           to receive,
                                                                           was entitled         semi- semi-
                                                                                          to receive,

   22
   22 monthly
      monthly or
              or at the  timeof
                    the time  ofeach
                                 eachpayment of wages,
                                       payment         an accurate
                                                of wages,          itemized
                                                           an accurate      statement
                                                                         itemized     showing gross
                                                                                   statement  showing gro

      wages earned,
   23 wages  earned,netnet
                        wages earned,
                           wages      all applicable
                                  earned,            hourlyhourly
                                            all applicable           effectinduring
                                                            rates inrates     effectthe pay period
                                                                                     during the payandperiod
                                                                                                       the and t

      correspondingnumber
   24 corresponding numberof of
                             hours worked
                                hours     at each
                                      worked      hourly
                                              at each    rate, among
                                                       hourly          other information.
                                                                rate, among    other information.

   25
   25          (60) DEFENDANT
               (60)  DEFENDANTfailed
                               failed to  provide PLAINTIFF
                                       to provide PLAINTIFFaccurate
                                                            accurateitemized wage
                                                                       itemized   statements
                                                                                wage         in
                                                                                       statements in

   26  accordance with
   26 accordance   withLabor
                        LaborCode
                              Codesection 226(a).
                                     section  226(a).

   27
   27          (61)
               (61)   PLAINTIFF isis informed
                      PLAINTIFF       informedand
                                               andbelieve
                                                   believeandand
                                                              thereon allege
                                                                 thereon      that at
                                                                           allege     all at
                                                                                   that    relevant times, times,
                                                                                             all relevant

       DEFENDANT maintained
   28 DEFENDANT
   28            maintained and
                             andcontinues to maintain
                                  continues           a policy
                                             to maintain       and practice
                                                          a policy          of not of
                                                                   and practice    issuing itemizeditemized
                                                                                      not issuing


                                                       -I I-
                                                   COMPLAINT
                                                   COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 24 of 81 Page ID #:24



       wage statements
   11 wage  statements toto
                          PLAINTIFF. DEFENDANT's
                            PLAINTIFF.           practices
                                       DEFENDANT's  practices   resulted
                                                           resulted and continue               the in the
                                                                                 to resulttoinresult
                                                                         and continue

       failureto
   22 failure  to issue
                   issue itemized
                          itemizedwage
                                   wagestatements     to PLAINTIFF.
                                                  to PLAINTIFF.
                                          statements

   3               (62)  DEFENDANT'sfailure
                   (62) DEFENDANT's  failure to
                                              to provide
                                                 provide PLAINTIFF
                                                         PLAINTIFFwith  accurate
                                                                   withaccurate   wage
                                                                                wage statements was was
                                                                                          statements

       knowingand
   44 knowing and intentional.
                  intentional. DEFENDANT
                               DEFENDANThad
                                         hadthethe
                                                 ability    to provide
                                                         to provide
                                                   ability          PLAINTIFF withwith
                                                                       PLAINTIFF  accurate wage wage
                                                                                       accurate

      statements, but
   5 statements,   butintentionally failed
                        intentionally      to do
                                       failed     do so.
                                               to so.

   66              (63)          of DEFENDANT's
                         Because of
                   (63) Because     DEFENDANT'sunlawful
                                                unlawfulconduct,
                                                         conduct,          has has
                                                                   PLAINTIFF
                                                                 PLAINTIFF     suffered          The The
                                                                                        injury.injury.
                                                                                    suffered

   7 absence
     absenceofofaccurate
                 accuratewage statements
                           wage          has delayed
                                  statements                timely challenge
                                                     timely challenge
                                              has delayed                    to DEFENDANT's
                                                                      to DEFENDANT's          unlawful pay
                                                                                     unlawful pay

   8 practices,
     practices,requires discovery
                 requires         andand
                           discovery  mathematical     computations
                                                   computations
                                         mathematical                  to determine
                                                                to determine        the of
                                                                             the amount    wages of wages
                                                                                        amount

   9 owed,
     owed,causes
           causesdifficulty
                   difficulty and
                            and- expense
                                 expenseininattempting to reconstruct
                                              attempting              timetime
                                                          to reconstruct   and pay pay records.
                                                                               andrecords.

  10               (64)
                   (64)   Pursuant
                          Pursuanttoto
                                     Labor Code
                                       Labor    section
                                             Code       226(e),
                                                  section       PLAINTIFF
                                                           226(e),             is entitled
                                                                          is entitled
                                                                   PLAINTIFF                to recover
                                                                                      to recover         the for the
                                                                                                 $50 for$50

  11        initial pay
                    pay period
                        periodduring
                               duringthe period
                                       the      in which
                                           period        violation
                                                   in which            of Labor
                                                                   of Labor
                                                            violation       CodeCode  section
                                                                                 section      226 occurred
                                                                                         226 occurred       and $100
                                                                                                      and $100
        I


  12        for each
                eachviolation
                     violationofofLabor
                                   LaborCode
                                         Codesection 226226
                                               section   in a in
                                                              subsequent       pay period,
                                                                         pay period,
                                                                 a subsequent        not to exceed  exceed
                                                                                             not to an       an aggregate
                                                                                                       aggregate
  13 I penalty
  13   penaltyof  $4,000.
               of$4,000.

  14
  14               (65)
                   (65)   Pursuant
                          PursuanttotoLabor
                                       LaborCode
                                             Codesections 226(e)
                                                    sections         and 226(g),
                                                                 and 226(g),
                                                             226(e)              PLAINTIFF
                                                                             PLAINTIFF        is entitled
                                                                                       is entitled        to recover
                                                                                                   to recover

  15  the full
  15 the   fullamount
                amount of penalties
                          penaltiesdue
                                    dueunder Labor
                                         under     Code
                                               Labor    section
                                                      Code           226(e),
                                                                226(e),
                                                             section          reasonable
                                                                        reasonable            fees and fees an
                                                                                   attorneys'attorneys'

  16 costs
  16 costsof
           ofsuit.
              suit.

  17
  17                                         SIXTH       OFACTION
                                                   CAUSEOF
                                             SIXTH CAUSE    ACTION

  18                         FAILURE    REIMBURSEALL
                                     TOREIMBURSE
                             FAILURE TO           ALLBUSINESS
                                                      BUSINESSEXPENSES
                                                                EXPENSES

  19                                                        Defendants)
                                                        All Defendants)
                                               (Against All
                                               (Against

  20               (66)
                   (66)   PLAINTIFF
                          PLAINTIFF realleges
                                    reallegesand
                                              andincorporates
                                                   incorporates            all ofall
                                                                 by reference
                                                              by reference              the allegations
                                                                                  theofallegations        contained
                                                                                                   contained

  21 in the
  21    thepreceding
            precedingparagraphs
                      paragraphsof this Complaint
                                    of this            as though
                                                  as though
                                            Complaint              fully
                                                            fully set forth  forth herein.
                                                                         setherein.

  22
  22               (67)
                   (67)   Labor
                          LaborCode
                                Codesection
                                     section2802 (a) (a)
                                              2802    provides: An employer
                                                         provides:          shall shall
                                                                   An employer          indemnify
                                                                                  indemnify        her or her
                                                                                            his or his

  23 employee
     employeefor
              forall
                  allnecessary
                      necessaryexpenditures or losses
                                  expenditures        incurred
                                                 or losses     by the employee
                                                            incurred           in direct in
                                                                      by the employee       direct consequence
                                                                                         consequence  of       o

  24 the
     the discharge
         discharge ofofhishis
                            oror
                              herher
                                  duties, or of
                                     duties,  orhis
                                                 of or
                                                    hisher           to the to
                                                           her obedience
                                                        or obedience           the directions
                                                                            directions         of the employer,
                                                                                       of the employer, even    even

  25  though unlawful,
  25 though  unlawful, unless
                       unlessthe employee,
                               the         at the
                                   employee,   at time of obeying
                                                  the time        the directions,
                                                            of obeying            believedbelieved
                                                                        the directions,            them to be
                                                                                           them to be

      unlawful. ki.
  26 unlawful.
  26                §2802(a).
                Id. §2802(a).

  27
  27               (68)  Upon being
                   (68) Upon   being hired
                                      hired by
                                            by DEFENDANTS
                                                DEFENDANTS, ,PLAINTIFF
                                                              PLAINTIFF  position
                                                                       position   would
                                                                                would    require
                                                                                      require

  28  PLAINTIFFto
  28 PLAINTIFF  to travel
                    travel on
                           on aa regular
                                  regularbasis
                                          basis   various
                                               to to      Macy's
                                                     various     department
                                                             Macy's         stores stores
                                                                    department      throughout SouthernSouthern
                                                                                          throughout


                                                          -12-
                                                          -12-
                                                       COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 25 of 81 Page ID #:25




    1
    1 California.  Furthermore,
      California. Furthermore,           waswas
                                 PLAINTIFF
                               PLAINTIFF         to receive
                                             to receive     shipments
                                                        shipments       on a regular
                                                                  on a regular        basis containing
                                                                               basis containing various various

    2 promotional products     DEFENDANTSin in
                  productsofofDEFENDANTS       which
                                             which   PLAINTIFF
                                                   PLAINTIFF    would
                                                             would storestore within
                                                                         within      his personal
                                                                                his personal

    3 residence  andthen
      residence and   then distribute
                         distribute     to the
                                    to the     various Macy's department
                                           various                        storesthroughout
                                                              department stores   throughout Southern
                                                                                           Southern     California
                                                                                                    California

    4 inin which
         which hehe was
                  was    assigned
                      assigned to. to.

    5           (69) PLAINTIFF
                       PLAINTIFF
                               waswas  solely
                                   solely     compensated
                                          compensated      four thousand
                                                      four thousand dollarsdollars ($4,000)
                                                                            ($4,000)        annually
                                                                                     annually

      regardless ofofthe
    6 regardless       theactual
                           actual  amount
                                 amount    of expenses
                                        of expenses    PLAINTIFF
                                                    PLAINTIFF       incurred.
                                                              incurred.

    7           (70)
                (70)     In turn
                            turnPLAINTIFF
                                 PLAINTIFF was
                                          was notnot compensated
                                                  compensated            hisof
                                                                   forofall
                                                              for all          his mileage
                                                                             mileage  as wellasaswell as the expenses
                                                                                                  the expenses

    8   incurred byPLAINTIFF
        incurred by            forstoring
                    PLAINTIFFfor    storing
                                          thethe promotional
                                               promotional    products
                                                           products     shipped
                                                                    shipped     to PLAINTIFF.
                                                                            to PLAINTIFF.

    9                                       SEVENTH CAUSE OF ACTION
                                                             ACTION

   10                VIOLATION
                     VIOLATIONOF
                               OFBUSINESS
                                  BUSINESS &
                                           &PROFESSIONS
                                             PROFESSIONS CODE §17200
                                                              §17200ET
                                                                     ETSEQ
                                                                        SEQ

   11
   Ii                                             (Against All Defendants)
                                                  (Against All Defendants)

   12           (71)
                (71)     PLAINTIFF  reallegesand
                         PLAINTIFF realleges   and  incorporates
                                                 incorporates     by reference
                                                              by reference all ofall
                                                                                  theof the allegations
                                                                                      allegations        contained
                                                                                                  contained

   13 in the
         the preceding
             precedingparagraphs
                       paragraphsof of
                                    thisthis Complaint
                                         Complaint      as though
                                                   as though        fully
                                                              fully set       forth herein.
                                                                          setherein.
                                                                        forth

   14           (72)
                (72)     Business and
                                   andProfessions
                                       ProfessionsCode
                                                    Code  section
                                                       section    17200
                                                               17200      etprohibits
                                                                     et seq  seq prohibits    unfairof unfair
                                                                                      acts of acts

        competition,
   15 competition,   which
                   which    includes
                         includes anyany "unlawful,
                                     "unlawful,     unfair
                                                unfair       or fraudulent
                                                       or fraudulent       business
                                                                     business        act or practice". •
                                                                              act or practice".

   16           (73)   DEFENDANT
                (73) DEFENDANT     are "persons"
                               are "persons"       asterm
                                             as that   thatisterm  is defined
                                                               defined        under Business
                                                                       under Business         and Professions
                                                                                      and Professions

   17  Codesection
   17 ICode section17021.
                    17021.

   18
   18           (74)        all times
                        At times
                (74) At all            relevant
                                   relevant     hereto,
                                            hereto,     DEFENDANT
                                                    DEFENDANT       violated
                                                              violated       Business
                                                                       Business       and Professions
                                                                                and Professions Code Code

   19
   19 section  17200etetseq
      section 17200       seq
                            byby engaging
                               engaging     in acts
                                        in acts     of unfair
                                                of unfair     competition
                                                          competition        referred
                                                                      referred         toabove.
                                                                               to herein  herein above.

   20
   20           (75)
                (75) As As a direct
                        a direct andand  legal
                                     legal     result
                                           result     of DEFENDANT'
                                                  of DEFENDANT'     engaging
                                                                engaging in actsinofacts of unlawful,
                                                                                     unlawful,  unfair,unfair,
                                                                                                        or     or

   21 fraudulent  businessacts
      fraudulent business   acts
                               or or practices,
                                  practices,    DEFENDANT
                                             DEFENDANT have have  obtained
                                                            obtained       valuable
                                                                     valuable        property,
                                                                              property,         money, and
                                                                                        money, and

   22 services
       servicesfrom
                 fromPLAINTIFF
                       PLAINTIFF and
                               and    have
                                   have    deprived
                                        deprived    PLAINTIFF
                                                 PLAINTIFF of valuable rights, rights,
                                                               of valuable             benefits,
                                                                               benefits, and     and

   23 privileges
        privileges guaranteed
                 guaranteed     to employees
                            to employees     under
                                         under      California
                                               California       law,
                                                          law, all to all
                                                                      his to his detriment
                                                                          detriment         and to DEFENDANT'
                                                                                     and to DEFENDANT'

   24 benefit
        benefit which
              which hashas allowed
                        allowed    DEFENDANT
                                DEFENDANT      to unfairly
                                          to unfairly      compete
                                                      compete      against
                                                              against      competitors
                                                                      competitors       who comply
                                                                                  who comply with with

   25 I the law.
   25        law.

   26
   26           (76)
                (76)     PLAINTIFF
                         PLAINTIFF isisentitled
                                        entitledto to recover,
                                                   recover,    pursuant
                                                            pursuant     to Business
                                                                     to Business      and Professions
                                                                                 and Professions       Code section
                                                                                                 Code section

   27 17203,
       17203,thethe     andand
                    money
                  money        property
                            property     which
                                     which     DEFENDANT
                                           DEFENDANT      have acquired,
                                                     have acquired,        or ofhe
                                                                    or of which  which  he has been
                                                                                   has been

   28
   28 I deprived,      anamount
        deprived, ininan  amount  according
                                according    to proof
                                          to proof      at trial.
                                                   at trial.


                                                              -13-
                                                              -13-
                                                          COMPLAINT
                                                                INT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 26 of 81 Page ID #:26



   1I                                                   RELIEF
                                             PRAYER FOR RELIEF

   2           WHEREFORE,
               WHEREFORE, PLAINTIFF
                          PLAINTIFF ROBERTO
                                    ROBERTO BARANDIARAN
                                            BARANDIARANprays
                                                        prays for judgment against
                                                              for judgment against

   3 I DEFENDANT
       DEFENDANT as
                 as follows:

   4          (I)
              (I)     For
                      For unpaid
                          unpaid wages pursuant to Labor Code section 1194
                                                                      1 194 in an amount to be ascertained
                                                                                               ascertained

   5                  and established according to proof
                                                   proof at trial;

   6          (2)     For
                      For unpaid
                          unpaid overtime wages pursuant                       1 194 in an amount to be
                                                pursuant to Labor Code section 1194

   7                  ascertained and established according to proof at trial;

   8          (3)     For
                      For premium
                          premium wages
                                  wages pursuant
                                        pursuantto
                                                 to Labor
                                                    Labor Code
                                                          Code section
                                                               section 226.7  in an
                                                                       226.7 in            to be
                                                                                    amount to
                                                                                 an amount

   9                  ascertained and established according to proof at trial;

  10
  10          (4)     For
                      For waiting
                          waiting time
                                  time penalties
                                       penalties pursuant
                                                 pursuant to
                                                           to Labor
                                                              Labor Code
                                                                    Code section
                                                                         section 203       amount to be
                                                                                     in an amount
                                                                                 203 in

  11                  ascertained and established according to proof at trial;

  12
  12          (5)     For
                      For liquidated
                          liquidated damages
                                     damages pursuant
                                             pursuantto
                                                      to Labor
                                                         Labor Code
                                                               Code section
                                                                    section 226  in an
                                                                            226 in            to be
                                                                                       amount to
                                                                                    an amount

  13                  ascertained and established according to proof at trial;

  14
  14          (6)     For restitution
                          restitution pursuant to Business and Professions Code section 17203
                                                                                        17203 in an amount
  15
  15                  according to proof
                                   proof at trial;

  16
  16          (7)     For
                      For unpaid                   pursuant to Labor Code section 2802;
                          unpaid business expenses pursuant

  17
  17          (8)     For prejudgment
                          prejudgment interest
                                      interest on each of the foregoing at the legal rate from the date the
                                               on each

  18                  obligation became due
                                        due through
                                            through the
                                                     the date
                                                         date of judgment on this matter;
                                                              ofjudgment

  19
  19          (9)     For post-judgment interest;

  20
  20          (10)    For
                      For reasonable
                          reasonable attorneys' fees
                                                fees and
                                                     and costs of      pursuant to the Labor Code and/or any
                                                               of suit pursuant

  21                  other basis;

  22
  22          (I 1)
              (II)    For penalties as required by law; and                                  -




  23          (12)    For such other relief as this Court deems just
                                                                 just and proper.

  24
  24                                                                         LAW,APC
                                                                 K HARATIAN LAW,
                                                                 KHARATIAN        APC
        Dated:
        Dated: May 11,
                   1 1, 2020
  25

  26
  26
                                                By:                      7
  27                                                                         kliarati n, Esq.
                                                                      Jores klcaratiaci,
                                                      Attorney
                                                      Attorney for
                                                                forPlaintiff
                                                                   PlaintiffROBERTO       BARANDIARAN
                                                                             ROBERTO BARANDIARAN
  28

                                                        -14-
                                                        -'4-
                                                     COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 27 of 81 Page ID #:27




   1

   2                                     FORJURY
                                  DEMAND FOR JURYTRIAL
                                                  TRIAL

   3           PLAINTIFFROBERTO
           I. PLAINTIFF
           I.            ROBERTOBARANDIARAN
                                 BARANDIARAN  demands
                                            demands    trial
                                                    trial byby jury
                                                             jury

   4

    5                                                    ICHARATIAN LAW,
                                                         KHARAT1AN  LAW, APC
                                                                         APC                  I
        Dated: May
               MayH,
                   I I,2020
                        2020
    6
                                                                                              I
    7
                                        By:                            Z
                                                                       —  z
   8                                                        mores     Khli-atiarCEsq.
                                                            'iores Khratiat(Esq.              I
                                              Attorney
                                              Attorney for
                                                       for Plaintiff
                                                           Plaintiff ROBERTO      BARANDIARAN
                                                                     ROBERTO BARANIDIARAN
    9

   10
   10

   11
   11

   12
   12

   13
   13

   14
   14

   15
   15

   16
   16

   17
   17

   18
   18

   19
   19

   20
   20

   21
   21

   22
   22

   23
   23

   24
   24

   25
   25

   26
   26

   27
   27

   28
   28

                                              •   -15-
                                                  -15-
                                           COMPLAINT
        Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 28 of 81 Page ID #:28

                                                                                                    Reserved I or Clerk's File Stamp
                  SUPERIORCOURT
                  SUPERIOR COURTOF
                                 OFCALIFORNIA
                                    CALIFORNIA
                     COUNTY
                     COUNTY OF
                            OF LOS
                               LOSANGELES
                                   ANGELES
   COURTHOUSE ADDRESS:
                                                                                                              FILED
  Stanley MoskCourthouse
   tanley Mosk   Courthouse                                                                       Superb;  Court
                                                                                                  Sterior Cain of of Cafflotrila
                                                                                                                  Caldoirua
  111 NorthHill
   11 North Hill Street,
                 Street,Los
                         LosAngeles,
                             Angeles,CACA 90012
                                        90012                                                       County
                                                                                                    Countyof LosAngeleg
                                                                                                               Los Angeles
                                                                                                         05/1112020
                                                                                                         05/11/2020
                              OF CASE
                       NOTICE OF CASEASSIGNMENT
                                      ASSIGNMENT                                         Sherrill Calm
                                                                                         ShwriR        ExecuentOgtec Oa&olCoto
                                                                                                  Cwt.E,a,hyeojt)    Oa& alCoist
                                                                                           By.               C. Monroo
                                                                                                                Monroo                 &only
                                                                                                                                       &tuly
                          UNLIMITED CIVIL
                          UNLIMITED CIVILCASE
                                          CASE

                                                                                   CASE NUMBER:

   Your  caseisisassigned
   Your case      assignedforfor
                               allall purposes
                                   purposes     to judicial
                                            to the the judicial  officer
                                                            officer      indicated
                                                                    indicated below.below.
                                                                                     I     20STCV17804
                                                                                           20STCV17804

                           THIS FORMIS
                           THIS FORM ISTO
                                       TOBE
                                          BESERVED
                                             SERVEDWITH
                                                    WITHTHE
                                                         THESUMMONS
                                                             SUMMONS ANDCOMPLAINT
                                                                    AND  COMPLAINT

                ASSIGNED  JUDGE
                ASSIGNED JUDGE                DEPT   ROOM
                                              DEPT I ROOM          H
                                                                   1          ASSIGNED  JUDGE
                                                                              ASSIGNED JUDGE                     J—DEPT ROOM
                                                                                                                   DEPTIEOOM
    V     BarbaraA.
         JBarbara A.Meiers
                     Meiers                  12
                                             12




    Given  tothe
    Given to  thePlaintilliCross-ComplainanllAuomey
                 Plaintiff/Cross-Complainam/Attorney   of Record
                                                    olRceord       Sherri R.Carter,
                                                                   Sherri R. Carter,Executive
                                                                                     Executive  Officer I/ Clerk of
                                                                                              Officer            of Court
                                                                                                                    Court
       05/11/2020
    on 05/11/2020                                                         By C. Monroe
                                                                                Monroe                                            . Deputy
                                                                                                                                  . Deputy Clerk
                                                                                                                                           Clerk
                 (Date)
                 (Date)
LAdy
LACIV190
      190(Rev
          (Rev6/18)
               6/18)        NOTICE OFCASE
                            NOTICE OF CASEASSIGNMENT
                                           ASSIGNMENT — UNLIMITED
                                                        UNLIMITED CIVIL
                                                                  CIVILCASE
                                                                        CASE
                                                                         -

LASC Approved
     Approved05106
               05/06
       Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 29 of 81 Page ID #:29

                                       INSTRUCTIONS FOR HANDLING UNLIMITED
                                                    FORHANDLING            CIVILCASES
                                                                 UNLIMITED CIVIL CASES

The following
     following critical
                 criticalprovisions
                          provisionsof
                                     ofthe CaliforniaRules
                                        theCalifornia RulesofofCourt,  Title3,3,Division
                                                                Court,1'idc      Division7,7,asasapplicable      theSuperior
                                                                                                  applicableininthe  SuperiorCourt,
                                                                                                                              Court,are  summarized
                                                                                                                                     are summarized
    your
for your  assistance.
         assistance.

APPLICATION
The Division    Rules were
    Division 77 Rules were effective
                           effective January 1, 2007.
                                     January 1,       They apply
                                                2007. They apply to  all general
                                                                  to all general civil
                                                                                 civileases.
                                                                                       cases.

PRIORITY OVEROVER OTHER
                     OTHER RULES
The Division
    Division 77 Rules shall have
                Rules shall have priority
                                 priorityover
                                          overall
                                               allother  LocalRules
                                                   otherLocal  Rulestotothe
                                                                         theextent
                                                                             extentthe  others are
                                                                                    the others are inconsistent.

CHALLENGE
CHALLENGE TO         TO ASSIGNED
                          ASSIGNED JUDGE
   challenge under Code
A challenge             Code ofof Civil Procedure Section
                                  Civil Procedure          170.6 must be
                                                  Section 170.6        be made
                                                                           made within     days after
                                                                                        15 days
                                                                                 within IS      after notice
                                                                                                      notice of assignment for
                                                                                                             ofassignment  for all
                                                                                                                               allpurposes
                                                                                                                                   purposes
     judge, or
to aajudge, or ifif aparty
                      partyhas
                            hasnot   yetappeared,
                                 notyet  appeared, within
                                                   within15
                                                          15days  ofthe
                                                             daysof  thefirst
                                                                         firstappearance.
                                                                               appearance.
                                                                                                                                                              *

TIME   STANDARDS
TIME STANDARDS
Cases assigned
Cases              theIndependent
      assignedtotothe  IndependentCalendaring
                                   CalendaringCourts
                                               Courtswill be subject
                                                     will be subject to
                                                                      to processing
                                                                         processingunder  thefollowing
                                                                                    underthe            time standards:
                                                                                              following time standards:

COMPLAINTS
All complaints shall
All complaints shall be served within
                     be served within 60 days
                                         days of
                                              of filing and proof
                                                 filing and       ofservice
                                                            proof of service shall be
                                                                                   be filed within 90 days.
                                                                                            within 90 days.

CROSS-COMPLAINTS
Without leave
Without leave of  court first being
               of court       being obtained,
                                     obtained, nono cross-complaint
                                                      cross-complaintmay maybe    filedby
                                                                              befiled   by any
                                                                                            any party
                                                                                                  party after  their answer
                                                                                                        after their   answerisis filed.   Cross-
                                                                                                                                   filed. Cross-
                 be served
complaints shall be served within
                            within 30
                                   30 days of the
                                      daysof   the filing  date and
                                                    filing date and aaproof of service
                                                                      proof of service filed
                                                                                        filed within
                                                                                              'within 60 days
                                                                                                         daysof of the
                                                                                                                   the filing
                                                                                                                        filing date.

STATUS CONFERENCE
             CONFERENCE
            conference will
    status conference
A status                      be scheduled
                         will be scheduled by the    assigned Independent
                                                the assigned                   CalendarJudge
                                                                IndependentCalendar        Judgenonolater
                                                                                                      laterthan
                                                                                                            than270   daysafter
                                                                                                                 270days    afterthe
                                                                                                                                  thefiling
                                                                                                                                      filing of the
                                                                                                                                                the
complaint. Counsel
               Counsel must
                         must be
                               be fully  prepared to
                                   fullyprepared   todiscuss
                                                      discuss the   followingissues:
                                                               the following   issues: alternative
                                                                                       alternative dispute   resolution, bifurcation,
                                                                                                   dispute resolution,                 settlement,
                                                                                                                         bifurcation, settlement,
trial date,
trial date, and  expert 'witnesses.
             and expert  witnesses.

FINAL     STATUS CONFERENCE
FINAL STATUS
The Court
The          will require
      Court will   require the
                            the parties
                                 parties to   attend a final
                                          to attend     final status   conference not
                                                               status conference     not more
                                                                                          more than
                                                                                                than 10    daysbefore
                                                                                                       10 days   beforethe
                                                                                                                         thescheduled
                                                                                                                              scheduledtrial      date. All
                                                                                                                                            trialdate.  All
parties
parties shall  have motions
         shall have   motions in limine,
                                   limine, bifurcation      motions,statements
                                              bifurcationmotions,       statements of    majorevidentiary
                                                                                     ofmajor    evidentiaryissues,     dispositivemotions,
                                                                                                              issues, dispositive     motions,requested
                                                                                                                                                 requested
form jury instructions,     special jury instructions,
            instructions, special          instructions, and     special jury
                                                           and special          verdicts timely filed
                                                                          jury verdicts           filed and  served prior to
                                                                                                         and served         to the    conference. These
                                                                                                                                the conference.      These
matters may he heard and resolved at this
matters   may  he  heard  and  resolved    at this conference.
                                                   conference.    At
                                                                  At  least
                                                                     least   five
                                                                            five  days
                                                                                 days   before
                                                                                       before  this
                                                                                              this   conference,
                                                                                                    conference,    counsel
                                                                                                                  counsel  must
                                                                                                                           must     also
                                                                                                                                   also  have
                                                                                                                                         have  exchanged
                                                                                                                                               exchanged
lists of exhibits and
      ofexhibits   and witnesses,   and have submitted to the
                        witnesses, and                           the court aa brief  statement of
                                                                               briefstatement   ofthe
                                                                                                    the case        read to the jury
                                                                                                        case to be read                 panel as
                                                                                                                                  jury panel   as required
by Chapter Three
             Three ofof the Los Angeles Superior Court Rules.

SANCTIONS
The court
The    court will
             willimpose   appropriate sanctions
                  impose appropriate   sanctions for              or refusal
                                                          failure or
                                                  for the failure     refusal to
                                                                               to comply
                                                                                   comply with  ChapterThree
                                                                                           withChapter   Three Rules,
                                                                                                               Rules, orders made by the
                                                                                                                      orders made     the
Couri,   and
Court, and   time
             time  standards
                   standards or deadlines
                                deadlines established
                                           establiched by
                                                        by the
                                                            the Court
                                                                Court or
                                                                      or by the  Chapter
                                                                                  Chapter Three
                                                                                          Three Rules.
                                                                                                 Rules. Such
                                                                                                        Such sanctions
                                                                                                             sanctions  may be on a
                                                                                                                                  a party,
or ififappropriate,
       appropriate, on counsel
                       counsel for a party.

               complete delineation of
This is not aa complete                    Division 77 or
                                    of the Division    or Chapter  ThreeRules,
                                                          ChapterThree   Rules,and
                                                                                and adherence       to the
                                                                                    adherence only to   the above
                                                                                                            above provisions
                                                                                                                  provisions is
therefore
therefore not     guarantee against
           not aa guarantee   againstthe
                                      theimposition
                                          impositionof ofsanctions
                                                          sanctionsunder  TrialCourt
                                                                    underTrial Court Delay
                                                                                      Delay Reduction.            reading and
                                                                                            Reduction. Careful reading
compliance    with the actual Chapter Rules
compliance with                       Rules is
                                            is imperative.
                                                imperative.

Class Actions
Pursuant  to II Deal
Pursuant to     neal Rule 2.3, all
                                 all class
                                     class actions shall be filed
                                                            filed at  the Stanley
                                                                  at the  Stanley Mosk
                                                                                  Mosk Courthouse
                                                                                         Courthouse and
                                                                                                      and are   randomly assigned
                                                                                                           are randomly    assigned to a complex
                designated complex
judge at the designated      complexcourthouse.
                                         courthouse. If       case is
                                                         the case
                                                      If the        is found
                                                                        found not to be    class action
                                                                                     be aa class action it will
                                                                                                            willbebereturned       anIndependent
                                                                                                                     returned totoan  Independent
Calendar Courtroom
          Courtroom for for all
                            all purposes.
                                purposes.

*Provisionally    Complex Cases
  Provisionally Complex         Cases
Cases
Cases filed
        filed as  provisionally complex
              as provisionally      complex are
                                            are initially   assigned to
                                                  initially assigned   to the
                                                                          the Supervising
                                                                              Supervising Judge
                                                                                           Judgeof  ofcomplex
                                                                                                       complexlitigation         determination of
                                                                                                                 litigation for determination      of
complex
complex status.
           status. If   the case
                    If the            deemed to
                              case is deemed  to bebe complex
                                                       complex within    the meaning
                                                                  within the  meaningofof California  Rulesof
                                                                                          California Rules    of Court
                                                                                                                 Court 3.400
                                                                                                                          3.400 et
                                                                                                                                et seq.,
                                                                                                                                   seq.,itit will be
                                                                                                                                             will be
randomly
randomly assigned
            assignedto   to aacomplex
                               complexjudge
                                        judgeat   thedesignated
                                              at the   designatedcomplex       courthouse.IfIfthe
                                                                     complexcourthouse.        thecase
                                                                                                   caseisisfound
                                                                                                            foundnot        becomplex,
                                                                                                                    nottotobe  complex,itit will  be
                                                                                                                                             will be
returned to an Independent
                 Independent Calendar
                                 Calendar Courtroom
                                           Courtroom for allall purposes.
                                                                purposes.




LACIV 190 (Rev 6/18)            NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE        -

LASC Approved
L.ASC Approved 05/06
Electronically FILED by Superior Court of California, County of Los Angeles on 05/11/2020 12:16 PM Sherri R. Carter, Executive Officer/Clerk of Court, by C. Monroe,Deputy Clerk
                                                                                       20STCV17804
                       Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 30 of 81 Page ID #:30CM-010
            ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                             FOR COURT USE ONLY
          — Jores Kharatian, Esq. (SBN: 306150)
            KHARATIAN LAW, APC
            595 E. Colorado Blvd., Suite 210
            Pasadena, CA 91101
                                626-759-9900
                    TELEPHONE NO.:                       FAX NO.: 888-636-5090
                                Plaintiff Roberto Barandiaran
             ATTORNEY FOR (Name):
          SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
              STREET ADDRESS: 111 N. Hill St.
              MAILING ADDRESS: 111 N. Hill St.
             CITY AND ZIP CODE: Los Angeles 90012

                 BRANCH NAME: Central District
               CASE NAME:
               Barandiaran v. Schwan's Food Service, Inc. et al.
                                                                                                                                CASE NUMBER:
                  CIVIL CASE COVER SHEET                                        Complex Case Designation
             i      Unlimited        Limited                                                          2081                                           - CV1 7004
                    (Amount          (Amount                     Counter              Joinder
                                                                                                   JUDGE:
                    demanded         demanded is          Filed with first appearance by defendant
                    exceeds $25,000) $25,000 or less)          (Cal. Rules of Court, rule 3.402)    DEPT:

                                        Items 1–6 below must be completed (see instructions on page 2).
          1. Check one box below for the case type that best describes this case:
                 Auto Tort                                              Contract                                        Provisionally Complex Civil Litigation
                        Auto (22)                                             Breach of contract/warranty (06)          (Cal. Rules of Court, rules 3.400–3.403)
                        Uninsured motorist (46)                                Rule 3.740 collections (09)                     Antitrust/Trade regulation (03)
                 Other PI/PD/WD (Personal Injury/Property                      Other collections (09)                          Construction defect (10)
                 Damage/Wrongful Death) Tort                                   Insurance coverage (18)                         Mass tort (40)
                       Asbestos (04)                                          Other contract (37)                              Securities litigation (28)
                        Product liability (24)                          Real Property                                          Environmental/Toxic tort (30)
                        Medical malpractice (45)                              Eminent domain/Inverse                           Insurance coverage claims arising from the
                      Other PI/PD/WD (23)                                     condemnation (14)                                above listed provisionally complex case
                                                                              Wrongful eviction (33)                           types (41)
                 Non-PI/PD/WD (Other) Tort
                        Business tort/unfair business practice (07)      Other real property (26)                       Enforcement of Judgment
                        Civil rights (08)                           Unlawful Detainer                                   CI     Enforcement of judgment (20)
                        Defamation (13)                                  Commercial (31)                                Miscellaneous Civil Complaint
                        Fraud (16)                                     CI      Residential (32)                         CI     RICO (27)
                        Intellectual property (19)                     CI      Drugs (38)                               CI     Other complaint (not specified above) (42)
                        Professional negligence (25)                   Judicial Review                                  Miscellaneous Civil Petition
                      Other non-PI/PD/WD tort (35)                     CI    Asset forfeiture (05)
                                                                                                                        i i    Partnership and corporate governance (21)
                 Employment                                            i i     Petition re: arbitration award (11)
                                                                                                                        CI     Other petition (not specified above) (43)
                 i i  Wrongful termination (36)                        CI      Writ of mandate (02)
                 m      Other employment (15)                          i i     Other judicial review (39)
          2. This case         isCI         is not1 1complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
             factors requiring exceptional judicial management:
             a.     CILarge number of separately represented parties        d.                  CI
                                                                                    Large number of witnesses
             b.       Extensive motion practice raising difficult or novel  e.                  CI
                                                                                    Coordination with related actions pending in one or more courts
                      issues that will be time-consuming to resolve                 in other counties, states, or countries, or in a federal court
             c.       Substantial amount of documentary evidence            f.                 CI
                                                                                    Substantial postjudgment judicial supervision

          3.     Remedies sought (check all that apply): a. i monetary                     b. CI nonmonetary; declaratory or injunctive relief                        c.         punitive
          4.     Number of causes of action (specify): Seven (7)
          5.     This case       CIis    i is not a class action suit.
          6.     If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
          Date: May 11, 2020
          Jores Kharatian, Esq.
                                              (TYPE OR PRINT NAME)                                                    (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                                          NOTICE
             • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
                 under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                 in sanctions.
             •   File this cover sheet in addition to any cover sheet required by local court rule.
             •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                 other parties to the action or proceeding.
             •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                                   Page 1 of 2
                                                                                                                                    Cal. Rules of Court, rules 2.30, 3.220, 3.400–3.403, 3.740;
           Form Adopted for Mandatory Use
             Judicial Council of California
                                                                        CIVIL CASE COVER SHEET                                              Cal. Standards of Judicial Administration, std. 3.10
              CM-010 [Rev. July 1, 2007]                                                                                                                                  www.courtinfo.ca.gov
            Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 31 of 81 Page ID #:31
                                                                                                                                       CM-010
                                     INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                           CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)–Personal Injury/Property              Breach of Contract/Warranty (06)               Rules of Court Rules 3.400–3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                              or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                      Contract/Warranty Breach–Seller                 Securities Litigation (28)
          arbitration, check this item                        Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case–Seller Plaintiff                    Abstract of Judgment (Out of
                                                         Other Promissory Note/Collections                         County)
          Asbestos Personal Injury/
                Wrongful Death                                Case                                           Confession of Judgment (non-
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                         domestic relations)
          toxic/environmental) (24)                      complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice–                           Other Coverage                                          (not unpaid taxes)
                Physicians & Surgeons                Other Contract (37)                                     Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                       Judgment on Unpaid Taxes
                Malpractice                              Other Contract Dispute                              Other Enforcement of Judgment
                                                 Real Property                                                     Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip             Eminent Domain/Inverse                          Miscellaneous Civil Complaint
                and fall)                                Condemnation (14)                               RICO (27)
          Intentional Bodily Injury/PD/WD            Wrongful Eviction (33)                              Other Complaint (not specified
                                                                                                             above) (42)
                (e.g., assault, vandalism)           Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                          Declaratory Relief Only
                                                         Writ of Possession of Real Property                 Injunctive Relief Only (non-
                Emotional Distress                       Mortgage Foreclosure                                      harassment)
          Negligent Infliction of                        Quiet Title
                Emotional Distress                                                                           Mechanics Lien
                                                         Other Real Property (not eminent
          Other PI/PD/WD                                                                                     Other Commercial Complaint
                                                         domain, landlord/tenant, or
                                                                                                                   Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                                foreclosure)
                                                                                                             Other Civil Complaint
     Business Tort/Unfair Business               Unlawful Detainer                                                (non-tort/non-complex)
         Practice (07)                               Commercial (31)
                                                                                                     Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
         false arrest) (not civil                    Drugs (38) (if the case involves illegal                 Governance (21)
          harassment) (08)                               drugs, check this item; otherwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                above) (43)
           (13)                                  Judicial Review                                             Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                   Workplace Violence
     Intellectual Property (19)                      Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                          Abuse
         Legal Malpractice                               Writ–Administrative Mandamus                        Election Contest
         Other Professional Malpractice                  Writ–Mandamus on Limited Court                      Petition for Name Change
              (not medical or legal)                         Case Matter                                     Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ–Other Limited Court Case                             Claim
Employment                                                   Review                                          Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Appeal–Labor
                                                             Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                              Page 2 of 2
                                                     CIVIL CASE COVER SHEET
                                     Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 32 of 81 Page ID #:32
 SHORT TITLE:                                                                                                             CASE NUMBER
                                     Barandiaran v. Schwan's Food Service, Inc. et al.


                                                     CIVIL CASE COVER SHEET ADDENDUM AND
                                                             STATEMENT OF LOCATION
                                      (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

                                     This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



              Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                                        Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

              Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

              Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                                        chosen.

                                                             Applicable Reasons for Choosing Court Filing Location (Column C )

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.                         7. Location where petitioner resides.
2. Permissive filing in central district.                                                                8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                                                 9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                                                  10. Location of Labor Commissioner Office.
                                                                                                        11. Mandatory filing location (Hub Cases unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                                        non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                                     A                                                         B                                                        C
                                          Civil Case Cover Sheet                                        Type of Action                                          Applicable Reasons -
                                                Category No.                                           (Check only one)                                          See Step 3 Above

                                                 Auto (22)           o   A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death               1, 4, 11
   Auto
   Tort




                                          Uninsured Motorist (46)    ❑   A7110 Personal Injury/Property Damage/Wrongful Death _ Uninsured Motorist          1, 4, 11


                                                                     o   A6070 Asbestos Property Damage                                                     1, 11
                                              Asbestos (04)
                                                                     o   A7221 Asbestos - Personal Injury/Wrongful Death                                    1, 11
   Other Personal Injury/ Property
   Damage/ Wrongful Death Tort




                                           Product Liability (24)    o   A7260 Product Liability (not asbestos or toxic/environmental)                      1, 4, 11

                                                                     o   A7210 Medical Malpractice - Physicians & Surgeons                                  1, 4, 11
                                         Medical Malpractice (45)
                                                                     o   A7240 Other Professional Health Care Malpractice                                   1, 4, 11


                                                                     o   A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                                            1, 4, 11
                                             Other Personal
                                             Injury Property         o   A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                                                                                                                                                            1, 4, 11
                                            Damage Wrongful                    assault, vandalism, etc.)
                                               Death (23)                                                                                                   1, 4, 11
                                                                     o   A7270 Intentional Infliction of Emotional Distress
                                                                                                                                                            1, 4, 11
                                                                     o   A7220 Other Personal Injury/Property Damage/Wrongful Death




   LACIV 109 (Rev 2/16)                                             CIVIL CASE COVER SHEET ADDENDUM                                                      Local Rule 2.3
   LASC Approved 03-04                                                 AND STATEMENT OF LOCATION                                                            Page 1 of 4
                                  Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 33 of 81 Page ID #:33
SHORT TITLE:                                                                                                         CASE NUMBER
                                   Barandiaran v. Schwan's Food Service, Inc. et al.

                                                 A                                                          B                                               C Applicable
                                       Civil Case Cover Sheet                                          Type of Action                                    Reasons - See Step 3
                                             Category No.                                             (Check only one)                                         Above

                                         Business Tort (07)         o   A6029 Other Commercial/Business Tort (not fraud/breach of contract)              1, 2, 3
  Non-Personal Injury/ Property
  Damage/ Wrongful Death Tort




                                          Civil Rights (08)         o   A6005 Civil Rights/Discrimination                                                1, 2, 3

                                          Defamation (13)           o   A6010 Defamation (slander/libel)                                                 1, 2, 3

                                             Fraud (16)             o   A6013 Fraud (no contract)                                                        1, 2, 3

                                                                    o   A6017 Legal Malpractice                                                          1, 2, 3
                                    Professional Negligence (25)
                                                                    o   A6050 Other Professional Malpractice (not medical or legal)                      1, 2, 3

                                             Other (35)             o   A6025 Other Non-Personal Injury/Property Damage tort                             1, 2, 3

                                     Wrongful Termination (36)      o   A6037 Wrongful Termination                                                       1, 2, 3
         Employment




                                                                    U   A6024 Other Employment Complaint Case                                            1, 2, 3
                                       Other Employment (15)
                                                                    o   A6109 Labor Commissioner Appeals                                                 10

                                                                    o   A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                                         2, 5
                                                                              eviction)
                                    Breach of Contract/ Warranty                                                                                         2, 5
                                                (06)                o   A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                                          (not insurance)                                                                                                1, 2, 5
                                                                    o   A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                                         1, 2, 5
                                                                    o   A6028 Other Breach of Contract/Warranty (not fraud or negligence)
         Contract




                                                                    o   A6002 Collections Case-Seller Plaintiff                                          5, 6, 11
                                          Collections (09)
                                                                    o   A6012 Other Promissory Note/Collections Case                                     5, 11
                                                                    o   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                 5, 6, 11
                                                                              Purchased on or after January 1, 2014)

                                      Insurance Coverage (18)       o   A6015 Insurance Coverage (not complex)                                           1, 2, 5, 8

                                                                    o   A6009 Contractual Fraud                                                          1, 2, 3, 5
                                        Other Contract (37)         o   A6031 Tortious Interference                                                      1, 2, 3, 5
                                                                    o   A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1, 2, 3, 8, 9

                                      Eminent Domain/Inverse
                                        Condemnation (14)
                                                                    o   A7300 Eminent Domain/Condemnation                Number of parcels               2, 6
         Real Property




                                       Wrongful Eviction (33)       o   A6023 Wrongful Eviction Case                                                     2, 6

                                                                    o   A6018 Mortgage Foreclosure                                                       2, 6
                                      Other Real Property (26)      o   A6032 Quiet Title                                                                2, 6
                                                                    o   A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2, 6

                                    Unlawful Detainer-Commercial
                                                (31)
                                                                    o   A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6, 11
         Unlawful Detainer




                                    Unlawful Detainer-Residential
                                                (32)
                                                                    o   A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6, 11

                                        Unlawful Detainer-
                                       Post-Foreclosure (34)
                                                                    o   A6020F Unlawful Detainer-Post-Foreclosure                                        2, 6, 11

                                    Unlawful Detainer-Drugs (38)    o   A6022 Unlawful Detainer-Drugs                                                    2, 6, 11



 LACIV 109 (Rev 2/16)                                               CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.3
 LASC Approved 03-04                                                   AND STATEMENT OF LOCATION                                                         Page 2 of 4
                                         Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 34 of 81 Page ID #:34
SHORT TITLE:                                                                                                                CASE NUMBER
                                         Barandiaran v. Schwan's Food Service, Inc. et al.

                                                         A                                                          B                                 C Applicable
                                              Civil Case Cover Sheet                                          Type of Action                       Reasons - See Step 3
                                                    Category No.                                             (Check only one)                            Above

                                               Asset Forfeiture (05)        o   A6108 Asset Forfeiture Case                                        2, 3, 6

                                            Petition re Arbitration (11)    o   A6115 Petition to Compel/Confirm/Vacate Arbitration                2, 5
      Judicial Review




                                                                            o   A6151 Writ - Administrative Mandamus                               2, 8
                                               Writ of Mandate (02)         o   A6152 Writ - Mandamus on Limited Court Case Matter                 2
                                                                            o   A6153 Writ - Other Limited Court Case Review                       2

                                            Other Judicial Review (39)      o   A6150 Other Writ /Judicial Review                                  2, 8

                                          Antitrust/Trade Regulation (03)   o   A6003 Antitrust/Trade Regulation                                   1, 2, 8
      Provisionally Complex Litigation




                                             Construction Defect (10)       o   A6007 Construction Defect                                          1, 2, 3

                                            Claims Involving Mass Tort
                                                       (40)
                                                                            o   A6006 Claims Involving Mass Tort                                   1, 2, 8


                                             Securities Litigation (28)     o   A6035 Securities Litigation Case                                   1, 2, 8

                                                    Toxic Tort
                                                Environmental (30)
                                                                            o   A6036 Toxic Tort/Environmental                                     1, 2, 3, 8

                                           Insurance Coverage Claims
                                             from Complex Case (41)
                                                                            o   A6014 Insurance Coverage/Subrogation (complex case only)           1, 2, 5, 8


                                                                            o   A6141 Sister State Judgment                                        2, 5, 11
                                                                            o   A6160 Abstract of Judgment                                         2, 6
  Enforcement
  of Judgment




                                                   Enforcement              o   A6107 Confession of Judgment (non-domestic relations)              2, 9
                                                 of Judgment (20)           o   A6140 Administrative Agency Award (not unpaid taxes)               2, 8
                                                                            o   A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2, 8
                                                                            o   A6112 Other Enforcement of Judgment Case                           2, 8, 9

                                                    RICO (27)               o   A6033 Racketeering (RICO) Case                                     1, 2, 8
  Civil Complaints
   Miscellaneous




                                                                            o   A6030 Declaratory Relief Only                                      1, 2, 8

                                                Other Complaints            o   A6040 Injunctive Relief Only (not domestic/harassment)             2, 8
                                            (Not Specified Above) (42)      o   A6011 Other Commercial Complaint Case (non-tort/non-complex)       1, 2, 8
                                                                            o   A6000 Other Civil Complaint (non-tort/non-complex)                 1, 2, 8

                                             Partnership Corporation
                                                Governance (21)
                                                                            o   A6113 Partnership and Corporate Governance Case                    2, 8


                                                                            o   A6121 Civil Harassment                                             2, 3, 9
  Miscellaneous
  Civil Petitions




                                                                            o   A6123 Workplace Harassment                                         2, 3, 9
                                                                            o   A6124 Elder/Dependent Adult Abuse Case                             2, 3, 9
                                               Other Petitions (Not
                                              Specified Above) (43)         o   A6190 Election Contest                                             2
                                                                            o   A6110 Petition for Change of Name/Change of Gender                 2, 7
                                                                            o   A6170 Petition for Relief from Late Claim Law                      2, 3, 8
                                                                            o   A6100 Other Civil Petition                                         2, 9




 LACIV 109 (Rev 2/16)                                                       CIVIL CASE COVER SHEET ADDENDUM                                      Local Rule 2.3
 LASC Approved 03-04                                                           AND STATEMENT OF LOCATION                                           Page 3 of 4
            Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 35 of 81 Page ID #:35
 SHORT TITLE:                                                                          CASE NUMBER
                Barandiaran v. Schwan's Food Service, Inc. et al.


Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
           (No address required for class action cases).

                                                                       ADDRESS:
   REASON:                                                             19840 S Rancho Way
    11 1. 11 2. V 3. 11 4. V 5. 11 6. 11 7. 11 8. 11 9. 11 10. ❑ 11.



   CITY:                                      STATE:      ZIP CODE:

    Compton                                  CA           90220


Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                         District of
           the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: May 11, 2020
                                                                                   (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1. Original Complaint or Petition.
       2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).
       5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          must be served along with the summons and complaint, or other initiating pleading in the case.




  LACIV 109 (Rev 2/16)                      CIVIL CASE COVER SHEET ADDENDUM                                           Local Rule 2.3
  LASC Approved 03-04                          AND STATEMENT OF LOCATION                                                  Page 4 of 4
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 36 of 81 Page ID #:36




                      EXHIBIT B
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 37 of 81 Page ID #:37



  1 Jores Kharatian, Esq. (SBN: 306150)
    Jores@kharatianlaw.com
  2 KHARATIAN LAW, APC
    595 E. Colorado Blvd., Suite 210
  3 Pasadena, CA 91101
    Telephone: (626) 759-9900
  4 Facsimile: (888) 636-5090

  5 Attorneys for Plaintiff
    ROBERTO BARANDIARAN
  6

  7                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
  8           FOR THE COUNTY OF LOS ANGELES–NORTH CENTRAL DISTRICT
  9

 10 ROBERTO BARANDIARAN, an individual,               CASE NO.: 20STCV17804
 11                Plaintiff,                         Assigned for all purposes to Hon. Barbara A.
                                                      Meiers; Dept. 12
 12    v.
                                                      FIRST AMENDED COMPLAINT FOR:
 13 CYGNUS HOME SERVICE, LLC., a
    MINNESOTA corporation; LISA CLINE, an                 (1) FAILURE TO PAY MINIMUM
 14 individual and DOES 1 through 100, inclusive,             WAGES (LABOR CODE §§ 1194,
                                                              1197);
 15                Defendants.
                                                          (2) FAILURE TO COMPENSATE FOR
 16                                                           ALL HOURS WORKED (LABOR
                                                              CODE § 1198);
 17
                                                          (3) FAILURE TO PAY OVERTIME
 18                                                           WAGES (LABOR CODE §§ 510,
                                                              1194, 1198 ET SEQ.);
 19
                                                          (4) FAILURE TO PROVIDE MEAL
 20                                                           PERIODS (LABOR CODE §§ 226.7,
                                                              512);
 21

 22                                                       (5) FAILURE TO PROVIDE REST
                                                              PERIODS (LABOR CODE § 226.7);
 23
                                                          (6) FAILURE TO PROVIDE
 24                                                           ACCURATE WAGE
                                                              STATEMENTS (LABOR CODE §
 25                                                           226);

 26                                                       (7) VIOLATION OF BUSINESS &
                                                              PROFESSIONS CODE SECTION
 27                                                           17200 ET SEQ

 28
                                                      UNLIMITED CIVIL CASE
                                                    -1-
                                     FIRST AMENDED COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 38 of 81 Page ID #:38



  1                                                       DEMAND FOR JURY TRIAL
  2

  3
             PLAINTIFF, ROBERTO BARANDIARAN (“PLAINTIFF” or “BARANDIARAN”), an
  4
      individual, hereby submits this Complaint for Damages against CYGNUS HOME SERVICE, LLC.
  5
      (“CHS”), a Minnesota corporation, LISA CLINE (“CLINE”), an individual and DOES 1 through
  6
      100,   inclusive   (hereinafter,   all   DEFENDANTS        will   be   referred   to   collectively   as
  7
      “DEFENDANTS”), and each of them, and alleges as follows:
  8
                                     PARTIES, JURISDICTION, VENUE
  9
             (1)     PLAINTIFF was and is at all relevant times herein an individual residing in the
 10
      County of Los Angeles, State of California.
 11
             (2)     CHS is and at all time relevant hereto was a Minnesota corporation, existing, doing
 12
      business, and employing individuals in the County of Los Angeles, State of California.
 13
             (3)     LISA CLINE is was and is at all relevant times herein an individual residing in the
 14
      County of Los Angeles, State of California
 15
             (4)     The true names and capacities, whether individual, corporate, associate, or otherwise
 16
      of the DEFENDANTS named herein as DOES 1-100, inclusive, are unknown to PLAINTIFF at this
 17
      time and therefore said DEFENDANTS are sued by such fictitious names. PLAINTIFF will seek
 18
      leave to amend this Complaint to insert the true names and capacities of said DEFENDANTS when
 19
      the same become known to PLAINTIFF. PLAINTIFF is informed and believes and thereupon
 20
      alleges that each of the fictitiously-named DEFENDANTS is responsible for the wrongful acts
 21
      alleged herein and is therefore liable to PLAINTIFF as alleged hereinafter.
 22
             (5)     PLAINTIFF is informed and believes, and based thereupon alleges, that at all times
 23
      relevant hereto, DEFENDANTS, and each of them, were the agents, employees, managing agents,
 24
      supervisors, conspirators, parent corporation, joint employers, alter ego, and/or joint ventures of the
 25
      other DEFENDANTS, and each of them, and in doing the things alleged herein, were acting at least
 26
      in part within the course and scope of said agency, employment, conspiracy, joint employment, alter
 27
      ego status, and/or joint venture and with the permission and consent of each of the other
 28

                                                       -2-
                                           FIRST AMENDED COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 39 of 81 Page ID #:39



  1 DEFENDANTS.

  2         (6)      PLAINTIFF is informed and believes, and based thereupon alleges, that

  3 DEFENDANTS, and each of them, including those DEFENDANTS named DOES 1-100, acted in

  4 concert with one another to commit the wrongful acts alleged therein, and aided, abetted, incited,

  5 compelled, and/or coerced one another in the wrongful acts alleged herein, and/or attempted to do

  6 so.    PLAINTIFF is further informed and believes, and based thereupon alleges, that the

  7 DEFENDANTS, and each of them, including those DEFENDANTS named as DOES 1-100, formed

  8 and executed a conspiracy or common plan pursuant to which they would commit the unlawful acts

  9 alleged herein, with all such acts alleged herein done as part of and pursuant to said conspiracy,

 10 intended to and actually causing PLAINTIFF harm.

 11         (7)      Whenever and wherever reference is made in this Complaint to any act or failure to

 12 act by a DEFENDANT or co-DEFENDANT, such allegations and references shall also be deemed

 13 to mean the acts and/or failures to act by each DEFENDANT acting individually, jointly and

 14 severally.

 15                        ALTER EGO, AGENCY, AND JOINT EMPLOYER

 16         (8)      PLAINTIFF is informed and believes, and based thereon alleges, that there exists such

 17 a unity of interest and ownership between CLINE, CHS and DOES 1-100 that the individuality and

 18 separateness of DEFENDANTS have ceased to exist.

 19         (9)      PLAINTIFF is informed and believes, and based thereon alleges. that despite the
 20 formation of purported corporate existence, DOES 1-100 are, in reality, one and the same as SFS and

 21 CHS, including, but not limited to:

 22               (a) CLINE and CHS are completely dominated and controlled by DOES 1-100, who

 23 personally violated the laws as set forth in this Complaint, and who have hidden and currently hide

 24 behind SFS and CHS to circumvent statutes or accomplish some other wrongful or inequitable

 25 purpose.

 26               (b) DOES 1-100 derive actual and significant monetary benefits by and through CLINE
 27 and CHS’s unlawful conduct, and by using CHS as the funding source for their own personal

 28 expenditures.

                                                      -3-
                                          FIRST AMENDED COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 40 of 81 Page ID #:40



  1             (c) PLAINTIFF is informed and believes that CLINE and CHS and DOES l-100, while

  2 really one and the same, were segregated to appear as though separate and distinct for purposes of

  3 circumventing a statute or accomplishing some other wrongful or inequitable purpose.

  4             (d) PLAINTIFF is informed and believes that DEFENDANTS do not comply with all

  5 requisite corporate formalities to maintain a legal and separate corporate existence.

  6             (e) PLAINTIFF is informed and believes, and based thereon alleges, that the business

  7 affairs of CLINE and CHS and DOES 1-100 are, and at all times relevant were, so mixed and

  8 intermingled that the same cannot reasonably be segregated, and the same are in inextricable

  9 confusion CLINE and CHS are, and at all times relevant hereto were, used by DOES 1-100 as a mere

 10 shell and conduit for the conduct of certain of DEFENDANTS’ affairs, and are, and were, the alter

 11 ego of DOES 1-100. The recognition of the separate existence of CLINE and CHS do not promote

 12 justice, in that it would permit DEFENDANTS to insulate themselves from liability to PLAINTIFF

 13 for violations of the Government Code, Labor Code, and other statutory violations. The corporate

 14 existence of CLINE and CHS and DOES 1-100 should be disregarded in equity and for the ends of

 15 justice because such disregard is necessary to avoid fraud and injustice to PLAINTIFF herein.

 16           (10) Accordingly, CLINE and CHS constitute the alter ego of DOES 1-100, and the fiction

 17 of their separate corporate existence must be disregarded.

 18           (11) As a result of the aforementioned facts, PLAINTIFF is informed and believes, and

 19 based thereon alleges that DEFENDANTS are PLAINTIFF’s joint employers by virtue of a joint
 20 enterprise, and that PLAINTIFF was an employee of CLINE and CHS and DOES 1-100.

 21 PLAINTIFF performed services for each and every one of DEFENDANTS, and to the mutual benefit

 22 of all DEFENDANTS, and all DEFENDANTS shared control of PLAINTIFF as an employee, either

 23 directly or indirectly, in the manner in which DEFENDANTS’ business was and is conducted.

 24                                     GENERAL ALLEGATIONS

 25          (12)   In or about September 9, 2014, PLAINTIFF, was hired by DEFENDANTS as an

 26 Associate Territory Manager with an anticipated and targeted start date of September 22, 2014.
 27 Thereafter in or about February 27, 2017 PLAINTIFF position was changed to that of a Service

 28 Coordinator.

                                                     -4-
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 41 of 81 Page ID #:41



  1          (13)   PLAINTIFF’s job duties and responsibilities included, without limitation, ensuring

  2 daily execution and resolution of all customer commitments for the DEFENDANTS. PLAINTIFF in

  3 his position as a Service Coordinator was essentially to act a as a liaison between customers,

  4 managers, and route salespersons to ensure that any operational problems are solved.

  5          (14)   DEFENDANTS controlled, directed, and supervised the manner and method in which

  6 PLAINTIFF carried out his job duties and responsibilities.

  7          (15)   DEFENDANTS also decided the hours and days PLAINTIFF works each week.

  8          (16)   PLAINTIFF did not have the authority to hire or fire others and DEFENDANTS did

  9 not give particular weight to PLAINTIFF’s suggestions or recommendations as to the hiring or firing

 10 of others or as to the advancement and promotion of others.

 11          (17)   Accordingly, PLAINTIFF was a non-exempt employee entitled to the protections

 12 afforded by the Labor Code and Industrial Welfare Commission Order applicable to his industry and

 13 occupation.

 14          (18)   PLAINTIFF typically worked for DEFENDANT five (5) days per week Monday

 15 through Friday (“Workweek”) and any weeks in which there was a holiday or PLAINTIFF took a

 16 day off for any reasons during the Workweek PLAINTIFF was required to make up such day on

 17 Saturday.

 18          (19)   PLAINTIFF regularly worked for DEFENDANTS in excess of ten (10) hours per day.

 19          (20)   DEFENDANTS did not keep accurate records of the beginning or end of
 20 PLAINTIFF’s work periods and meal periods.

 21          (21)   Indeed, DEFENDANTS compensated PLAINTIFF at set salary irrespective of the

 22 hours he actually worked and the respective rate of pay for such hours.

 23          (22)   As a consequence of DEFENDANTS’ payment to PLAINTIFF set salary irrespective

 24 of the hours he actually worked, DEFENDANTS failed to pay PLAINTIFF not less than the legal

 25 minimum wage for all hours worked and failed to pay PLAINTIFF at the applicable overtime rate

 26 for all overtime hours worked.
 27          (23)   DEFENDANTS regularly fail to provide PLAINTIFF uninterrupted meal periods of

 28 not less than thirty (30) minutes for every five (5) hours worked each workday before the end of his

                                                    -5-
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 42 of 81 Page ID #:42



  1 fifth (5th) and tenth (10th) hours of work.

  2          (24)   Work conditions and DEFENDANTS’ inflexible scheduling practices regularly

  3 deprived PLAINTIFF of meaningful opportunity to take full, uninterrupted, and timely meal periods.

  4          (25)   PLAINTIFF was not relieved of all duties and DEFENDANTS continue to exercise

  5 control over his activities even when he attempts to take meal periods.

  6          (26)   DEFENDANTS regularly impeded and discouraged PLAINTIFF from taking full,

  7 uninterrupted, and timely meal periods by requiring him to work through meal periods.

  8          (27)   DEFENDANT further regularly failed to authorize and permit PLAINTIFF to take

  9 full, uninterrupted ten (10) minute rest periods for every four (4) hours or major fraction thereof

 10 worked.

 11          (28)   PLAINTIFF was regularly called back to duty by DEFENDANTS before receiving

 12 ten (10) minutes of net rest time even when he attempted to take rest periods.

 13          (29)   DEFENDANTS regularly impeded and discouraged PLAINTIFF from taking full,

 14 uninterrupted, and timely rest periods by requiring him to work through rest periods.

 15          (30)   PLAINTIFF regularly informed CLINE, whom was PLAINTIFF’s supervisor and

 16 immediate manager of the lack of meal and rest periods, overtime and unpaid and off the clock work

 17 to no avail.

 18                                     FIRST CAUSE OF ACTION

 19                        FAILURE TO COMPENSATE FOR ALL HOURS
 20                                       (Lab. Code § 1197 et seq.)

 21                                       (Against All Defendants)

 22          (31)   Plaintiff realleges and incorporates by reference all of the allegations contained in the

 23 preceding paragraphs of this Complaint as though fully set forth herein.

 24          (32)   At all times relevant herein, DEFENDANT was required to compensate PLAINTIFF

 25 for all hours worked upon reporting for work at the appointed time stated by DEFENDANT, pursuant

 26 to Industrial Welfare Commission Orders, and Labor Code §§ 200, 226, 500, 510, and 1197.
 27          (33)   At all times relevant hereto, DEFENDANT failed to compensate PLAINTIFF for all

 28 hours worked by not compensating him for work performed. DEFENDANTS failed to compensate

                                                      -6-
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 43 of 81 Page ID #:43



  1 PLAINTIFF for all hours worked as required under the foregoing provisions of the California Labor

  2 Code and IWC Wage Orders by, among other things: failing to pay overtime at one and one half (1½)

  3 or double the regular rate of pay as provided by California Labor Code §§ 510, 1194, and applicable

  4 IWC Wage Orders; requiring, permitting or suffering PLAINTIFF to work off the clock; requiring,

  5 permitting or suffering PLAINTIFF to work through meal and rest breaks; illegally and inaccurately

  6 recording time in which PLAINTIFF worked; failing to properly maintain PLAINTIFF’s records;

  7 failing to provide accurate itemized wage statements to PLAINTIFF for each pay period; improperly

  8 rounding time worked; and other methods to be discovered.

  9          (34)   Under the aforementioned Wage Order and California law, PLAINTIFF is entitled to

 10 recover compensation for all hours worked, but not paid, for the three (3) years preceding the filing

 11 of this Complaint, plus reasonable attorneys’ fees and costs of suit pursuant to Labor Code § 218.5,

 12 and penalties pursuant to Labor Code § 226.

 13          (35)   In violation of state law, DEFENDANT has knowingly and willfully refused to

 14 perform their obligations to compensate PLAINTIFF for all wages earned and all hours worked. As

 15 a direct result, PLAINTIFF has suffered, and continues to suffer, substantial losses related to the use

 16 and enjoyment of such wages, lost interest on such wages, and expenses and attorney’s fees in

 17 seeking to compel DEFENDANT to fully perform its obligation under state law, all to its respective

 18 damage in amounts according to proof at time of trial. DEFENDANT committed the acts alleged

 19 herein knowingly and willfully, with the wrongful and deliberate intention of injuring PLAINTIFF,
 20 from improper motives amounting to malice, and in conscious disregard of PLAINTIFF’s

 21 rights. PLAINTIFF is thus entitled to recover nominal, actual, compensatory, punitive, and

 22 exemplary damages in amounts according to proof at time of trial.

 23          (36)   DEFENDANT’s conduct described herein violates Labor Code §§ 200, 226, 500,

 24 1197 and 1198, and Industrial Welfare Commission Orders. Therefore, pursuant to Labor Code

 25 §§218.5, 226, 558, 1194, and 1194.2, PLAINTIFF is entitled to recover damages for the nonpayment

 26 of wages of all hours worked that were improperly deducted by DEFENDANT’s policies, penalties,
 27 reasonable attorney's fees, expenses, and costs of suit. PLAINTIFF requests relief as hereinafter

 28 provided.

                                                      -7-
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 44 of 81 Page ID #:44



  1                                   SECOND CAUSE OF ACTION

  2                              FAILURE TO PAY OVERTIME WAGES

  3                                (Lab. Code §§ 510, 1194, 1198 et seq.)

  4                                       (Against All Defendants)

  5          (37)   PLAINTIFF realleges and incorporates by reference all of the allegations contained

  6 in the preceding paragraphs of this Complaint as though fully set forth herein.

  7          (38)   Pursuant to California Labor Code §§ 510, 1194, and applicable IWC Wage Orders,

  8 DEFENDANTS are required to compensate PLAINTIFF for all overtime, which is calculated at

  9 one and one-half (1½) times the regular rate of pay for all hours worked in excess of eight (8) hours

 10 per day and/or forty (40) hours per week, and for the first eight (8) hours on the seventh

 11 consecutive workday, with double time for all hours worked in excess of twelve (12) hours in any

 12 workday and for all hours worked in excess of eight (8) hours on the seventh consecutive day of

 13 work in any workweek.

 14          (39)   PLAINTIFF is a non-exempt employee entitled to the protections of California

 15 Labor Code §§ 510, 1194, and applicable IWC Wage Orders. DEFENDANTS failed to

 16 compensate PLAINTIFF for all overtime hours worked as required under the foregoing provisions

 17 of the California Labor Code and IWC Wage Orders by, among other things: failing to pay

 18 overtime at one and one half (1½) or double the regular rate of pay as provided by California Labor

 19 Code §§ 510, 1194, and applicable IWC Wage Orders; requiring, permitting or suffering
 20 PLAINTIFF to work off the clock; requiring, permitting or suffering PLAINTIFF to work through

 21 meal and rest breaks; illegally and inaccurately recording time in which PLAINTIFF worked;

 22 failing to properly maintain PLAINTIFF’s records; failing to calculate shift differential pay as part

 23 of the regular rate of pay; failing to provide accurate itemized wage statements to PLAINTIFF for

 24 each pay period; improperly rounding time worked; and other methods to be discovered.

 25          (40)   In violation of California law, DEFENDANTS have knowingly and willfully

 26 refused to perform their obligations to compensate PLAINTIFF for all wages earned and all hours
 27 worked. As a proximate result, PLAINTIFF have suffered, and continue to suffer, substantial

 28 losses related to the use and enjoyment of such wage, lost interest on such wage, and expenses and

                                                      -8-
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 45 of 81 Page ID #:45



  1 attorneys’ fees in seeking to compel DEFENDANTS to fully perform their obligations under state

  2 law, all to their respective damages in amounts according to proof at the time of trial, and within

  3 the jurisdiction of the Court.

  4          (41)   DEFENDANTS’ conduct described herein violates California Labor Code §§ 510,

  5 1194, 1998 and applicable IWC Wage Orders. Therefore, pursuant to California Labor Code §§

  6 200, 203, 226, 558, 1194, 1197.1, and other applicable provisions under the California Labor Code

  7 and IWC Wage Orders, PLAINTIFF is entitled to recover the unpaid balance of wages owed to him

  8 by DEFENDANTS, plus interest, penalties, attorneys’ fees, expenses, and costs of suit.

  9                                     THIRD CAUSE OF ACTION

 10                             FAILURE TO PROVIDE MEAL PERIODS

 11                                       (Lab. Code §§226.7, 512)

 12                                       (Against All Defendants)

 13          (42)   PLAINTIFF realleges and incorporates by reference all of the allegations contained

 14 in the preceding paragraphs of this Complaint as though fully set forth herein.

 15          (43)   Pursuant to Labor Code section 512, no employer shall employ an employee for a

 16 work period of more than five (5) hours without a meal break of not less than thirty (30) minutes in

 17 which the employee is relieved of all of his or her duties. Furthermore, no employer shall employ an

 18 employee for a work period of more than ten (10) hours per day without providing the employee with

 19 a second meal period of not less than thirty (30) minutes in which the employee is relieved of all of
 20 his or her duties. Plaintiff was not provided with requisite meal periods as contemplated under the

 21 law.

 22          (44)   Pursuant to Labor Code section 226.7, if an employer fails to provide an employee

 23 with a meal period or rest period as provided in the applicable Wage Order of the Industrial Welfare

 24 Commission, the employer shall pay the employee one additional hour of pay at the employee’s

 25 regular rate of compensation for each work day that the meal period or rest period is not provided.

 26          (45)   By their failure to provide PLAINTIFF with the meal periods contemplated by
 27 California law, and failing to provide compensation for such unprovided meal periods, as alleged

 28 above, DEFENDANTS willfully violated the provisions of Labor Code section 512 and applicable

                                                      -9-
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 46 of 81 Page ID #:46



  1 Wage Orders.

  2          (46)    Because of DEFENDANTS unlawful conduct, PLAINTIFF has suffered damages in

  3 an amount, subject to proof, to the extent he was not paid additional pay owed for missed meal

  4 periods.

  5          (47)    PLAINTIFF is entitled to recover the full amount of his unpaid additional pay for

  6 missed meal periods. Pursuant to Code of Civil Procedure section 1021.5, PLAINTIFF is entitled to

  7 recover the reasonable attorneys’ fees and costs of suit.

  8          (48)    Pursuant to Civil Code section 3287(a), PLAINTIFF is entitled to recover

  9 prejudgment interest on the additional pay owed for missed meal periods.

 10                                   FOURTH CAUSE OF ACTION

 11                             FAILURE TO PROVIDE REST PERIODS

 12                                          (Lab. Code § 226.7)

 13                                       (Against All Defendants)

 14          (49)    PLAINTIFF realleges and incorporates by reference all of the allegations contained

 15 in the preceding paragraphs of this Complaint as though fully set forth herein.

 16          (50)    California law and applicable Wage Orders require that employers “authorize and

 17 permit” employees to take ten (10) minute rest periods in about the middle of each four (4) hour work

 18 period “or major fraction thereof.” Accordingly, employees who work shifts of three-and-a-half (3

 19 ½) to six (6) hours must be provided ten (10) minutes of paid rest period, employees who work shifts
 20 of more than six (6) and up to ten (10) hours must be provided with twenty (20) minutes of paid rest

 21 period, and employees who work shifts of more than ten (10) hours must be provided thirty (30)

 22 minutes of paid rest period. Plaintiff was not provided with requisite rest periods as contemplated

 23 under the law.

 24          (51)    Pursuant to Labor Code section 226.7, if an employer fails to provide an employee

 25 with a meal period or rest period as provided in the applicable Wage Order of the Industrial Welfare

 26 Commission, the employer shall pay the employee one additional hour of pay at the employee’s
 27 regular rate of compensation for each work day that the meal period or rest period is not provided.

 28          (52)    By its failure to provide PLAINTIFF with the rest periods contemplated by California

                                                     -10-
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 47 of 81 Page ID #:47



  1 law, and failing to provide compensation for such unprovided rest periods, as alleged above,

  2 DEFENDANT willfully violated the provisions of Labor Code section 226.7 and applicable Wage

  3 Orders.

  4           (53)   Because of DEFENDANTS’ unlawful conduct, PLAINTIFF has suffered damages in

  5 an amount, subject to proof, to the extent he was not paid additional pay owed for missed rest

  6 periods.

  7           (54)   PLAINTIFF is entitled to recover the full amount of his unpaid additional pay for

  8 missed rest periods. Pursuant to Code of Civil Procedure section 1021.5, PLAINTIFF is entitled to

  9 recover reasonable attorneys’ fees and costs of suit.

 10           (55)   Pursuant to Civil Code section 3287(a), PLAINTIFF is entitled to recover

 11 prejudgment interest on the additional pay owed for missed rest periods.

 12                                    FIFTH CAUSE OF ACTION

 13                  FAILURE TO PROVIDE ACCURATE WAGE STATEMENTS

 14                                          (Lab. Code § 226)

 15                                       (Against All Defendants)

 16           (56)   PLAINTIFF realleges and incorporates by reference all of the allegations contained

 17 in the preceding paragraphs of this Complaint as though fully set forth herein.

 18           (57)   At all relevant times, PLAINTIFF was an employee of DEFENDANT covered by

 19 Labor Code section 226.
 20           (58)   Pursuant to Labor Code section 226(a), PLAINTIFF was entitled to receive, semi-

 21 monthly or at the time of each payment of wages, an accurate itemized statement showing gross

 22 wages earned, net wages earned, all applicable hourly rates in effect during the pay period and the

 23 corresponding number of hours worked at each hourly rate, among other information.

 24           (59)   DEFENDANT failed to provide PLAINTIFF accurate itemized wage statements in

 25 accordance with Labor Code section 226(a).

 26           (60)   PLAINTIFF is informed and believe and thereon allege that at all relevant times,
 27 DEFENDANT maintained and continues to maintain a policy and practice of not issuing itemized

 28 wage statements to PLAINTIFF. DEFENDANT’s practices resulted and continue to result in the

                                                    -11-
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 48 of 81 Page ID #:48



  1 failure to issue itemized wage statements to PLAINTIFF.

  2          (61)    DEFENDANT’s failure to provide PLAINTIFF with accurate wage statements was

  3 knowing and intentional. DEFENDANT had the ability to provide PLAINTIFF with accurate wage

  4 statements, but intentionally failed to do so.

  5          (62)    Because of DEFENDANT’s unlawful conduct, PLAINTIFF has suffered injury. The

  6 absence of accurate wage statements has delayed timely challenge to DEFENDANT’s unlawful pay

  7 practices, requires discovery and mathematical computations to determine the amount of wages

  8 owed, causes difficulty and expense in attempting to reconstruct time and pay records.

  9          (63)    Pursuant to Labor Code section 226(e), PLAINTIFF is entitled to recover $50 for the

 10 initial pay period during the period in which violation of Labor Code section 226 occurred and $100

 11 for each violation of Labor Code section 226 in a subsequent pay period, not to exceed an aggregate

 12 penalty of $4,000.

 13          (64)    Pursuant to Labor Code sections 226(e) and 226(g), PLAINTIFF is entitled to recover

 14 the full amount of penalties due under Labor Code section 226(e), reasonable attorneys’ fees and

 15 costs of suit.

 16                                     SIXTH CAUSE OF ACTION

 17                      FAILURE TO REIMBURSE ALL BUSINESS EXPENSES

 18                                       (Against All Defendants)

 19          (65)    PLAINTIFF realleges and incorporates by reference all of the allegations contained
 20 in the preceding paragraphs of this Complaint as though fully set forth herein.

 21          (66)    Labor Code section 2802 (a) provides: An employer shall indemnify his or her

 22 employee for all necessary expenditures or losses incurred by the employee in direct consequence of

 23 the discharge of his or her duties, or of his or her obedience to the directions of the employer, even

 24 though unlawful, unless the employee, at the time of obeying the directions, believed them to be

 25 unlawful. Id. §2802(a).

 26          (67)    Upon being hired by DEFENDANTS, PLAINTIFF position would require
 27 PLAINTIFF to travel on a regular basis to various Macy’s department stores throughout Southern

 28 California. Furthermore, PLAINTIFF was to receive shipments on a regular basis containing various

                                                     -12-
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 49 of 81 Page ID #:49



  1 promotional products of DEFENDANTS in which PLAINTIFF would store within his personal

  2 residence and then distribute to the various Macy’s department stores throughout Southern California

  3 in which he was assigned to.

  4          (68)   PLAINTIFF was solely compensated four thousand dollars ($4,000) annually

  5 regardless of the actual amount of expenses PLAINTIFF incurred.

  6          (69)   In turn PLAINTIFF was not compensated for all of his mileage as well as the expenses

  7 incurred by PLAINTIFF for storing the promotional products shipped to PLAINTIFF.

  8                                  SEVENTH CAUSE OF ACTION

  9             VIOLATION OF BUSINESS & PROFESSIONS CODE §17200 ET SEQ

 10                                       (Against All Defendants)

 11          (70)   PLAINTIFF realleges and incorporates by reference all of the allegations contained

 12 in the preceding paragraphs of this Complaint as though fully set forth herein.

 13          (71)   Business and Professions Code section 17200 et seq prohibits acts of unfair

 14 competition, which includes any “unlawful, unfair or fraudulent business act or practice”.

 15          (72)   DEFENDANT are “persons” as that term is defined under Business and Professions

 16 Code section 17021.

 17          (73)   At all times relevant hereto, DEFENDANT violated Business and Professions Code

 18 section 17200 et seq by engaging in acts of unfair competition referred to herein above.

 19          (74)   As a direct and legal result of DEFENDANT’ engaging in acts of unlawful, unfair, or
 20 fraudulent business acts or practices, DEFENDANT have obtained valuable property, money, and

 21 services from PLAINTIFF and have deprived PLAINTIFF of                valuable rights, benefits, and

 22 privileges guaranteed to employees under California law, all to his detriment and to DEFENDANT’

 23 benefit which has allowed DEFENDANT to unfairly compete against competitors who comply with

 24 the law.

 25          (75)   PLAINTIFF is entitled to recover, pursuant to Business and Professions Code section

 26 17203, the money and property which DEFENDANT have acquired, or of which he has been
 27 deprived, in an amount according to proof at trial.

 28                                       PRAYER FOR RELIEF

                                                    -13-
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 50 of 81 Page ID #:50



  1         WHEREFORE, PLAINTIFF ROBERTO BARANDIARAN prays for judgment against

  2 DEFENDANT as follows:

  3         (1)    For unpaid wages pursuant to Labor Code section 1194 in an amount to be ascertained

  4                and established according to proof at trial;

  5         (2)    For unpaid overtime wages pursuant to Labor Code section 1194 in an amount to be

  6                ascertained and established according to proof at trial;

  7         (3)    For premium wages pursuant to Labor Code section 226.7 in an amount to be

  8                ascertained and established according to proof at trial;

  9         (4)    For waiting time penalties pursuant to Labor Code section 203 in an amount to be

 10                ascertained and established according to proof at trial;

 11         (5)    For liquidated damages pursuant to Labor Code section 226 in an amount to be

 12                ascertained and established according to proof at trial;

 13         (6)    For restitution pursuant to Business and Professions Code section 17203 in an amount

 14                according to proof at trial;

 15         (7)    For unpaid business expenses pursuant to Labor Code section 2802;

 16         (8)    For prejudgment interest on each of the foregoing at the legal rate from the date the

 17                obligation became due through the date of judgment on this matter;

 18         (9)    For post-judgment interest;

 19         (10)   For reasonable attorneys’ fees and costs of suit pursuant to the Labor Code and/or any
 20                other basis;

 21         (11)   For penalties as required by law; and

 22         (12)   For such other relief as this Court deems just and proper.

 23                                                           KHARATIAN LAW, APC
      Dated: June 23, 2020
 24

 25
                                              By:
 26                                                                  Jores Kharatian, Esq.
                                                    Attorney for Plaintiff ROBERTO BARANDIARAN
 27

 28

                                                      -14-
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 51 of 81 Page ID #:51



  1                             DEMAND FOR JURY TRIAL

  2      1. PLAINTIFF ROBERTO BARANDIARAN demands trial by jury

  3

  4                                                 KHARATIAN LAW, APC
      Dated: June 23, 2020
  5

  6
                                     By:
  7                                                         Jores Kharatian, Esq.
                                           Attorney for Plaintiff ROBERTO BARANDIARAN
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
 27

 28

                                             -15-
                                 FIRST AMENDED COMPLAINT
 Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 52 of 81 Page ID #:52



 1                                           PROOF OF SERVICE

 2   I am over the age of 18 and not a party to this action. I am a resident of or employed in the county
     where the mailing occurred; my business address is: 595 E. Colorado Blvd., Suite 210, Pasadena, CA
 3
     91101.
 4
     On June 23, 2020 I served the foregoing document(s) described as:
 5
     FIRST AMENDED COMPLAINT
 6

 7   to the following parties:

 8   Kristen J. Nesbit                             Attorneys for Defendant Cygnus Home Service, LLC
     Fisher & Phillips LLP
 9
     444 South Flower Street, Suite 1500
10   Los Angeles, CA 90071

11
     [ ] (By U.S. Mail) I deposited such envelope in the mail at
12
     Los Angeles, California with postage thereon fully prepaid. I am aware that on motion of the party
13   served, service is presumed invalid if postal cancellation date or postage meter date is more than one
     day after date of deposit for mailing in affidavit.
14
     [ ] (By Personal Service) I caused such envelope to be delivered by hand via messenger service to
15
     the address above;
16
     [X] (By E-Mail) Based on a Court Order or an agreement of the parties to accept service by e-mail or
17   electronic transmission, I caused the above-described document(s) to be sent to the person at the
     address listed above.
18

19   I declare under penalty of perjury under the laws of the State of California that the foregoing is true
     and correct.
20

21
     DATED: June 23, 2020                           ___________________________________________
                                                                     -
22                                                                    Donna Lopez

23

24

25

26

27

28


                                                     - 1 -
                                               PROOF OF SERVICE
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 53 of 81 Page ID #:53




                      EXHIBIT C
                  Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 54 of 81 Page ID #:54

Electronically FILED by Superior Court of California, County of Los Angeles on 07/22/2020 10:42 AM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Yanez,Deputy Clerk


                        1      KRISTEN J. NESBIT, SBN 242426
                               E-Mail knesbit@fisherphillips.com
                        2      CRISTINA MEDINA, SBN 322657
                               E-Mail cmedina@fisherphillips.com
                        3      FISHER & PHILLIPS LLP
                               444 South Flower Street, Suite 1500
                        4      Los Angeles, California 90071
                               Telephone: (213) 330-4500
                        5      Facsimile: (213) 330-4501

                        6      Attorneys for Defendants
                               CYGNUS HOME SERVICE, LLC
                        7

                        8                                  SUPERIOR COURT OF THE STATE OF CALIFORNIA

                        9                           FOR THE COUNTY OF LOS ANGELES - CENTRAL DISTRICT

                      10

                      11       ROBERTO BARANDIARAN, an                                                   CASE NO.: 20STCV17804
                               individual,                                                               [Unlimited Jurisdiction]
                      12
                                                                 Plaintiff,
                      13                                                                                 DEFENDANT CYGNUS HOME SERVICE,
                                          v.                                                             LLC’S ANSWER AND AFFIRMATIVE
                      14                                                                                 DEFENSES TO PLAINTIFF’S
                               CYGNUS HOME SERVICE, LLC, a                                               UNVERIFIED COMPLAINT
                      15       MINNESOTA corporation; LISA CLINE,
                               AN INDIVIDUAL and DOES 1 through
                      16       100, inclusive,                                                           Assigned for all purposes to the
                                                                                                         Honorable Barbara A. Meiers, Dept. 012
                      17                                         Defendants.

                      18                                                                                 Complaint Filed: May 11, 2020
                                                                                                         Trial Date:      None
                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28

                                     DEFENDANT CYGNUS HOME SERVICE, LLC’S ANSWER AND AFFIRMATIVE DEFENSES TO
                                                        PLAINTIFF’S UNVERIFIED COMPLAINT
                               FP 38149227.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 55 of 81 Page ID #:55



  1           Defendant CYGNUS HOME SERVICE, LLC (“Defendant”) responds to Plaintiff
  2   ROBERTO BARANDIARAN’s (“Plaintiff”) unverified Complaint (hereinafter referred to as
  3   “Complaint”) as follows:
  4                                                ANSWER
  5           Pursuant to California Code of Civil Procedure section 431.30, subdivision (d),
  6   Defendant generally denies each and every allegation and cause of action in Plaintiff’s unverified
  7   Amended Complaint. Defendant further denies, generally and specifically, that Plaintiff is
  8   entitled to any relief or that Plaintiff has suffered, or will suffer, any loss or damage in the amount
  9   alleged, or otherwise, by reason of any act or omission, or any other conduct or absence thereof,
 10   on the part of Defendant or any of its respective past or present agents, representatives and/or
 11   employees. Without admitting any facts alleged by Plaintiff, Defendant also pleads the following
 12   separate and affirmative defenses to the Complaint:
 13                                  FIRST AFFIRMATIVE DEFENSE
 14           1.      Plaintiff’s Complaint, and each and every cause of action therein, fails to state
 15   facts sufficient to constitute any cause of action against Defendant.
 16                                SECOND AFFIRMATIVE DEFENSE
 17           2.      Plaintiff’s Complaint, and each and every cause of action therein, is barred by the
 18   applicable statute of limitations, including but not limited to: Code of Civil Procedure sections
 19   335.1, 338 and 340, subdivision (a), California Business and Professions Code section 17208,
 20   and California Government Code sections 12960 and 12965.
 21                                 THIRD AFFIRMATIVE DEFENSE
 22           3.      Plaintiff is estopped by his conduct from recovering any relief sought in the
 23   Complaint, or in any purported cause of action alleged therein.
 24                                FOURTH AFFIRMATIVE DEFENSE
 25           4.      By his conduct, Plaintiff has waived any right to recover any relief sought in the
 26   Complaint, or in any purported cause of action alleged therein.
 27                                 FIFTH AFFIRMATIVE DEFENSE
 28           5.      Plaintiff’s claims are barred by the doctrine of unclean hands.
                                                        1
         DEFENDANT CYGNUS HOMES SERVICES, LLC’S ANSWER AND AFFIRMATIVE DEFENSES TO
                            PLAINTIFF’S UNVERIFIED COMPLAINT
      FP 38149227.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 56 of 81 Page ID #:56



  1                                 SIXTH AFFIRMATIVE DEFENSE
  2           6.      Plaintiff is guilty of undue delay in filing and prosecuting this suit, and
  3   accordingly, this action is barred by laches.
  4                               SEVENTH AFFIRMATIVE DEFENSE
  5           7.      Plaintiff’s claims are barred by Plaintiff’s failure to exhaust administrative
  6   remedies and/or internal grievance procedures.
  7                               EIGHTH AFFIRMATIVE DEFENSE
  8           8.      Plaintiff was paid all wages due to him on a timely basis.
  9                                 NINTH AFFIRMATIVE DEFENSE
 10           9.      Plaintiff’s claims for waiting time penalties pursuant to California Labor Code §
 11   203 are barred because Defendant did not willfully withhold wages over which there was no good
 12   faith dispute and in fact, acted at all times with the good faith belief that Plaintiff was fully
 13   compensated by Defendant as required by law and was not owed any wages or other
 14   renumeration at the time of his separation from employment.
 15                                TENTH AFFIRMATIVE DEFENSE
 16           10.     Any recovery on Plaintiff’s Complaint or any cause of action therein is barred on
 17   the ground that to the extent he did work any overtime, which Defendant denies because Plaintiff
 18   was exempt, such work was unauthorized by Defendant and performed without Defendant’s
 19   knowledge.
 20                              ELEVENTH AFFIRMATIVE DEFENSE
 21           11.     At all times Defendant was acting in good faith and had reasonable grounds for
 22   believing that its method of compensating Plaintiff was lawful.
 23                              TWELFTH AFFIRMATIVE DEFENSE
 24           12.     Any recovery on Plaintiff’s Complaint, or any purported cause of action alleged
 25   therein, is barred in whole or in part by Plaintiff’s failure to mitigate his damages.
 26                            THIRTEENTH AFFIRMATIVE DEFENSE
 27           13.     Plaintiff is not entitled to recover punitive or exemplary damages from Defendant
 28   on the grounds that any award of punitive or exemplary damages would violate Defendant’s
                                                   2
         DEFENDANT CYGNUS HOMES SERVICES, LLC’S ANSWER AND AFFIRMATIVE DEFENSES TO
                            PLAINTIFF’S UNVERIFIED COMPLAINT
      FP 38149227.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 57 of 81 Page ID #:57



  1   constitutional rights under the Due Process Clauses of the Fifth and Fourteenth Amendments of
  2   the United States Constitution.
  3                            FOURTEENTH AFFIRMATIVE DEFENSE
  4           14.     Plaintiff’s claim for alleged violation of Labor Code section 226 is barred because
  5   Defendant at all times acted with the good faith belief that Defendant was in compliance with the
  6   requirements of the Labor Code, including section 226, and therefore Defendants did not
  7   knowingly and intentionally fail to comply with Labor Code section 226 or any statute or
  8   regulation of similar effect.
  9                             FIFTEENTH AFFIRMATIVE DEFENSE
 10           15.     Plaintiff’s claim predicated on an alleged violation of Labor Code section 226 is
 11   barred because Plaintiff was not injured by Defendant’s alleged failure to comply with Labor
 12   Code section 226(a), or any statute of similar effect.
 13                             SIXTEENTH AFFIRMATIVE DEFENSE
 14           16.     Plaintiff’s claim that he was unlawfully denied his meal and/or rest periods is
 15   barred to the extent he is exempt or voluntarily relinquished or waived his known right to enjoy
 16   such meal and/or rest periods or, alternatively, there existed exigent circumstances which
 17   prohibited a meal and/or rest period from being taken.
 18                          SEVENTEENTH AFFIRMATIVE DEFENSE

 19           17.     Plaintiff’s claims that he is owed unpaid wages, penalties, and/or other
 20   compensation based on an alleged failure to pay for all hours worked lacks merit to the extent
 21   that off-the clock work performed by Plaintiff was not authorized, suffered, or permitted by
 22   Defendant and/or was performed without the knowledge and/or control of Defendant, within the
 23   meaning of Section 2(G) of the applicable Wage Order, and/or as set forth by applicable law.
 24                            EIGHTEENTH AFFIRMATIVE DEFENSE
 25           18.     Defendant is informed and believes, and based on that information and belief
 26   alleges, that any finding of liability pursuant to California Business & Professions Code § 17200,
 27   et seq., would violate Due Process and Equal Protection Clauses of the United States and
 28   California Constitutions because the standards of liability under those statutes are unduly vague
                                                     3
         DEFENDANT CYGNUS HOMES SERVICES, LLC’S ANSWER AND AFFIRMATIVE DEFENSES TO
                            PLAINTIFF’S UNVERIFIED COMPLAINT
      FP 38149227.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 58 of 81 Page ID #:58



  1   and subjective.
  2                              NINETEENTH AFFIRMATIVE DEFENSE

  3           19.       The Complaint, and each and every cause of action therein, fails to the extent that
  4   even if Plaintiff was not paid for all work performed, such work is not compensable and any
  5   alleged underpayment of wages to Plaintiff was de minimis.
  6                               TWENTIETH AFFIRMATIVE DEFENSE

  7           20.       Plaintiff’s wage claims are barred by the doctrine of accord and satisfaction

  8   because Plaintiff was properly and fully compensated for all work performed for Defendant, and

  9   acceptance of these payments constituted an accord and satisfaction for all debts, if any, allegedly

 10   owed by Defendant.

 11                                      RESERVATION OF RIGHTS
 12           Defendant currently has insufficient information available upon which to form a belief as
 13   to whether it has additional, as yet unstated, affirmative defenses are available. Defendant
 14   reserves the right to assert additional affirmative defenses in the event discovery indicates it
 15   would be appropriate.
 16           WHEREFORE, this answering Defendant prays as follows:

 17           1. That Plaintiff take nothing by his Complaint for damages;
 18           2. That Plaintiff’s Complaint herein be dismissed in its entirety with prejudice;
 19           3. That Defendant recover its costs of suit herein, including its reasonable attorneys’
 20                 fees; and
 21           4. That the court award such other and further relief as it deems appropriate.
 22

 23   DATE: July 22, 2020                               FISHER & PHILLIPS LLP

 24

 25                                               By:
                                                        KRISTEN J. NESBIT
 26                                                     CRISTINA MEDINA
                                                        Attorneys for Defendant
 27                                                     CYGNUS HOME SERVICE, LLC
 28
                                                         4
         DEFENDANT CYGNUS HOMES SERVICES, LLC’S ANSWER AND AFFIRMATIVE DEFENSES TO
                            PLAINTIFF’S UNVERIFIED COMPLAINT
      FP 38149227.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 59 of 81 Page ID #:59



  1                                        PROOF OF SERVICE
                                         (CCP § 1013(a) and 2015.5)
  2
             I, the undersigned, am employed in the County of Los Angeles, State of California. I am
  3   over the age of 18 and not a party to the within action; am employed with Fisher & Phillips LLP
      and my business address is 444 South Flower Street, Suite 1500, Los Angeles, California 90071.
  4
              On July 22, 2020, I served the foregoing document entitled DEFENDANT CYGNUS
  5   HOME SERVICE, LLC’S ANSWER AND AFFIRMATIVE DEFENSES TO
      PLAINTIFF’S UNVERIFIED COMPLAINT on all the appearing and/or interested parties in
  6   this action by placing
      addressed as follows:
                                the original  iz a true copy thereof enclosed in sealed envelope(s)
  7

  8    Jores Kharatian, Esq.                              Attorneys for Plaintiff
       KHARATIAN LAW, APC                                 ROBERTO BARANDIARAN
  9    595 E. Colorado Blvd., Suite 210
       Pasadena, CA 91101                                 T: (626) 759-9900 F: (888) 636-5090
 10                                                       Jores@kharatianlaw.com
             [by MAIL] - I am readily familiar with the firm's practice of collection and processing
 11           correspondence for mailing. Under that practice it would be deposited with the U.S.
              Postal Service on that same day with postage thereon fully prepaid at Los Angeles,
 12           California in the ordinary course of business. I am aware that on motion of the party
              served, service is presumed invalid if postage cancellation date or postage meter date is
 13           more than one day after date of deposit for mailing this affidavit.
 14          [by FAX] - I caused the aforementioned document(s) to be telefaxed to the
              aforementioned facsimile number(s). The machine printed a record of the transmission,
 15           and no error was reported by the machine.
 16          [by FEDERAL EXPRESS] - I am readily familiar with the firm’s practice for collection
              and processing of correspondence for overnight delivery by Federal Express. Under that
 17           practice such correspondence will be deposited at a facility or pick-up box regularly
              maintained by Federal Express for receipt on the same day in the ordinary course of
 18           business with delivery fees paid or provided for in accordance with ordinary business
              practices.
 19
             [by ELECTRONIC SERVICE] - Based on a court order or an agreement of the parties
 20           to accept service by electronic transmission, I caused the documents to be sent to the
              persons at the electronic notification address listed above.
 21
             [by PERSONAL SERVICE] - I caused to be delivered by messenger such envelope(s)
 22           by hand to the office of the addressee(s). Such messenger is over the age of eighteen
              years and not a party to the within action and employed with Express Network, whose
 23           business address is 1605 W. Olympic Boulevard, Suite 800, Los Angeles, CA 90015.
 24          I declare under penalty of perjury under the laws of the State of California that the
      foregoing is true and correct.
 25
              Executed July 22, 2020, at Los Angeles, California.
 26
                      Katherine Wagner              By:
 27                       Print Name                                        Signature

 28


                                             PROOF OF SERVICE
      FP 38149227.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 60 of 81 Page ID #:60




                      EXHIBIT D
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 61 of 81 Page ID #:61



  1   KRISTEN J. NESBIT, SBN 242426
      E-Mail knesbit@fisherphillips.com
  2   CRISTINA MEDINA, SBN 322657
      E-Mail cmedina@fisherphillips.com
  3   FISHER & PHILLIPS LLP
      444 South Flower Street, Suite 1500
  4   Los Angeles, California 90071
      Telephone: (213) 330-4500
  5   Facsimile: (213) 330-4501

  6   Attorneys for Defendants
      CYGNUS HOME SERVICE, LLC
  7

  8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

  9                   FOR THE COUNTY OF LOS ANGELES - CENTRAL DISTRICT

 10

 11   ROBERTO BARANDIARAN, an                 CASE NO.: 20STCV17804
      individual,                             [Unlimited Jurisdiction]
 12
                           Plaintiff,
 13                                           DEFENDANT CYGNUS HOME SERVICE,
              v.                              LLC’S NOTICE TO ADVERSE PARTY OF
 14                                           REMOVAL OF ACTION TO FEDERAL
      CYGNUS HOME SERVICE, LLC, a             COURT
 15   MINNESOTA corporation; LISA CLINE, an
      individual and DOES 1 through 100,
 16   inclusive,                              Assigned for all purposes to the
                                              Honorable Barbara A. Meiers, Dept. 012
 17                        Defendants.

 18                                           Complaint Filed: May 11, 2020
                                              Trial Date:      None
 19
 20

 21

 22

 23

 24

 25

 26

 27

 28


         DEFENDANT’S NOTICE TO ADVERSE PARTY OF REMOVAL OF ACTION TO FEDERAL COURT
      FP 38214352.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 62 of 81 Page ID #:62



  1           TO THE PLAINTIFF AND HIS COUNSEL OF RECORD:
  2           PLEASE TAKE NOTICE THAT on July 23, 2020 Defendant CYGNUS HOME
  3   SERVICE, LLC filed a Petition and Notice of Removal of this action from Superior Court of
  4   California, County of Los Angeles, to the United States District Court for the Central District of
  5   California. A true and correct copy of the Notice is attached hereto as Exhibit A (without re-
  6   attaching this document as part of the exhibit).
  7

  8   DATE: July 23, 2020                            FISHER & PHILLIPS LLP
  9

 10                                            By:
                                                     KRISTEN J. NESBIT
 11                                                  CRISTINA MEDINA
                                                     Attorneys for Defendant
 12                                                  CYGNUS HOME SERVICE
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                         1
         DEFENDANT’S NOTICE TO ADVERSE PARTY OF REMOVAL OF ACTION TO FEDERAL COURT
      FP 38214352.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 63 of 81 Page ID #:63



  1                                        PROOF OF SERVICE
                                         (CCP § 1013(a) and 2015.5)
  2
             I, the undersigned, am employed in the County of Los Angeles, State of California. I am
  3   over the age of 18 and not a party to the within action; am employed with Fisher & Phillips LLP
      and my business address is 444 South Flower Street, Suite 1500, Los Angeles, California 90071.
  4
            On July 23, 2020, I served the foregoing document entitled DEFENDANT CYGNUS
  5   HOME SERVICE, LLC’S NOTICE TO ADVERSE PARTY OF REMOVAL OF ACTION
      TO FEDERAL COURT on all the appearing and/or interested parties in this action by placing
  6     the original     izi
                       a true copy thereof enclosed in sealed envelope(s) addressed as follows:
  7
       Jores Kharatian, Esq.                              Attorneys for Plaintiff
  8    KHARATIAN LAW, APC                                 ROBERTO BARANDIARAN
       595 E. Colorado Blvd., Suite 210
  9    Pasadena, CA 91101                                 T: (626) 759-9900 F: (888) 636-5090
                                                          Jores@kharatianlaw.com
 10
             [by MAIL] - I am readily familiar with the firm's practice of collection and processing
 11           correspondence for mailing. Under that practice it would be deposited with the U.S.
              Postal Service on that same day with postage thereon fully prepaid at Los Angeles,
 12           California in the ordinary course of business. I am aware that on motion of the party
              served, service is presumed invalid if postage cancellation date or postage meter date is
 13           more than one day after date of deposit for mailing this affidavit.
 14          [by FEDERAL EXPRESS] - I am readily familiar with the firm’s practice for collection
              and processing of correspondence for overnight delivery by Federal Express. Under that
 15           practice such correspondence will be deposited at a facility or pick-up box regularly
              maintained by Federal Express for receipt on the same day in the ordinary course of
 16           business with delivery fees paid or provided for in accordance with ordinary business
              practices.
 17
             [by ELECTRONIC SERVICE] - Based on a court order or an agreement of the parties
 18           to accept service by electronic transmission, I caused the documents to be sent to the
              persons at the electronic notification address listed above.
 19
             [by PERSONAL SERVICE] - I caused to be delivered by messenger such envelope(s)
 20           by hand to the office of the addressee(s). Such messenger is over the age of eighteen
              years and not a party to the within action and employed with Express Network, whose
 21           business address is 1605 W. Olympic Boulevard, Suite 800, Los Angeles, CA 90015.
 22          I declare under penalty of perjury under the laws of the State of California that the
      foregoing is true and correct.
 23

 24           Executed July 23, 2020, at Los Angeles, California.
 25                   Katherine Wagner              By:    A-:,L...a.,....s....„,..,,__ (....„),....,,,,,,_____
                          Print Name                                                      Signature
 26

 27

 28


                                             PROOF OF SERVICE
      FP 38214352.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 64 of 81 Page ID #:64




                      EXHIBIT E
08/01/2019                                           Wage verification report                               1
                          Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 65 of 81 Page ID #:65
Period : 01/01/1800    to 12/31/9999
Pay Date: 01/01/2014   to 08/01/2019
Emp Nmbr Employee Name
Description                      Check Date        Hours        Amount                      Cs-I‘N-NQc‘ki
00482691   Barandiaran, Roberto A

Day Pay                             10/02/2014      0.00       238.46

                                                    0.00        238.46

Salary                              10/16/2014      0.00      2,384.62

                                                    0.00      2,384.62

EE GTLI Taxable                     10/30/2014      0.00          1.98
Salary                                              0.00      2,384.62

                                                    0.00      2,386.60

EE GTLI Taxable                     11/13/2014      0.00          1.98
Salary                                              0.00      2,384.62

                                                    0.00      2,386.60

EE GTLI Taxable                     11/26/2014      0.00          1.98
Salary                                              0.00      2,384.62

                                                    0.00      2,386.60

EE GTLI Taxable                     12/11/2014      0.00          1.98
Salary                                              0.00      2,384.62

                                                    0.00      2,386.60

EE GTLI Taxable                     12/24/2014      0.00          1.98
Salary                                              0.00      2,384.62

                                                    0.00      2,386.60

EE GTLI Taxable                     01/08/2015      0.00          2.98
Salary                                              0.00      2,384.62

                                                    0.00      2,387.60

EE GTLI Taxable                     01/22/2015      0.00          2.98
Salary                                              0.00      2,384.62

                                                    0.00      2,387.60

EE GTLI Taxable                     02/05/2015      0.00          2.98
Salary                                              0.00      2,384.62

                                                    0.00      2,387.60

EE GTLI Taxable                     02/19/2015      0.00          2.98
Salary                                              0.00      2,384.62

                                                    0.00      2,387.60

EE GTLI Taxable                     03/05/2015      0.00          2.98
Salary                                              0.00      2,384.62
08/01/2019                                         Wage verification report                               2
                         Case 2:20-cv-06577-AB-PD Document  1 Filed 07/23/20 Page 66 of 81 Page ID #:66
Period : 01/01/1800    to 12/31/9999
Pay Date: 01/01/2014   to 08/01/2019
Emp Nmbr Employee Name
Description                      Check Date       Hours       Amount


                                                   0.00      2,387.60

Sales Incentive Annual           03/13/2015        0.00      4,075.26

                                                   0.00      4,075.26

EE GTLI Taxable                  03/19/2015        0.00          2.98
Salary                                             0.00      2,384.62

                                                   0.00      2,387.60

EE GTLI Taxable                  04/02/2015        0.00          2.98
Salary                                             0.00      2,384.62

                                                   0.00      2,387.60

EE GTLI Taxable                  04/16/2015        0.00          2.98
Salary                                             0.00      2,384.62

                                                   0.00      2,387.60

EE GTLI Taxable                  04/30/2015        0.00          2.98
Salary                                             0.00      2,384.62

                                                   0.00      2,387.60

EE GTLI Taxable                  05/14/2015        0.00          2.98
Salary                                             0.00      2,384.62

                                                   0.00      2,387.60

EE GTLI Taxable                  05/28/2015        0.00          2.98
Salary                                             0.00      2,384.62

                                                   0.00      2,387.60

EE GTLI Taxable                  06/11/2015        0.00          2.98
Salary                                             0.00      2,384.62

                                                   0.00      2,387.60

EE GTLI Taxable                  06/25/2015        0.00          2.98
Salary                                             0.00      2,384.62

                                                   0.00      2,387.60

EE GTLI Taxable                  07/09/2015        0.00          2.98
Salary                                             0.00      2,384.62

                                                   0.00      2,387.60

EE GTLI Taxable                  07/23/2015        0.00          2.98
Salary                                             0.00      2,384.62

                                                   0.00      2,387.60

EE GTLI Taxable                  08/06/2015        0.00          2.98
08/01/2019                                         Wage verification report                              3
                         Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 67 of 81 Page ID #:67
Period : 01/01/1800    to 12/31/9999
Pay Date: 01/01/2014   to 08/01/2019
Emp Nmbr Employee Name
Description                      Check Date       Hours       Amount

Salary                                             0.00     2,384.62

                                                   0.00     2,387.60

EE GTLI Taxable                  08/20/2015        0.00         2.98
Salary                                             0.00     2,384.62

                                                   0.00     2,387.60

EE GTLI Taxable                  09/03/2015        0.00         2.98
Salary                                             0.00     2,384.62

                                                   0.00     2,387.60

EE GTLI Taxable                  09/17/2015        0.00         2.98
Salary                                             0.00     2,384.62

                                                   0.00     2,387.60

EE GTLI Taxable                  10/01/2015        0.00         2.98
Salary                                             0.00     2,384.62

                                                   0.00     2,387.60

EE GTLI Taxable                  10/15/2015        0.00         2.98
Salary                                             0.00     2,384.62

                                                   0.00     2,387.60

EE GTLI Taxable                  10/29/2015        0.00         2.98
Salary                                             0.00     2,384.62

                                                   0.00     2,387.60

EE GTLI Taxable                  11/12/2015        0.00         2.98
Salary                                             0.00     2,384.62

                                                   0.00     2,387.60

EE GTLI Taxable                  11/25/2015        0.00         2.98
Salary                                             0.00     2,384.62

                                                   0.00     2,387.60

EE GTLI Taxable                  12/10/2015        0.00          2.98
Salary                                             0.00      2,384.62

                                                   0.00      2,387.60

EE GTLI Taxable                  12/24/2015        0.00          2.98
Salary                                             0.00      2,384.62

                                                   0.00      2,387.60

EE GTLI Taxable                  01/07/2016        0.00          2.98
Salary                                             0.00      2,384.62

                                                   0.00      2,387.60
08/01/2019                                         Wage verification report                              4
                         Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 68 of 81 Page ID #:68
Period : 01/01/1800    to 12/31/9999
Pay Date: 01/01/2014   to 08/01/2019
Emp Nmbr Employee Name
nprIrintion                      Check natp       Hours       Amount

EE GTLI Taxable                  01/21/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  02/04/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  02/18/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  03/03/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

Sales Incentive Annual           03/11/2016        0.00    14,818.00

                                                   0.00    14,818.00

EE GTLI Taxable                  03/17/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  03/31/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  04/14/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  04/28/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00      2,388.02

EE GTLI Taxable                  05/12/2016        0.00          3.40
Salary                                             0.00      2,384.62

                                                   0.00      2,388.02

EE GTLI Taxable                  05/26/2016        0.00          3.40
Salary                                             0.00      2,384.62

                                                   0.00      2,388.02

EE GTLI Taxable                  06/09/2016        0.00          3.40
Salary                                             0.00      2,384.62

                                                   0.00      2,388.02
08/01/2019                                         Wage verification report                              5
                         Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 69 of 81 Page ID #:69
Period : 01/01/1800    to 12/31/9999
Pay Date: 01/01/2014   to 08/01/2019
Emp Nmbr Employee Name
Description                      Check Date       Hours       Amount

EE GTLI Taxable                  06/23/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  07/07/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  07/21/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  08/04/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  08/18/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  09/01/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  09/15/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  09/29/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  10/13/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  10/27/2016        0.00          3.40
Salary                                             0.00      2,384.62

                                                   0.00      2,388.02

EE GTLI Taxable                  11/10/2016        0.00          3.40
Salary                                             0.00      2,384.62

                                                   0.00      2,388.02

EE GTLI Taxable                  11/23/2016        0.00          3.40
Salary                                             0.00      2,384.62
08/01/2019                                         Wage verification report                              6
                         Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 70 of 81 Page ID #:70
Period : 01/01/1800    to 12/31/9999
Pay Date: 01/01/2014   to 08/01/2019
Emp Nmbr Employee Name
Description                      Check Date       Hours       Amount

                                                   0.00     2,388.02

EE GTLI Taxable                  12/08/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  12/22/2016        0.00         3.40
Salary                                             0.00     2,384.62

                                                   0.00     2,388.02

EE GTLI Taxable                  01/05/2017        0.00         0.83
Salary                                             0.00     2,384.62

                                                   0.00     2,385.45

EE GTLI Taxable                  01/19/2017        0.00         0.83
Salary                                             0.00     2,384.62

                                                   0.00     2,385.45

EE GTLI Taxable                  02/02/2017        0.00         0.83
Salary                                             0.00     2,384.62

                                                   0.00     2,385.45

EE GTLI Taxable                  02/16/2017        0.00         0.83
Salary                                             0.00     2,384.62

                                                   0.00     2,385.45

EE GTLI Taxable                  03/02/2017        0.00         0.83
Salary                                             0.00     2,384.62

                                                   0.00     2,385.45

Sales Incentive Annual           03/03/2017        0.00    12,573.60

                                                   0.00     12,573.60

EE GTLI Taxable                  03/16/2017        0.00         0.83
Salary                                             0.00     2,500.00

                                                   0.00     2,500.83

EE GTLI Taxable                  03/30/2017        0.00          0.83
Salary                                             0.00      2,500.00

                                                   0.00      2,500.83

EE GTLI Taxable                  04/13/2017        0.00          0.83
Salary                                             0.00      2,500.00

                                                   0.00      2,500.83

EE GTLI Taxable                  04/27/2017        0.00          0.83
Salary                                             0.00      2,500.00
08/01/2019                                         Wage verification report                              7
                         Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 71 of 81 Page ID #:71
Period : 01/01/1800    to 12/31/9999
Pay Date: 01/01/2014   to 08/01/2019
Emp Nmbr Employee Name
Description                      Check Date       Hours       Amount


                                                   0.00     2,500.83

EE GTLI Taxable                  05/11/2017        0.00         0.83
Salary                                             0.00     2,500.00

                                                   0.00     2,500.83

EE GTLI Taxable                  05/25/2017        0.00         0.83
Salary                                             0.00     2,500.00

                                                   0.00     2,500.83

EE GTLI Taxable                  06/08/2017        0.00         0.83
Salary                                             0.00     2,500.00

                                                   0.00     2,500.83

Salary                           06/22/2017        0.00     2,500.00
EE GTLI Taxable                                    0.00         0.83

                                                   0.00     2,500.83

Salary                           07/06/2017        0.00     2,500.00
EE GTLI Taxable                                    0.00         0.83

                                                   0.00     2,500.83

Salary                           07/20/2017        0.00     2,500.00
EE GTLI Taxable                                    0.00         0.83

                                                   0.00     2,500.83

Salary                           08/03/2017        0.00     2,500.00
EE GTLI Taxable                                    0.00         0.83

                                                   0.00     2,500.83

Salary                           08/17/2017        0.00      2,500.00
EE GTLI Taxable                                    0.00          0.83

                                                   0.00      2,500.83

Salary                           08/31/2017        0.00      2,500.00
EE GTLI Taxable                                    0.00          0.83

                                                   0.00      2,500.83

Salary                           09/14/2017        0.00      2,500.00
EE GTLI Taxable                                    0.00          0.83

                                                   0.00      2,500.83

Salary                           09/28/2017        0.00      2,500.00
EE GTLI Taxable                                    0.00          0.83

                                                   0.00      2,500.83
08/01/2019                                         Wage verification report                              8
                         Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 72 of 81 Page ID #:72
Period : 01/01/1800    to 12/31/9999
Pay Date: 01/01/2014   to 08/01/2019
Emp Nmbr Employee Name
Description                      Check Date       Hours       Amount

Salary                           10/12/2017        0.00     2,500.00
EE GTLI Taxable                                    0.00         0.83

                                                   0.00     2,500.83

Salary                           10/26/2017        0.00     2,500.00
EE GTLI Taxable                                    0.00         0.83

                                                   0.00     2,500.83

Salary                           11/09/2017        0.00     2,500.00
EE GTLI Taxable                                    0.00         0.83

                                                   0.00     2,500.83

Salary                           11/22/2017        0.00     2,500.00
EE GTLI Taxable                                    0.00         0.83

                                                   0.00     2,500.83

Salary                           12/07/2017        0.00     2,500.00
EE GTLI Taxable                                    0.00         0.83

                                                   0.00     2,500.83

Salary                           12/21/2017        0.00     2,500.00
EE GTLI Taxable                                    0.00         0.83

                                                   0.00     2,500.83

Salary                           01/04/2018        0.00     2,500.00
EE GTLI Taxable                                    0.00         0.83

                                                   0.00     2,500.83

Salary                           01/18/2018        0.00     2,500.00
EE GTLI Taxable                                    0.00         1.04

                                                   0.00     2,501.04

Salary                           02/01/2018        0.00     2,500.00
EE GTLI Taxable                                    0.00         1.04

                                                   0.00      2,501.04

Salary                           02/15/2018        0.00      2,500.00
EE GTLI Taxable                                    0.00          1.04

                                                   0.00      2,501.04

Salary                           03/01/2018        0.00      2,500.00
EE GTLI Taxable                                    0.00          1.04

                                                   0.00      2,501.04

Salary                           03/15/2018        0.00      2,519.23
EE GTLI Taxable                                    0.00          1.04
                                                   Wage verification report                              9
08/01/2019               Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 73 of 81 Page ID #:73
Period : 01/01/1800    to 12/31/9999
Pay Date: 01/01/2014   to 08/01/2019
Emp Nmbr Employee Name
Description                      Check Date       Hours       Amount

                                                   0.00     2,520.27

Salary                           03/29/2018        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.04

                                                   0.00     2,539.50

Salary                           04/12/2018        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.04

                                                   0.00     2,539.50

Salary                           04/26/2018        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.04

                                                   0.00     2,539.50

Salary                           05/10/2018        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.04

                                                   0.00     2,539.50

Salary                           05/24/2018        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.04

                                                   0.00     2,539.50

Salary                           06/07/2018        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.04

                                                   0.00     2,539.50

Salary                           06/21/2018        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.04

                                                   0.00     2,539.50

Salary                           07/05/2018        0.00      2,538.46
EE GTLI Taxable                                    0.00          1.04

                                                   0.00      2,539.50

Salary                           07/19/2018        0.00      2,538.46
EE GTLI Taxable                                    0.00          1.04

                                                   0.00      2,539.50

Salary                           08/02/2018        0.00      2,538.46
EE GTLI Taxable                                    0.00          1.04

                                                   0.00      2,539.50

Salary                           08/16/2018        0.00      2,538.46
EE GTLI Taxable                                    0.00          1.04

                                                   0.00      2,539.50

Salary                           08/30/2018        0.00      2,538.46
08/01/2019                                         wage verification report                              10
                         Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 74 of 81 Page ID #:74
Period : 01/01/1800    to 12/31/9999
Pay Date: 01/01/2014   to 08/01/2019
Emp Nmbr Employee Name
Description                      Check Date       Hours       Amount

EE GTLI Taxable                                    0.00         1.04

                                                   0.00     2,539.50

Salary                           09/13/2018        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.04

                                                   0.00     2,539.50

Salary                           09/27/2018        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.04

                                                   0.00     2,539.50

Salary                           10/11/2018        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.04

                                                   0.00     2,539.50

Salary                           10/25/2018        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.04

                                                   0.00     2,539.50

Salary                           11/08/2018        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.04

                                                   0.00     2,539.50

Salary                           11/21/2018        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.04

                                                   0.00     2,539.50

Salary                           12/06/2018        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.04

                                                   0.00     2,539.50

Salary                           12/20/2018        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.04

                                                   0.00      2,539.50

Salary                           01/03/2019        0.00      2,538.46
EE GTLI Taxable                                    0.00          1.04

                                                   0.00      2,539.50

Salary                           01/17/2019        0.00      2,538.46
EE GTLI Taxable                                    0.00          1.11

                                                   0.00      2,539.57

Salary                           01/31/2019        0.00      2,538.46
EE GTLI Taxable                                    0.00          1.11

                                                   0.00      2,539.57
08/01/2019                                         Wage verification report                              11
                         Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 75 of 81 Page ID #:75
Period : 01/01/1800    to 12/31/9999
Pay Date: 01/01/2014   to 08/01/2019
Emp Nmbr Employee Name
Description                      Check Date       Hours       Amount

Salary                           02/14/2019        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.11

                                                   0.00     2,539.57

Salary                           02/28/2019        0.00     2,538.46
EE GTLI Taxable                                    0.00         1.11

                                                   0.00     2,539.57

Salary                           03/14/2019        0.00     2,561.54
EE GTLI Taxable                                    0.00         1.11

                                                   0.00     2,562.65

Salary                           03/28/2019        0.00     2,584.62
EE GTLI Taxable                                    0.00         1.11

                                                   0.00     2,585.73

Salary                           04/11/2019        0.00     2,584.62
EE GTLI Taxable                                    0.00         1.11

                                                   0.00     2,585.73

Salary                           04/25/2019        0.00     2,584.62
EE GTLI Taxable                                    0.00         1.11

                                                   0.00     2,585.73

Salary                           05/09/2019        0.00     2,584.62
EE GTLI Taxable                                    0.00         1.11

                                                   0.00     2,585.73

Salary                           05/23/2019        0.00     2,584.62
EE GTLI Taxable                                    0.00         1.11

                                                   0.00      2,585.73

Salary                           06/06/2019        0.00      2,584.62
EE GTLI Taxable                                    0.00          1.11

                                                   0.00      2,585.73

Salary                           06/20/2019        0.00      2,584.62
EE GTLI Taxable                                    0.00          1.11

                                                   0.00      2,585.73

Salary                           07/03/2019        0.00      2,584.62
EE GTLI Taxable                                    0.00          1.11

                                                   0.00      2,585.73

Salary                           07/18/2019        0.00      2,584.62
EE GTLI Taxable                                    0.00          1.11
08/01/2019                                         Wage verification report                              12
                         Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 76 of 81 Page ID #:76
Period : 01/01/1800    to 12/31/9999
Pay Date: 01/01/2014   to 08/01/2019
Emp Nmbr Employee Name
Description                      Check Date       Hours       Amount

                                                   0.00     2,585.73

Salary                           08/01/2019        0.00       516.92
EE GTLI Taxable                                    0.00         1.11
Vacation Payout                                    0.00     4,279.89

                                                   0.00     4,797.92
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 77 of 81 Page ID #:77




                      EXHIBIT F
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 78 of 81 Page ID #:78



  1   KRISTEN J. NESBIT, SBN 242426
      E-Mail knesbit@fisherphillips.com
  2   CRISTINA MEDINA, SBN 322657
      E-Mail cmedina@fisherphillips.com
  3   FISHER & PHILLIPS LLP
      444 South Flower Street, Suite 1500
  4   Los Angeles, California 90071
      Telephone: (213) 330-4500
  5   Facsimile: (213) 330-4501

  6   Attorneys for Defendants
      CYGNUS HOME SERVICE, LLC
  7

  8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

  9                   FOR THE COUNTY OF LOS ANGELES - CENTRAL DISTRICT

 10

 11   ROBERTO BARANDIARAN, an                 CASE NO.: 20STCV17804
      individual,                             [Unlimited Jurisdiction]
 12
                           Plaintiff,
 13                                           DEFENDANT CYGNUS HOME SERVICE,
              v.                              LLC’S NOTICE TO SUPERIOR COURT OF
 14                                           REMOVAL OF CIVIL ACTION TO THE
      CYGNUS HOME SERVICE, LLC, a             UNITED STATES DISTRICT COURT
 15   MINNESOTA corporation; LISA CLINE, an
      individual and DOES 1 through 100,
 16   inclusive,                              Assigned for all purposes to the
                                              Honorable Barbara A. Meiers, Dept. 012
 17                        Defendants.

 18                                           Complaint Filed: May 11, 2020
                                              Trial Date:      None
 19
 20

 21

 22

 23

 24

 25

 26

 27

 28

        DEFENDANT’S NOTICE TO SUPERIOR COURT OF REMOVAL OF CIVIL ACTION TO THE UNITED
                                    STATES DISTRICT COURT
      FP 38248220.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 79 of 81 Page ID #:79



  1           TO THE CLERK OF THE SUPERIOR COURT FOR THE COUNTY OF LOS
  2   ANGELES:
  3           PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. section 1446(d), on July 23,
  4   2020, Defendant CYGNUS HOME SERVICE, LLC filed a Notice of Removal of Action and
  5   related documents with the United States District Court for the Central District of California.
  6   Attached hereto as Exhibit A is a correct copy of the Notice of Removal of Civil Action to the
  7   United States District Court and related documents.
  8           Pursuant to 28 U.S.C. § 1446(d), this Court need take no further action with respect to
  9   this case unless and until the case is remanded.
 10

 11   DATE: July 23, 2020                            FISHER & PHILLIPS LLP
 12

 13                                            By:
                                                     KRISTEN J. NESBIT
 14                                                  CRISTINA MEDINA
                                                     Attorneys for Defendant
 15                                                  CYGNUS HOME SERVICE
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                         1
        DEFENDANT’S NOTICE TO SUPERIOR COURT OF REMOVAL OF CIVIL ACTION TO THE UNITED
                                    STATES DISTRICT COURT
      FP 38248220.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 80 of 81 Page ID #:80



  1                                        PROOF OF SERVICE
                                         (CCP § 1013(a) and 2015.5)
  2
             I, the undersigned, am employed in the County of Los Angeles, State of California. I am
  3   over the age of 18 and not a party to the within action; am employed with Fisher & Phillips LLP
      and my business address is 444 South Flower Street, Suite 1500, Los Angeles, California 90071.
  4
              On July 23, 2020, I served the foregoing document entitled DEFENDANT CYGNUS
  5   HOME SERVICE, LLC’S NOTICE TO SUPERIOR COURT OF REMOVAL OF CIVIL
      ACTION TO THE UNITED STATES DISTRICT COURT on all the appearing and/or
  6   interested parties in this action by placing   the original  a true copy thereof enclosed in
      sealed envelope(s) addressed as follows:
  7

  8    Jores Kharatian, Esq.                            Attorneys for Plaintiff
       KHARATIAN LAW, APC                               ROBERTO BARANDIARAN
  9    595 E. Colorado Blvd., Suite 210
       Pasadena, CA 91101                               T: (626) 759-9900 F: (888) 636-5090
 10                                                     Jores@kharatianlaw.com

 11          [by MAIL] - I am readily familiar with the firm's practice of collection and processing
              correspondence for mailing. Under that practice it would be deposited with the U.S.
 12           Postal Service on that same day with postage thereon fully prepaid at Los Angeles,
              California in the ordinary course of business. I am aware that on motion of the party
 13           served, service is presumed invalid if postage cancellation date or postage meter date is
              more than one day after date of deposit for mailing this affidavit.
 14
             [by FEDERAL EXPRESS] - I am readily familiar with the firm’s practice for collection
 15           and processing of correspondence for overnight delivery by Federal Express. Under that
              practice such correspondence will be deposited at a facility or pick-up box regularly
 16           maintained by Federal Express for receipt on the same day in the ordinary course of
              business with delivery fees paid or provided for in accordance with ordinary business
 17           practices.
 18          [by ELECTRONIC SERVICE] - Based on a court order or an agreement of the parties
              to accept service by electronic transmission, I caused the documents to be sent to the
 19           persons at the electronic notification address listed above.
 20          [by PERSONAL SERVICE] - I caused to be delivered by messenger such envelope(s)
              by hand to the office of the addressee(s). Such messenger is over the age of eighteen
 21           years and not a party to the within action and employed with Express Network, whose
              business address is 1605 W. Olympic Boulevard, Suite 800, Los Angeles, CA 90015.
 22
             I declare under penalty of perjury under the laws of the State of California that the
 23   foregoing is true and correct.
 24
              Executed July 23, 2020, at Los Angeles, California.
 25
                      Katherine Wagner              By: ~~~              G~             ~--
 26
                          Print Name                                        Signature

 27

 28


                                             PROOF OF SERVICE
      FP 38248220.1
Case 2:20-cv-06577-AB-PD Document 1 Filed 07/23/20 Page 81 of 81 Page ID #:81



  1                              CERTIFICATE OF SERVICE
  2          I, the undersigned, am employed in the County of Los Angeles, State of
      California. I am over the age of 18 and not a party to the within action; am
  3   employed with Fisher & Phillips LLP and my business address is 444 South Flower
      Street, Suite 1500, Los Angeles, California 90071.
  4

  5         On July 23, 2020 I served the foregoing document entitled DEFENDANT
      CYGNUS HOME SERVICE, LLC’S NOTICE AND PETITION OF
  6   REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §§ 1332(a), 1441, AND
      1446 on all the appearing and/or interested parties in this action by placing  the
  7   original      a true copy thereof enclosed in sealed envelope(s) addressed as
      follows:
  8
       Jores Kharatian, Esq.                      Attorneys for Plaintiff
  9    KHARATIAN LAW, APC                         ROBERTO BARANDIARAN
       595 E. Colorado Blvd., Suite 210
 10    Pasadena, CA 91101                         T: (626) 759-9900
                                                  F: (888) 636-5090
 11                                               Jores@kharatianlaw.com
 12        [by MAIL] - I am readily familiar with the firm's practice of collection and
            processing correspondence for mailing. Under that practice it would be
 13         deposited with the U.S. Postal Service on that same day with postage thereon
            fully prepaid at Los Angeles, California in the ordinary course of business.
 14         I am aware that on motion of the party served, service is presumed invalid if
            postage cancellation date or postage meter date is more than one day after
 15         date of deposit for mailing this affidavit.
 16        [by ELECTRONIC SUBMISSION] - I served the above listed
 17         document(s) described via the United States District Court’s Electronic
            Filing Program on the designated recipients via electronic transmission
 18         through the CM/ECF system on the Court’s website. The Court’s CM/ECF
            system will generate a Notice of Electronic Filing (NEF) to the filing party,
 19         the assigned judge, and any registered users in the case. The NEF will
            constitute service of the document(s). Registration as a CM/ECF user
 20         constitutes consent to electronic service through the court’s transmission
            facilities.
 21
            I declare that I am employed in the office of a member of the bar of this
 22   Court at whose direction the service was made.
 23         Executed July 23, 2020 at Los Angeles, California.
 24
        Katherine Wagner                    By: /s/Katherine Wagner
                    Print Name                                    Signature
 25

 26

 27

 28


                                   CERTIFICATE OF SERVICE
